Exhibit 10.24

Execution Version

 

 

 

 

CREDIT AGREEMENT

dated as of

May 4, 2020

among

BKRF OCB, LLC,
as Borrower,

BKRF OCP, LLC,
as Holdings,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

Orion Energy Partners TP Agent, LLC,
as Administrative Agent and Collateral Agent

$300,000,000 Senior Secured Term Loan Facility

 

 

 

 

 

Table of Contents

Page

Article I DEFINITIONS 2 Section 1.01   Certain Defined Terms 2 Section
1.02   Terms Generally 38 Section 1.03   Accounting Terms 39 Section
1.04   Divisions 39 Article II THE CREDITS 39 Section 2.01   Loan 39 Section
2.02   [Reserved] 41 Section 2.03   Funding of the Loan 41 Section
2.04   Termination and Reduction of the Commitments 41 Section 2.05   Repayment
of Loan; Evidence of Debt 41 Section 2.06   Prepayment of the Loan 42 Section
2.07   Fees 46 Section 2.08   Interest 46 Section 2.09   Increased Costs 47
Section 2.10   [Reserved] 48 Section 2.11   Taxes 48 Section 2.12   Payments
Generally; Pro Rata Treatment; Sharing of Setoffs 51 Section 2.13   Change of
Lending Office 53 Section 2.14   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 54 Section 2.15   Tranche B Lender Joinder 54 Article III
REPRESENTATIONS AND WARRANTIES 54 Section 3.01   Due Organization, Etc 55
Section 3.02   Authorization, Etc 55 Section 3.03   No Conflict 56 Section
3.04   Approvals, Etc. 56 Section 3.05   Financial Statements; No Material
Adverse Effect 56 Section 3.06   Litigation 57 Section 3.07   Authorizations;
Environmental Matters 57 Section 3.08   Compliance with Laws and Obligations 58
Section 3.09   Material Project Documents 58 Section 3.10   Licenses 59 Section
3.11   Taxes 59 Section 3.12   Full Disclosure; Projections 59 Section
3.13   Senior Obligations 60 Section 3.14   Solvency 60 Section
3.15   Regulatory Restrictions on the Loan 60 Section 3.16   Title; Security
Documents 60 Section 3.17   ERISA 61 Section 3.18   Insurance 61

 

  -i- 



Table of Contents

(continued)

Page

Section 3.19   Single-Purpose Entity 61 Section 3.20   Use of Proceeds 61
Section 3.21   Membership Interests and Related Matters 61 Section
3.22   Permitted Indebtedness; Investments 62 Section 3.23   Agreements with
Affiliates 62 Section 3.24   No Bank Accounts 62 Section 3.25   No Default or
Event of Default 62 Section 3.26   Foreign Assets Control Regulations 63 Section
3.27   Commercial Activity; Absence of Immunity 63 Section 3.28   Sufficiency of
Project Documents 63 Section 3.29   Substantial Completion and Final Completion
64 Article IV CONDITIONS 64 Section 4.01   Conditions to the Closing Date 64
Section 4.02   Conditions to Tranche A Funding Date 68 Section 4.03   Conditions
to Each Funding Date 73 Section 4.04   Conditions to Each Disbursement from the
Construction Account 74 Section 4.05   Conditions to Term Conversion 76 Article
V AFFIRMATIVE COVENANTS 78 Section 5.01   Corporate Existence; Etc 78 Section
5.02   Conduct of Business 78 Section 5.03   Compliance with Laws and
Obligations 79 Section 5.04   Governmental Authorizations 79 Section
5.05   Maintenance of Title 79 Section 5.06   Insurance 79 Section
5.07   Keeping of Books 80 Section 5.08   Access to Records 80 Section
5.09   Payment of Taxes, Etc 80 Section 5.10   Financial Statements; Other
Reporting Requirements 80 Section 5.11   Notices 82 Section 5.12   Scheduled
Calls and Meetings 83 Section 5.13   Use of Proceeds 84 Section 5.14   Security
84 Section 5.15   Further Assurances 84 Section 5.16   Security in Newly
Acquired Property and Revenues 84 Section 5.17   Material Project Documents 85
Section 5.18   Collateral Accounts 85 Section 5.19   Intellectual Property 85
Section 5.20   Operating Budget and Financial Model 85 Section 5.21   Collateral
Account Report 86 Section 5.22   Construction of the Project; Final Completion
86

 

  -ii- 



Table of Contents

(continued)

Page

Section 5.23   Independent Engineer; Performance Test 86 Section
5.24   Operation and Maintenance of Project 87 Section 5.25   Certain
Post-Closing Obligations 87 Section 5.26   Independent Engineer; Performance
Testing 89 Section 5.27   As-Built Surveys; Title Endorsement 90 Section
5.28   Qualified CEO and Qualified Officers 90 Section 5.29   Accounts 90
Article VI NEGATIVE COVENANTS 96 Section 6.01   Subsidiaries; Equity Issuances
96 Section 6.02   Indebtedness 96 Section 6.03   Liens, Etc. 97 Section
6.04   Investments, Advances, Loans 98 Section 6.05   Principal Place of
Business; Business Activities 98 Section 6.06   Restricted Payments 98 Section
6.07   Fundamental Changes; Asset Dispositions and Acquisitions 98 Section
6.08   Accounting Changes 100 Section 6.09   Amendment or Termination of
Material Project Documents; Other Restrictions on Material Project Documents 100
Section 6.10   Transactions with Affiliates 101 Section 6.11   Other Accounts
101 Section 6.12   Guarantees 101 Section 6.13   Hazardous Materials 102 Section
6.14   No Speculative Transactions 102 Section 6.15   Change of Auditors 102
Section 6.16   Purchase of Capital Stock 102 Section 6.17   Collateral Accounts
102 Section 6.18   Performance Tests and Substantial Completion 102 Section
6.19   Permitted Working Capital Facility and Commodity Hedging Documentation
102 Section 6.20   Qualified President 103 Article VII EVENTS OF DEFAULT 103
Section 7.01   Events of Default 103 Article VIII THE AGENTS 107 Section
8.01   Appointment and Authorization of the Agents 107 Section 8.02   Rights as
a Lender 108 Section 8.03   Duties of Agent; Exculpatory Provisions 108 Section
8.04   Reliance by Agent 108 Section 8.05   Delegation of Duties 108

 

  -iii- 



Table of Contents

(continued)

Page

Section 8.06   Withholding of Taxes by the Administrative Agent; Indemnification
109 Section 8.07   Resignation of Agent 109 Section 8.08   Non-Reliance on Agent
or Other Lenders 110 Section 8.09   No Other Duties; Etc 110 Section
8.10   Certain ERISA Matters 110 Article IX GUARANTY 111 Section 9.01   Guaranty
111 Section 9.02   Guaranty Unconditional 112 Section 9.03   Discharge Only Upon
Payment in Full; Reinstatement in Certain Circumstances 112 Section
9.04   Waiver by the Guarantors 113 Section 9.05   Subrogation 113 Section
9.06   Acceleration 113 Section 9.07   Limited Recourse Against Holdings 113
Article X MISCELLANEOUS 114 Section 10.01   Notices 114 Section 10.02   Waivers;
Amendments 115 Section 10.03   Expenses; Indemnity; Etc 116 Section
10.04   Successors and Assigns 119 Section 10.05   Survival 122 Section
10.06   Counterparts; Integration; Effectiveness 122 Section
10.07   Severability 123 Section 10.08   Right of Setoff 123 Section
10.09   Governing Law; Jurisdiction; Etc 123 Section 10.10   Acknowledgment
Regarding Any Supported QFCs 124 Section 10.11   Headings 125 Section
10.12   Confidentiality 125 Section 10.13   Non-Recourse 126 Section 10.14   No
Third Party Beneficiaries 127 Section 10.15   Reinstatement 127 Section
10.16   USA PATRIOT Act 127 Section 10.17   Electronic Execution of Assignments
and Certain Other Documents 127

 

  -iv- 



Table of Contents

(continued)

 



Exhibit A - Form of Assignment and Assumption Exhibit B - Form of Note Exhibit C
- Form of Borrowing Request Exhibit D - Form of Consent to Assignment Exhibit E
- Form of Notice of Term Conversion Exhibit F - [Reserved] Exhibit G -
[Reserved] Exhibit H - Form of Environmental, Social and Governance Report
Exhibit I - [Reserved] Exhibit J - [Reserved] Exhibit K - Form of Security
Agreement Exhibit L - HoldCo Borrower LLC Agreement Exhibit M - Form of
Construction Requisition Exhibit N - Form of IE Requisition Certificate Exhibit
O-1 - Form of Borrower Completion Certificate Exhibit O-2 - Form of Independent
Engineer Completion Certificate Exhibit P - Form of Title Policy Endorsement
Exhibit Q - Form of Mortgage Exhibit R - [Reserved] Exhibit S - [Reserved]
Exhibit T - Form of Title Policy Endorsement Exhibit U - Form of Revenue
Transfer Certificate Exhibit V - Form of Tranche B Lender Joinder Exhibit W -
Form of Project Company Joinder       Annex I - Commitments Annex II -
Prepayment Premium Calculations Annex III - Target Debt Balances Annex IV -
Lending Offices       Schedule 1.01(a) - Site Schedule 1.01(b) - Equity
Shareholders Schedule 3.04 - Approvals Schedule 3.06 - Litigation Schedule 3.07
- Environmental Matters Schedule 3.10 - Licenses Schedule 3.11 - Taxes Schedule
3.18 - Insurance Schedule 3.21(a) - Subsidiaries Schedule 3.21(b) - Capital
Stock Options Schedule 3.22(b) - Permitted Indebtedness Schedule 3.23 -
Transactions with Affiliates Schedule 4.01(f) - Significant Milestones Schedule
4.02(q) - COMA Employees Schedule 5.06 - Insurance Requirements

 

  -v-Bakersfield Refinery – Senior Credit Agreement



 

Schedule 5.25(a) - Feedstock Execution Plan Schedule 5.25(b) - Executive Hiring
Plan Schedule 5.25(c) - Rail Development Milestones Schedule 5.25(d) - Gas
Supply Commercial Milestones Schedule 5.25(e) - Environmental and Permitting
Milestones

 

  -vi-Bakersfield Refinery – Senior Credit Agreement



This CREDIT AGREEMENT (this “Agreement”) is dated as of May 4, 2020, among BKRF
OCB, LLC, a Delaware limited liability company (“Borrower”), BKRF OCP, LLC, a
Delaware limited liability company (“Holdings”), each Tranche A Lender (as
defined herein) and Tranche B Lender (as defined herein) from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”) and Orion
Energy Partners TP Agent, LLC, as the Administrative Agent (as defined herein)
and the Collateral Agent (as defined herein).

WHEREAS, GCE Holdings Acquisitions, LLC, a Delaware limited liability company
(“GCE Holdings”), entered into that certain Share Purchase Agreement, dated as
of April 29, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “SPA”), with Alon Paramount Holdings, Inc., as
seller (the “Seller”);

WHEREAS, GCE Holdings will assign, and Borrower will assume, the SPA pursuant to
an assignment and assumption agreement, whereby Borrower will acquire all of the
equity interests of Bakersfield Renewable Fuels, LLC, a Delaware limited
liability company (the “Project Company”, and such acquisition, the
“Acquisition”), as successor to (and formerly known as) Alon Bakersfield
Property, Inc., a Delaware corporation;

WHEREAS, each of GCE Holdings and Borrower will assign, and Project Company will
assume, all of the Initial Material Project Documents (as defined herein) on or
prior to the Tranche A Funding Date (as defined herein) in connection with the
Acquisition;

WHEREAS, following the consummation of the Acquisition, Borrower desires Project
Company to install, develop, construct, finance and operate a 150 million
gallons per year renewable diesel refinery to be located in Bakersfield,
California (the “Project”);

WHEREAS, in order to finance a portion of the costs of the Acquisition and the
development, construction, completion, ownership and operation of the Project
and certain other costs, fees and expenses associated therewith and with the
financing contemplated herein, as more fully described herein, Borrower has
requested Lenders to extend, and Lenders have agreed to extend, on the terms and
conditions set forth in this Agreement and the other Financing Documents, a
credit facility to Borrower in an aggregate principal amount of $300,000,000, as
more fully described herein;

WHEREAS, the credit facility provided hereunder will be secured by the grant to
the Collateral Agent, for the benefit of the Secured Parties, of a first
priority Lien on the Collateral (subject to Permitted Liens); and

WHEREAS, the Lenders are willing to provide the credit facility described herein
upon the terms and subject to the conditions set forth herein and in the other
Financing Documents.

NOW, THEREFORE, the parties hereto agree as follows:

 1Bakersfield Refinery – Senior Credit Agreement



Article I

DEFINITIONS

Section 1.01        Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:

“ABL Intercreditor Agreement” means an intercreditor agreement to be entered
into among the providers of Indebtedness under any Permitted Working Capital
Facility, Borrower, Holdings, Project Company, the Administrative Agent and the
Collateral Agent, which shall be in form and substance reasonably satisfactory
to the Loan Parties and the Required Lenders.

“Accrued Interest” means the payment-in-kind of interest in respect of the Loans
by increasing the outstanding principal amount of the Loans.

“Acquisition” has the meaning assigned to such term in the recitals.

“Additional Material Project Document” means any contract, or series of related
contracts, entered into by Borrower or Project Company with respect to the
Project that provides for the payment by Borrower or Project Company of, or the
provision to Borrower or Project Company of, goods or services with a value in
excess of $1,000,000 in the aggregate over its term.

“Administrative Agent” means Orion Energy Partners TP Agent, LLC, in its
capacity as administrative agent for the Lenders hereunder, and any successor
thereto pursuant to Article VIII.

“Administrative Questionnaire” means a questionnaire, in a form supplied by the
Administrative Agent, completed by a Lender.

“Affected Property” means any property of Borrower or Project Company that
suffers an Event of Loss.

“Affiliate” means, with respect to a specified Person, another Person that at
such time directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Agent Reimbursement Letter” means that certain Agent Reimbursement Letter,
dated as of the Closing Date, among Borrower, the Administrative Agent and the
Collateral Agent.

“Agreement” has the meaning assigned to such term in the preamble.

“Anti-Corruption Laws” means any law of any jurisdiction relating to corruption
in which any Loan Party performs business, including the FCPA, the U.K. Bribery
Act, and where applicable, legislation relating to corruption enacted by member
states and signatories implementing the OECD Convention Combating Bribery of
Foreign Officials.

 2Bakersfield Refinery – Senior Credit Agreement



“Anti-Corruption Prohibited Activity” means the offering, payment, promise to
pay, authorization or the payment of any money or the offer, promise to give,
given, or authorized giving of anything of value, to any Government Official or
to any person under the circumstances where the Person, such Person’s
Affiliate’s or such Person’s representative knew or had reason to know that all
or a portion of such money or thing of value would be offered, given or
promised, directly or indirectly, to any Government Official, for the purpose of
(a) influencing any act or decision of such Government Official in his or her
official capacity, (b) inducing such Government Official to do or omit to do any
act in relation to his or her lawful duty, (c) securing any improper advantage,
or (d) inducing such Government Official to influence or affect any act or
decision of any Governmental Authority, in each case, in order to assist such
Person in obtaining or retaining business for or with, or in directing business
to, any Person.

“Anti-Money Laundering Laws” means the U.S. Currency and Foreign Transaction
Reporting Act of 1970, as amended, and all money laundering-related laws of the
United States and other jurisdictions where such Person conducts business or
owns assets, and any related or similar law issued, administered or enforced by
any government authority.

“Applicable Law” means with respect to any Person, property or matter, any of
the following applicable thereto: any constitution, writ, injunction, statute,
law, regulation, ordinance, rule, judgment, rule of common law, order, decree,
court decision, Authorization, approval, concession, grant, franchise, license,
agreement, directive, guideline, policy, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing, by any Governmental
Authority, whether in effect as of the date hereof or thereafter and in each
case as amended including Environmental Laws.

“ARB” means ARB, Inc., a California corporation.

“ARB EPC Agreement” means that certain Cost Plus Fixed-Fee Turnkey Agreement
with a Guaranteed Maximum Price for the Engineering, Procurement and
Construction of the Bakersfield Renewable Fuels Project, dated as of April 30,
2020, by and between GCE Holdings and ARB, as required to be assigned pursuant
to Section 4.02(r)(i) by GCE Holdings to, and assumed by, Project Company on the
Tranche A Funding Date.

“ARB Parent Guarantee” means that certain Parent Guarantee, dated as of April
30, 2020, issued by Primoris Services Corporation, a Delaware corporation, in
favor of GCE Holdings, as required to be assigned pursuant to Section 4.02(r)(i)
by GCE Holdings to, and assumed by, Project Company on the Tranche A Funding
Date.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Authorization” means any consent, waiver, variance, registration, filing,
declaration, agreement, notarization, certificate, license, tariff, approval,
permit, orders, authorization, exception or exemption from, by or with any
Governmental Authority, whether given by express

 3Bakersfield Refinery – Senior Credit Agreement



action or deemed given by failure to act within any specified period, and all
corporate, creditors’, shareholders’ and partners’ approvals or consents.

“Authorized Representative” means, with respect to any Person, the chief
executive officer, the chief financial officer or any other appointed officer of
such Person as may be designated from time to time by such Person in writing.
Any document or certificate delivered under the Financing Documents that is
signed by an Authorized Representative may be conclusively presumed by the
Administrative Agent and Lenders to have been authorized by all necessary
corporate, limited liability company or other action on the part of the relevant
Person.

“Availability Period” means the period from the Closing Date to and including
the earliest to occur of (a) the date that is twenty (20) months following the
Closing Date, (b) the Term Conversion Date and (c) the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bankruptcy” means with respect to any Person (i) commencement by such Person of
any case or other proceeding (x) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (y)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets; or (ii) commencement
against such Person of any case or other proceeding of a nature referred to in
clause (x) or (y) above which (a) results in the entry of an order for relief or
any such adjudication or appointment or (b) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) commencement against such
Person of any case or other proceeding seeking issuance of a warrant of
attachment, execution or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) such Person shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii) or (iii) above; or (v) such
Person shall admit in writing its inability to pay its debts as they become due
or shall make a general assignment for the benefit of its creditors.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing Request” means a request by Borrower for a Loan in accordance with
Section 2.01 and substantially in the form of Exhibit C.

 4Bakersfield Refinery – Senior Credit Agreement



“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
close.

“CA Foreign Qualification” means, collectively, a Foreign Limited Liability
Company Application for Registration and such other documents as are necessary
for Project Company to be qualified to do business in the State of California.

“CA Secretary of State” means the Secretary of State of the State of California.

“Called Principal” means the aggregate principal amount of the Loans that are to
be prepaid pursuant to Section 2.06(a), Section 2.06(b) (other than Section
2.06(b)(i), 2.06(b)(ii) and 2.06(b)(v)) or has become or is declared to be
immediately due and payable pursuant to the last paragraph of Section 7.01, as
the context requires (it being acknowledged that, for purposes of this
definition, Loans will be repaid in each such Section on a “first-in, first-out”
basis).

“Capital Expenditures” means with respect to any Person, the aggregate of all
expenditures and costs (whether paid in cash or accrued as liabilities and
including that portion of payments under Capital Lease Obligations that are
capitalized on the balance sheet of such Person) by such Person and its
Subsidiaries which are required to be capitalized under GAAP on a balance sheet
of such Person.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or any other amounts under any lease of (or other
arrangements conveying the right to use) real or personal property, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in accordance with GAAP.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations and/or rights in or other equivalents (however
designated, whether voting or nonvoting, ordinary or preferred) in the equity or
capital of such Person, now or hereafter outstanding, and any and all rights,
warrants or options exchangeable for or convertible into any of the foregoing.

“Cash Equivalents” means:

(a)               direct obligations of the United States of America or any
agency thereof or obligations guaranteed by the United States of America or any
agency thereof, in each case with maturities not exceeding two years;

(b)               time deposit accounts, certificates of deposit and money
market deposits maturing within 180 days of the date of acquisition thereof
issued by a bank or trust company that is organized under the laws of the United
States of America, or any state thereof having capital, surplus and undivided
profits in excess of $250,000,000 and whose long-term debt, or whose parent
holding company’s long-term debt, is rated A (or such similar equivalent rating
or higher) by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act);

 5Bakersfield Refinery – Senior Credit Agreement



(c)               repurchase obligations with a term of not more than 180 days
for underlying securities of the types described in clause (a) above entered
into with a bank meeting the qualifications described in clause (b) above;

(d)               commercial paper, maturing not more than one year after the
date of acquisition, issued by a corporation (other than an Affiliate of
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s or A-1 (or higher) according to S&P;

(e)               securities with maturities of two years or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least A by S&P or A-2 by Moody’s;

(f)                shares of mutual funds whose investment guidelines restrict
95% of such funds’ investments to those satisfying the provisions of clauses (a)
through (e) above;

(g)               taxable and tax-exempt auction rate securities rated AAA by
S&P and Aaa by Moody’s and with a reset of less than 90 days;

(h)               money market funds that (i) comply with the criteria set forth
in Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated A or
higher by S&P and A-2 or higher by Moody’s and (iii) have portfolio assets of at
least $500,000,000;

(i)                 funds/cash uninvested in a trust or deposit account of the
Depositary Bank; and

(j)                 cash.

“Castleton Commodities” means Castleton Commodities Merchant Trading L.P., a
Delaware limited partnership.

“CCI Hedging Amendment” has the meaning given to such term in the definition of
CCI Hedging Documentation.

“CCI Hedging Documentation” means, collectively, (a) that certain ISDA Master
Agreement, dated as of October 15, 2018, by and between GCE Holdings and
Castleton Commodities, (b) that certain Schedule to the ISDA Master Agreement,
dated as of October 15, 2018, by and between GCE Holdings and Castleton
Commodities, (c) that certain Credit Support Annex to the Schedule to the ISDA
Master Agreement, dated as of October 15, 2018, by and between GCE Holdings and
Castleton Commodities, (d) that certain Transaction Confirmation, dated as of
October 16, 2018, by and between GCE Holdings and Castleton Commodities, (e)
that certain Transaction Confirmation, dated as of October 29, 2019, by and
between GCE Holdings and Castleton Commodities and (f) the Revised Confirmation,
dated as of April 28, 2020 (the “CCI Hedging Amendment”), by and between GCE
Holdings and Castleton Commodities.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application

 6Bakersfield Refinery – Senior Credit Agreement



thereof (including any change in the reserve percentage under, or other change
in, Regulation D) by any Governmental Authority after the date of this Agreement
or (c) compliance by any Lender (or, for purposes of Section 2.09(b), by any
Lending Office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement.
Notwithstanding anything herein to the contrary, (x) the Dodd Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means:

(a)               Sponsor shall cease to own, directly or indirectly,
beneficially or of record, Capital Stock representing 100% in the aggregate of
the economic and voting interests in Holdings (other than (i) the Capital Stock
in one or more parent companies of Holdings owned by the Equity Shareholders,
(ii) without duplication of the foregoing, the Class B Units and the Class C
Units (as defined in the HoldCo Borrower LLC Agreement) in the HoldCo Borrower
(which, as of the Tranche A Funding Date, will be held by the Lender Equity
Owners and the HoldCo Lender Equity Owners, respectively) and (iii) the Capital
Stock in HoldCo Pledgor Disposed directly or indirectly by Sponsor to one or
more non-Affiliated Persons, so long as, in the case of this clause (iii), the
Net Available Amount of any Disposition thereof are contributed to the Loan
Parties and so long as Sponsor maintains Capital Stock representing 50.1% in the
aggregate of the economic and voting interests in Holdings);

(b)               Holdings shall cease to beneficially and directly own 100% (on
a fully diluted basis) of the aggregate voting and economic interests in the
Capital Stock of Borrower; or

(c)               On the Tranche A Funding Date (after the consummation of the
Acquisition) and thereafter, Borrower shall cease to beneficially and directly
own 100% (on a fully diluted basis) of the aggregate voting and economic
interests in the Capital Stock of Project Company.

“Change Order” has the meaning assigned to such term in Section 6.09(b).

“Class B Units” has the meaning assigned to such term in the HoldCo Borrower LLC
Agreement.

“Closing Date” means the date on or following the date of execution of this
Agreement on which all conditions precedent specified in Section 4.01 are
satisfied (or waived by the Administrative Agent and the Lenders in their sole
discretion in accordance with Section 10.02).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means (i) all Property of Borrower, (ii) all Property of Project
Company, (iii) the Capital Stock of Borrower owned by Holdings and (iv) the
Capital Stock of Project Company

 7Bakersfield Refinery – Senior Credit Agreement



owned by Borrower, in each case, now owned or hereafter acquired, and which is
intended to be subject to the security interests or Liens granted pursuant to
any of the Security Documents.

“Collateral Accounts” means (i) the Revenue Account, (ii) the Operating Account,
(iii) the Construction Account, (iv) the Debt Service Reserve Account, (v) the
Liquidity and Capex Project Account, (vi) the Distribution Suspense Account and
(vii) the Extraordinary Receipts Account.

“Collateral Agent” means Orion Energy Partners TP Agent, LLC, in its capacity as
collateral agent for the Secured Parties under the Security Documents, and any
successor thereto pursuant Article VIII.

“COMA” means that certain Control, Operations and Maintenance Agreement, dated
as of the Closing Date, between Borrower and GCE Operating, as required to be
assigned pursuant to Section 4.02(r)(i) by Borrower to, and assumed by, Project
Company, on the Tranche A Funding Date.

“Commitment” means, with respect to each Lender at any time, the Tranche A
Commitments or the Tranche B Commitments, individually or collectively, as the
context may require.

“Commodity Hedging Documentation” means the definitive documentation to be
entered into between the applicable Loan Party and the applicable commodity
hedging counterparties under and in accordance with the Commodity Hedging
Program.

“Commodity Hedging Manager” means a Person selected by Borrower and approved by
the Administrative Agent, acting in its sole discretion, to develop the
Commodity Hedging Program and, following the Commodity Hedging Program Date,
implement the Commodity Hedging Program.

“Commodity Hedging Program” means a commodity hedging program related to the
Project and developed by the Commodity Hedging Manager, which program, and any
modifications thereto, must be approved by the Administrative Agent (i) with
respect to the approval of the program and any material modifications thereto,
in its sole discretion and (ii) with respect to the approval of any immaterial
modifications thereto, such approval not to be unreasonably withheld,
conditioned or delayed.

“Commodity Hedging Program Date” means the date on which the Administrative
Agent shall have approved the Commodity Hedging Program, acting in its sole
discretion.

“Completion Date” means the date that Substantial Completion is achieved, as
certified by an Authorized Representative of Borrower and confirmed by the
Independent Engineer pursuant to Section 4.05(b).

“Condemnation” means any taking, seizure, confiscation, requisition, exercise of
rights of eminent domain, public improvement, inverse condemnation,
condemnation, expropriation, nationalization or similar action of or proceeding
by any Governmental Authority affecting the Project.

 8Bakersfield Refinery – Senior Credit Agreement



“Consent to Assignment” means each Consent to Assignment contemplated hereby to
be executed by a Material Project Counterparty substantially in the form of
Exhibit D (with such changes as the Administrative Agent may reasonably agree).

“Construction Account” means, subject to any Permitted Account Transfer, an
account in the name of Borrower or Project Company and established with a
Depositary Bank that is designated by Borrower to be the “Construction Account”.

“Construction Budget” means a budget setting forth all expected Project Costs
through Final Completion delivered to the Lenders on the Closing Date pursuant
to Section 4.01(f) of this Agreement.

“Construction Requisition” means a certificate, signed by an Authorized
Representative of Borrower, substantially in the form of Exhibit M.

“Construction Schedule” means a schedule setting forth the expected schedule and
milestones for construction of the Project through Final Completion delivered to
the Lenders on the Closing Date pursuant to Section 4.01(f) of this Agreement.

“Consultant” has the meaning assigned to such term in Section 10.03(a)(ii).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a blocked account control agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent which provides for Collateral Agent to have “control” (as defined in
Section 8-106 of the UCC, as such term relates to investment property (other
than certificated securities or commodity contracts), or as used in Section
9-106 of the UCC, as such term relates to commodity contracts, or as used in
Section 9-104(a) of the UCC, as such term relates to deposit accounts).

“Date Certain” means March 31, 2022.

“Debt Payment Deficiency” has the meaning assigned to such term in Section
5.29(e)(ii)(A).

“Debt Prepayment Offer” has the meaning assigned to such term in
Section 2.06(b)(iv).

“Debt Service Reserve Account” means, subject to any Permitted Account Transfer,
an account in the name of Borrower or Project Company and established with a
Depositary Bank that is designated by Borrower to be the “Debt Service Reserve
Account”.

“Debt Service Reserve Funding Amount” means, in respect of Loans funded on each
Funding Date, interest that is payable on such Loans in accordance with Section
2.08 for the 20-month period after such Funding Date (excluding any interest
that may be paid in kind (in lieu of payment in cash) in accordance with Section
2.08(c)).

 9Bakersfield Refinery – Senior Credit Agreement



“Default” means any event, condition or circumstance that, with notice or lapse
of time or both, would (unless cured or waived) become an Event of Default.

“Depositary Bank” means an account bank at which Borrower maintains any
Collateral Account.

“Disbursement Date” has the meaning assigned to such term in Section 4.04.

“Disposition” has the meaning assigned to such term in Section 2.06(b)(iii).

“Disposition Proceeds Prepayment Offer” has the meaning assigned to such term in
Section 2.06(b)(iii).

“Distribution Suspense Account” means, subject to any Permitted Account
Transfer, an account in the name of Borrower or Project Company and established
with a Depositary Bank that is designated by Borrower to be the “Distribution
Suspense Account”.

“Dollars” or “$” refers to the lawful currency of the United States of America.

“ECF Prepayment Offer” has the meaning assigned to such term in Section
2.06(b)(v).

“ECF Sweep Amount” means, for any Quarterly Date, (i) if the amount of Net Cash
Flow as of such Quarterly Date is at least equal to the ECF Target Amount as of
such Quarterly Date, such ECF Target Amount or (ii) if the amount of Net Cash
Flow as of such Quarterly Date is less than the ECF Target Amount as of such
Quarterly Date, such amount of Net Cash Flow.

“ECF Target Amount” means, for any Quarterly Date, the amount of Net Cash Flow
that will cause the remaining outstanding principal amount of the Loans, after
giving effect to the application of such amount as a prepayment, to be equal to
the Target Debt Balance applicable to such Quarterly Date at such time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environment” means soil, surface water and groundwater (including potable
water, groundwater and wetlands), the land, surface or subsurface strata or
sediment, indoor and ambient air, and natural resources such as flora and fauna
or otherwise defined in any Environmental Law.

 10Bakersfield Refinery – Senior Credit Agreement



“Environmental Claim” means any administrative or judicial action, suit,
proceeding, notice, claim or demand by any Person seeking to enforce any
obligation or responsibility arising under or relating to Environmental Law or
alleging or asserting liability for investigatory costs, cleanup or other
remedial costs, legal costs, environmental consulting costs, governmental
response costs, damages to natural resources or other property, personal
injuries, fines or penalties related to (a) the presence, or Release into the
Environment, of any Hazardous Material at any location, whether or not owned by
the Person against whom such claim is made, or (b) any violation of, or alleged
violation of, or liability arising under any Environmental Law. The term
“Environmental Claim” shall include, without limitation any claim by any Person
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief or costs associated with any remediation plan, in each case,
under any Environmental Law.

“Environmental Consultant” means WZI, Inc. or another similarly qualified
consultant approved by the Administrative Agent in its sole discretion.

“Environmental Laws” means any Applicable Laws regulating or imposing liability
or standards of conduct concerning or relating to pollution or the protection of
human health and safety, the environment, natural resources or special status
species and their habitat, including all Applicable Laws concerning the
presence, use, manufacture, generation, transportation, Release, threatened
Release, disposal, arrangement for disposal, dumping, discharge, treatment,
storage or handling of Hazardous Materials.

“Environmental and Permitting Milestones” means the environmental and permitting
milestones set forth on Schedule 5.26(e).

“EPC Agreements” means the ARB EPC Agreement, the Gas Pipeline EPC Agreement,
the Haldor Engineering Agreement and the H&H EPC Agreement.

“EPC Contractors” means each Material Project Counterparty party to an EPC
Agreement.

“Equity Contributions” shall mean contributions of capital in the form of
equity, which the Sponsor provides pursuant to an equity contribution agreement
or otherwise, directly or indirectly, to the Borrower.

“Equity Contribution Requirement” has the meaning assigned to such term in
Section 5.25(n).

“Equity Kicker” has the meaning assigned to such term in Section 4.02(u).

“Equity Shareholders” means the ultimate shareholders and/or other equity owners
of Holdings as of the Closing Date, as set forth on Schedule 1.01(b).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Sections 414(b), (c), (m) or (o) of the Code.

 11Bakersfield Refinery – Senior Credit Agreement



“ERISA Event” means (a) a Reportable Event with respect to any Pension Plan,
(b) the failure by any Pension Plan to satisfy the minimum funding standard
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such plan, whether or not waived, (c) the filing of a notice of
intent to terminate a Pension Plan in a distress termination (as described in
Section 4041(c) of ERISA), (d) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization or insolvent (within the meaning of
Title IV of ERISA), (e) the imposition or incurrence of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate, (f) the institution
by the PBGC of proceedings to terminate a Pension Plan or Multiemployer Plan,
(g) the appointment of a trustee to administer any Pension Plan under
Section 4042 of ERISA, or (h) the imposition of a Lien upon Borrower pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Abandonment” means (a) the abandonment by Project Company of all or a
material portion of the Site or its activities to operate or maintain the
Project, which abandonment shall be deemed to have occurred if Borrower or
Project Company fails to operate the Project for a period of thirty (30) or more
consecutive days; provided that any suspension or delay in development,
construction, completion or operation of the Project caused by a force majeure
event or a forced or scheduled outage of the Project shall not constitute an
“Event of Abandonment” for a period of up to one hundred eighty (180) days, so
long as, to the extent feasible during such force majeure event or outage,
Borrower is diligently attempting to restart the development, construction,
operation or completion, as the case may be, of the Project during such period;
or (b) the written announcement by Borrower or, after the Tranche A Funding
Date, Project Company of its intention to do any of the foregoing in clause(a).

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Event of Loss” means any loss of, destruction of or damage to, or any
Condemnation or other taking of any property of Borrower.

“Event of Loss Prepayment Offer” has the meaning assigned to such term in
Section 2.06(b)(ii).

“Excluded Property” has the meaning assigned to such term in the Security
Agreement.

“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder, (a) Taxes imposed on or measured by net income and
franchise Taxes (imposed in lieu of net income tax), in each case, imposed by
the jurisdiction under the laws of which such recipient is organized, in which
its principal office (or other fixed place of business) is located or, in the
case of any Lender in which its applicable Lending Office is located or in which
such recipient has a present or former connection (other than a connection
arising from such recipient having executed, delivered, become a party to, this
Agreement, or received payments, received or perfected a security interest under
or performed its obligations under any Financing Document, engaged in any other

 12Bakersfield Refinery – Senior Credit Agreement



transaction pursuant to or enforced any Financing Document or sold or assigned
an interest in any Loan or any Financing Document), (b) any branch profits Taxes
imposed by the jurisdictions listed in clause (a) of this definition, (c) any
Taxes imposed as a result of the failure of any Agent, any Lender or any such
other recipient to comply with Section 2.11(e)(i), (d) in the case of an Agent
or a Lender (other than an assignee pursuant to a request by Borrower under
Section 2.13), any United States federal withholding Tax that is imposed on
amounts payable to such Agent or Lender under the laws effective at the time
such Agent or Lender becomes a party hereto (or designates a new Lending
Office), except to the extent that such Agent or Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding Tax pursuant to Section 2.11(a), and (e) any United States federal
withholding Taxes imposed under FATCA.

“Executive Hiring Plan” means the executive hiring plan set forth on Schedule
5.26(b).

“Extraordinary MPD Proceeds” has the meaning assigned to such term in Section
2.06(b)(i).

“Extraordinary Receipts” has the meaning assigned to such term in Section
5.29(f)(i)(A).

“Extraordinary Receipts Account” means, subject to any Permitted Account
Transfer, an account in the name of Borrower or Project Company and established
with a Depositary Bank that is designated by Borrower to be the “Extraordinary
Receipts Account”.

“ExxonMobil” means ExxonMobil Oil Corporation, a New York corporation.

“ExxonMobil Offtake Agreement” means that certain Product Offtake Agreement,
dated as of April 10, 2019, by and between GCE Holdings and ExxonMobil, as
amended by that certain Amendment and Waiver Letter Agreement, dated as of March
31, 2020, by and between GCE Holdings and Exxon Mobile and as assigned by GCE
Holdings to, and as assumed by, Project Company on the Tranche A Funding Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Feedstock Execution Plan” means the plan focused on feedstock supply, detailed
on Schedule 5.26(a).

 13Bakersfield Refinery – Senior Credit Agreement



“Final Completion” means the satisfaction of each of the following conditions:

(a)               Substantial Completion shall have been achieved;

(b)               all Punch List items shall have been completed;

(c)               Administrative Agent and the Lenders shall have received duly
executed acknowledgments of payments and final releases of mechanics’ and
materialmen’s liens, in the form attached to the applicable Material
Construction Contract or otherwise in form and substance reasonably acceptable
to the Title Company, from each Material Project Counterparty party to such
Material Construction Contract;

(d)               the Project has produced at least 19,392,961 total gallons of
Renewable Diesel over a period of sixty (60) consecutive days (as verified in
writing by the Independent Engineer to Agent and the Lenders pursuant to Section
5.27);

(e)               the achievement of “Final Completion” (howsoever defined)
under each of the EPC Agreements; and

(f)                Borrower shall have delivered to Administrative Agent and the
Lenders a certificate of an Authorized Representative of Borrower certifying the
satisfaction of each of the above conditions.

“Final Completion Date” means date on which Final Completion has been achieved.

“Financial Model” means the projections of the Loan Parties’ operating results
(on a quarterly basis over a period ending on the Maturity Date) delivered to
the Lenders on or prior to the Closing Date pursuant to Section 4.01(f).

“Financing Documents” means this Agreement, each Note (if requested by a
Lender), the Agent Reimbursement Letter, the Security Documents, the HoldCo
Lender Backstop Agreement and each certificate, agreement, instrument, waiver,
consent or document executed by a Loan Party, identified by its terms as a
“Financing Document” and delivered by or on behalf of a Loan Party to Agent or
any Lender in connection with or pursuant to any of the foregoing.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Program” means the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

 14Bakersfield Refinery – Senior Credit Agreement



“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Loan Party or with
respect to which any Loan Party could reasonably be expected to have any
liability, in each case with respect to employees employed outside the United
States (as such term is defined in Section 3(10) of ERISA) (other than any
arrangement with the applicable Governmental Authority).

“Funding Date” has the meaning assigned to such term in Section 2.01(d).

“Funding Office” means the office specified from time to time by the
Administrative Agent as its funding office by notice to Borrower and the
Lenders.

“Funds Flow Memorandum” means the memorandum, in form and substance satisfactory
to the Administrative Agent detailing the proposed flow, and use, of the Loan
proceeds on the Closing Date or the Tranche A Funding Date, as applicable.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, applied on a consistent basis.

“Gas Pipeline EPC Agreement” means that certain Engineering, Procurement and
Construction Services Agreement, dated as of April 30, 2020, by and between GCE
Holdings and Underground, as required to be assigned pursuant to Section
4.02(r)(i) by GCE Holdings to, and as assumed by, Project Company on the Tranche
A Funding Date.

“Gas Supply Commercial Milestones” means the gas supply commercial milestones
set forth on Schedule 5.26(d).

“GCE Holdings” has the meaning assigned to such term in the recitals.

“GCE Operating” means GCE Operating Company, LLC, a Delaware limited liability
company.

“Government Official” means an official of a Governmental Authority.

“Governmental Authority” means any federal, regional, state or local government,
or political subdivision thereof or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question, including all agencies and instrumentalities of such governments and
political subdivisions.

“Governmental Rule” means, with respect to any Person, any law, rule,
regulation, ordinance, order, code, treaty, judgment, decree, directive,
guideline, policy or similar form of decision of any Governmental Authority
binding on such Person.

“Guarantee” means as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including any bank under
any letter of credit), if to induce the creation of such obligation of such
other Person, the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”)

 15Bakersfield Refinery – Senior Credit Agreement



of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (w) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (x) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (y) to
purchase Property, securities or services, in each case, primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (z) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided that the term Guarantee shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee of any guaranteeing person shall be deemed
to be the lower of (A) an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guarantee is made and (B) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by Borrower in good faith.

“Guaranteed Obligations” means, with respect to Holdings or Project Company, the
Obligations whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any debtor
relief law naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Guarantors” has the meaning assigned to such term in Section 9.01(a).

“H&H EPC Agreement” means that certain Lump Sum Engineering, Procurement and
Construction Contract, dated as of April 30, 2020, by and between GCE Holdings
and H&H Engineering Construction, Inc., a California corporation, as required to
be assigned pursuant to Section 4.02(r)(i) by GCE Holdings to, and as assumed
by, Project Company on the Tranche A Funding Date.

“Haldor Catalyst Supply Agreement” means that certain Catalyst Supply Agreement,
dated as of April 30, 2020, by and between GCE Holdings and Haldor Topsoe, Inc.,
a Texas corporation, as required to be assigned pursuant to Section 4.02(r)(i)
by GCE Holdings to, and as assumed by, Project Company on the Tranche A Funding
Date.

“Haldor Engineering Agreement” means that certain Engineering Agreement, dated
as of October 24, 2018, by and between GCE Holdings and Haldor Topsoe, Inc., a
Texas corporation, as amended by that certain Amendment No. 1 to Engineering
Agreement, dated as of June 28, 2019 and the Amendment and Consent to
Assignment, dated as of May 1, 2020, by and between GCE Holdings and Haldor
Topsoe, Inc. and as required to be assigned pursuant to Section 4.02(r)(i) by
GCE Holdings to, and as assumed by, Project Company on the Tranche A Funding
Date.

 16Bakersfield Refinery – Senior Credit Agreement



“Haldor Guarantee Agreement” means that certain Guarantee Agreement, dated as of
October 24, 2018, by and between GCE Holdings and Haldor Topsøe A/S, a company
organized and existing under the laws of Denmark, as required to be assigned
pursuant to Section 4.02(r)(i) by GCE Holdings to, and as assumed by, Project
Company on the Tranche A Funding Date.

“Haldor License Agreement” means that certain License Agreement, dated as of
October 24, 2018, as amended by that certain Amendment and Consent to
Assignment, dated as of May 1, 2020, by and between GCE Holdings and Haldor
Topsøe A/S, a company organized and existing under the laws of Denmark, as
required to be assigned pursuant to Section 4.02(r)(i) by GCE Holdings to, and
as assumed by, Project Company on the Tranche A Funding Date.

“Haldor Purchase Agreement” means that certain Purchase Order No. 20200504-002,
dated as of May 1, 2020, by and between GCE Holdings and Haldor Topsoe, Inc., a
Texas corporation, as required to be assigned pursuant to Section 4.02(r)(i) by
GCE Holdings to, and as assumed by, Project Company on the Tranche A Funding
Date.

“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
radiation or other substance or emission which is a contaminant, pollutant,
dangerous substance, toxic substance, regulated substance, hazardous waste,
subject waste, hazardous material or hazardous substance which is or becomes
regulated by applicable Environmental Laws or which is classified as hazardous
or toxic under applicable Environmental Laws (including gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls, asbestos and urea
formaldehyde foam insulation) or with respect to which liability or standards of
conduct are imposed under any Environmental Laws.

“HoldCo Administrative Agent” has the meaning assigned to the term
“Administrative Agent” under the HoldCo Credit Agreement.

“HoldCo Borrower” means BKRF HCB, LLC, a Delaware limited liability company.

“HoldCo Borrower LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of BKRF HCB, LLC, to be entered into on the Closing
Date, among HoldCo Borrower and Holdco Pledgor as of the Closing Date,
substantially in the form of Exhibit L.

“HoldCo Collateral Agent” has the meaning assigned to the term “Collateral
Agent” under the HoldCo Credit Agreement.

“HoldCo Credit Agreement” means that certain HoldCo Credit Agreement, dated as
of May 4, 2020, among HoldCo Borrower, HoldCo Pledgor, the HoldCo Lenders from
time to time party thereto, the HoldCo Administrative Agent and the HoldCo
Collateral Agent.

“HoldCo Lender Backstop Agreement” means that certain HoldCo Lender Backstop
Agreement, dated as of the date hereof, among Borrower, HoldCo Borrower, the
HoldCo Lenders, the Administrative Agent and the Collateral Agent.

“HoldCo Lenders” has the meaning assigned to the term “Lenders” under the HoldCo
Credit Agreement.

 17Bakersfield Refinery – Senior Credit Agreement



“HoldCo Lender Equity Owners” has the meaning assigned to the term “HoldCo
Lender Equity Owners” under the HoldCo Credit Agreement.

“HoldCo Pledgor” has the meaning assigned to the term “Pledgor” under the HoldCo
Credit Agreement.

“Holdings” has the meaning assigned to such term in the preamble.

“IE Requisition Certificate” means a certificate delivered by the Independent
Engineer substantially in the form of Exhibit N.

“Indebtedness” of any Person means, without duplication, all (a) indebtedness
for borrowed money and every reimbursement obligation with respect to letters of
credit, bankers’ acceptances or similar facilities, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, except accounts payable and
accrued expenses arising in the ordinary course of business and payable within
ninety (90) days past the original invoice or billing date thereof, (d)
liabilities under interest rate or currency swap agreements, interest rate or
currency collar agreements and all other agreements or arrangements designed to
protect against fluctuations in interest rates and currency exchange rates, (e)
the capitalized amount (determined in accordance with GAAP) of all payments due
or to become due under all leases and agreements to enter into leases required
to be classified and accounted for as a capital lease in accordance with GAAP,
(f) reimbursement obligations (contingent or otherwise) pursuant to any
performance bonds or collateral security, (g) Indebtedness of others described
in clauses (a) through (f) above secured by (or for which the holder thereof has
an existing right, contingent or otherwise, to be secured by) a Lien on the
property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person and (h) Indebtedness of others described in
clauses (a) through (g) above guaranteed by such Person. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner to the extent such Person is liable therefor as a result of
such Person’s general partner interest in such partnership, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Party” has the meaning assigned to such term in Section 10.03(b).

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under this Agreement or any
Financing Document other than Excluded Taxes and Other Taxes.

“Independent Auditor” means any “big four” accounting firm as selected by
Borrower and notified to the Administrative Agent, or such other firm of
independent public accountants of recognized national standing in the United
States selected by Borrower and acceptable to the Administrative Agent, acting
reasonably.

“Independent Engineer” means Spearman Energy Consulting, LLC or such other
independent engineer of recognized national standing in the United States
selected by Borrower and acceptable to the Administrative Agent, acting
reasonably.

 18Bakersfield Refinery – Senior Credit Agreement



“Industrial Track Agreement” means that certain Industry Track Agreement, dated
as of June 7, 2011, between BNSF Railway Company, a Delaware corporation, and
Seller, as assigned by Seller to, and as assumed by, Project Company on or
before the Tranche A Funding Date.

“Initial Material Project Documents” means:

(a)               the Material Construction Contracts;

(b)               the ARB Parent Guarantee;

(c)               the ExxonMobil Offtake Agreement;

(d)               the SusOils License Agreement;

(e)               the Industrial Track Agreement;

(f)                the Mojave Spur Pipeline Ownership Agreement;

(g)               the Mojave Spur Pipeline Operating Agreement; and

(h)               the COMA;

provided that (i) notwithstanding anything to the contrary herein or in any
other Financing Document, the Pre-Acquisition Material Project Documents shall
be “Material Project Documents” only following the Acquisition on the Tranche A
Funding Date and (ii) notwithstanding anything to the contrary herein or in any
other Financing Document (including the delivery obligation under Section
4.01(d)), no agreement shall be an “Initial Material Project Document” until the
Tranche A Funding Date.

“Insurance Advisor” means Willis Towers Watson, or another nationally recognized
insurance advisor selected by the Administrative Agent with the approval of the
Administrative Agent, acting reasonably, and, so long as no Event of Default has
occurred and is continuing, Borrower, acting reasonably.

“Intended Tax Treatment” has the meaning assigned to such term in Section
2.01(f).

“Intercreditor Agreements” means the ABL Intercreditor Agreement and the Term
Intercreditor Agreement.

“Interest Rate” means at any time, a rate per annum equal to 12.50%.

“Investment” means for any Person (a) the acquisition (whether for cash,
Property of such Person, services or securities or otherwise) of Capital Stock,
bonds, notes, debentures, debt securities, partnership or other ownership
interests or other securities of, or any Property constituting an ongoing
business, line of business, division or business unit of or constituting all or
substantially all the assets of, or the making of any capital contribution to,
any other Person, (b) the making of any advance, loan or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or

 19Bakersfield Refinery – Senior Credit Agreement



otherwise, to resell such Property to such Person, but excluding any such
advance, loan or extension of credit having a term not exceeding ninety (90)
days representing the purchase price of inventory or supplies sold in the
ordinary course of business), (c) the entering into of any Guarantee with
respect to Indebtedness or other liability of any other Person, and (d) any
other investment that would be classified as such on a balance sheet of such
Person in accordance with GAAP.

“Legal Requirements” means, as to any Person, any requirement under any
Authorization by any Governmental Authority or under any Governmental Rule, in
each case applicable to or binding upon such Person or any of its properties or
to which such Person or any of its property is subject.

“Lender Equity Owners” means each of the Lenders (or their designees) listed on
Annex I.

“Lenders” has the meaning assigned to such term in the recitals.

“Lender Target Project Capacity” means, with respect to the Project for any
measurement period, the production of at least 373,358 gallons per day of
Renewable Diesel on average over such measurement period.

“Lending Office” means the office designated as such beneath the name of a
Lender set forth on Annex IV of this Agreement or such other office of such
Lender as such Lender may specify in writing from time to time to the
Administrative Agent and the Borrower.

“Lien” means any mortgage, charge, pledge, lien (statutory or other), privilege,
security interest, hypothecation, collateral assignment or preference, priority
or other security agreement, mandatory deposit arrangement, preferential
arrangement or other encumbrance upon or with respect to any property of any
kind, real or personal, movable or immovable, now owned or hereafter acquired
(including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the Uniform Commercial
Code or comparable law of the relevant jurisdiction).

“Liquidity and Capex Project Account” means, subject to any Permitted Account
Transfer, an account in the name of Borrower or Project Company and established
with a Depositary Bank that is designated by Borrower to be the “Liquidity and
Capex Project Account”.

“Loan” has the meaning assigned to such term in Section 2.01(b).

“Loan Parties” means, collectively, Holdings, Borrower and, following the
Tranche A Funding Date, Project Company.

“Loss Proceeds” means insurance proceeds, condemnation awards or other similar
compensation, awards, damages and payments or relief (exclusive, in each case,
of proceeds of business interruption, workers’ compensation, employees’
liability, automobile liability, builders’ all risk liability and general
liability insurance) with respect to any Event of Loss.

 20Bakersfield Refinery – Senior Credit Agreement



“Majority Lenders” means, at any time, Lenders having Loans and Commitments
outstanding that represent more than 50% of the sum of all Loans and Commitments
then outstanding.

“Market Consultant (Feedstock)” means The Jacobsen Publishing Company or another
similarly qualified consultant approved by the Administrative Agent in its sole
discretion.

“Market Consultant (Renewable Diesel)” means ICF International, Inc. or another
similarly qualified consultant approved by the Administrative Agent in its sole
discretion.

“Material Adverse Effect” means, with respect to any Loan Party, a material
adverse effect on: (a) the business, assets, properties (including the Site),
operations or financial condition of the Loan Parties, taken as a whole; (b) the
ability of the Loan Parties, taken as a whole, to perform their material
obligations under the Financing Documents in accordance with the terms thereof;
(c) the rights and remedies of the Secured Parties, taken as a whole, under the
Financing Documents; or (d) the rights or remedies of such Loan Party under the
Material Project Documents, taken as a whole.

“Material Construction Contracts” means:

(a)               each EPC Agreement;

(b)               the Haldor License Agreement;

(c)               the Haldor Guarantee Agreement;

(d)               the Haldor Catalyst Supply Agreement;

(e)               the Haldor Purchase Agreement; and

(f)                the Reactor Purchase Agreement;

provided that notwithstanding anything to the contrary herein or in any other
Financing Document (including the delivery obligation under Section 4.01(d)), no
agreement shall be a “Material Construction Contract” until the Tranche A
Funding Date.

“Material Project Counterparty” means each Person (other than GCE Holdings, any
Loan Party, any Agent or any Lender) from time to time party to any Material
Project Document.

“Material Project Documents” means:

(a)               the Initial Material Project Documents;

(b)               any Additional Material Project Documents; and

(c)               any Replacement Project Document in respect of any of the
foregoing;

provided that (i) notwithstanding anything to the contrary herein or in another
other Financing Document, the Pre-Acquisition Material Project Documents shall
be “Material Project

 21Bakersfield Refinery – Senior Credit Agreement



Documents” only following the Acquisition on the Tranche A Funding Date and (ii)
notwithstanding anything to the contrary herein or in any other Financing
Document (including the delivery obligation under Section 4.01(d)), no agreement
shall be an “Initial Material Project Document” until the Tranche A Funding
Date.

“Material Project Documents Prepayment Offer” has the meaning assigned to such
term in Section 2.06(b)(i).

“Maturity Date” means the earliest to occur of (a) November 4, 2026, and (b) the
date upon which the entire outstanding principal amount of the Loans, together
with all unpaid interest, fees, charges and costs, shall be accelerated in
accordance with this Agreement.

“Maximum Liquidity and Capex Amount” has the meaning assigned to such term in
Section 5.29(b)(ii)(A)(1)(z).

“Mojave Spur Pipeline Operating Agreement” means that certain Operating
Agreement for the Mojave Spur Pipeline, dated as of January 29, 1997, by and
between Kern River Cogeneration Company, a California general partnership,
Sycamore Cogeneration Company, a California general partnership, Texaco
Exploration and Production, Inc., a Delaware corporation, State Street Bank and
Trust Company of California, N.A., and Texaco Refining and Marketing Inc., a
Delaware corporation.

“Mojave Spur Pipeline Ownership Agreement” means that certain Ownership
Agreement for the Mojave Spur Pipeline, dated as of January 29, 1997, by and
among Texaco Exploration and Production, Inc., a Delaware corporation, Kern
River Cogeneration Company, a California general partnership, Sycamore
Cogeneration Company, a California general partnership, State Street Bank and
Trust Company of California, N.A., and Texaco Refining and Marketing, Inc., a
Delaware corporation.

“Monthly Date” means the last Business Day of any month.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Mortgage” means that certain Deed of Trust, Security Agreement, Assignment of
Rents and Leases and Fixture Filing, to be entered into on the Tranche A Funding
Date, from Project Company, as trustor, to the Title Company, as the trustee,
for the benefit of the Collateral Agent, as beneficiary, which agreement shall
be in the form attached hereto as Exhibit Q.

“Mortgaged Property” means any Property that is subject to a Mortgage.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA to which any Loan Party
contributes or is obligated to contribute, or with respect to which any Loan
Party has or could reasonably be expected to have any liability.

“Net Available Amount” means:

 22Bakersfield Refinery – Senior Credit Agreement



(a)               in respect of any Extraordinary MPD Proceeds, the aggregate
amount of payments received by any Loan Party or their respective Affiliates in
respect of such proceeds net of (i) all reasonable and documented out-of-pocket
costs and expenses (if any) and, if applicable, reasonable transaction costs
(including reasonable legal and accounting fees and expenses), incurred or
reasonably anticipated to be incurred by the applicable Loan Party in connection
with the collection of such proceeds; (ii) federal, state, provincial, foreign
and local Taxes (other than any income taxes) reasonably estimated to be
actually payable by the Loan Parties within the current or the immediately
succeeding tax year in connection therewith to the extent such amounts were not
deducted in determining the amount of such proceeds; and (iii) the Swap Portion
Amount associated with unwinding any Senior Secured Swap Agreements;

(b)               in the case of any Event of Loss, the aggregate amount of Loss
Proceeds received by any Loan Party or any of their respective Affiliates in
respect of such Event of Loss, net of (i) all reasonable and documented
out-of-pocket costs and expenses (if any) and, if applicable, reasonable
transaction costs (including reasonable legal and accounting fees and expenses),
incurred or reasonably anticipated to be incurred by the applicable Loan Party
in connection with the collection of such proceeds; (ii) federal, state,
provincial, foreign and local Taxes (other than any income taxes) reasonably
estimated to be actually payable by the Loan Parties within the current or the
immediately succeeding tax year in connection therewith to the extent such
amounts were not deducted in determining the amount of such proceeds; and (iii)
the Swap Portion Amount associated with unwinding any Senior Secured Swap
Agreements; and

(c)               in the case of any Disposition, the aggregate amount received
by any Loan Party or any of their respective Affiliates in respect of such
Disposition, net of (i) all reasonable and documented out-of-pocket costs and
expenses (if any) and, if applicable, reasonable transaction costs (including
reasonable legal and accounting fees and expenses), incurred or reasonably
anticipated to be incurred by the applicable Loan Party in connection with the
collection of such proceeds; (ii) federal, state, provincial, foreign and local
Taxes (other than any income taxes) reasonably estimated to be actually payable
by the Loan Parties within the current or the immediately succeeding tax year in
connection therewith to the extent such amounts were not deducted in determining
the amount of such proceeds; (iii) the Swap Portion Amount associated with
unwinding any Senior Secured Swap Agreements; and (iv) (x) the principal amount,
premium or penalty, if any, and interest, breakage costs or other amounts of any
Indebtedness (other than Indebtedness under the Financing Documents or other
Indebtedness secured by a Lien on the Collateral) that is secured by the
property subject to such Disposition and is required to be repaid in connection
with such Disposition, to the extent such amounts were not deducted in
determining the amount of such proceeds and (y) a reasonable reserve determined
by a financial officer (or any other officer performing equivalent duties
thereof) of Borrower in its reasonable business judgment and solely to the
extent required under the applicable purchase agreement for any purchase price
adjustments (including working capital adjustments or adjustments attributable
to seller’s indemnities and representations and warranties to purchaser in
respect of such Disposition) expressly contemplated by the purchase agreement
relating to such Disposition.

“Net Cash Flow” means, as of each Quarterly Date, the amount of funds available
in the Revenue Account as of such date after giving effect to the withdrawals,
transfers and payments specified in clauses (A) through (E) of
Section 5.29(b)(ii) on or prior to such date.

 23Bakersfield Refinery – Senior Credit Agreement



“Non-Recourse Parties” has the meaning assigned to such term in Section 10.13.

“Note” has the meaning assigned to such term in Section 2.05(b)(ii).

“Obligations” means all advances to, and debts (including Accrued Interest,
interest accruing after the maturity of the Loan and interest accruing after the
filing of any Bankruptcy), liabilities, obligations, Prepayment Premium,
covenants and duties of, any Loan Party arising under any Financing Document, or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any debtor relief law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Officer’s Certificate” means, with respect to any Loan Party, a certificate
signed by an Authorized Representative of such Loan Party.

“Operating Account” means, subject to any Permitted Account Transfer, an account
in the name of Borrower or Project Company and established with a Depositary
Bank that is designated by Borrower to be the “Operating Account”.

“Operating Budget” means a proposed annual operating plan and budget prepared by
Borrower in accordance with Section 5.20(a), of (a) anticipated Project
Revenues, (b) anticipated Operating Expenses, (c) anticipated Capital
Expenditures and (d) anticipated payments in connection with any Permitted
Indebtedness, in each case, detailed by quarter for the following calendar year,
which annual operating plan and budget shall be in a form reasonably
satisfactory to the Administrative Agent.

“Operating Expenses” means any and all of the expenses paid or payable by or on
behalf of the Loan Parties in relation to the operation and maintenance (except
as set forth below) of the Project, including consumables, payments under any
operating lease, taxes (including franchise taxes, property taxes and sales
taxes and excluding income taxes), insurance (including the costs of premiums
and deductibles and brokers’ expenses), Capital Lease Obligations and purchase
money obligations (to the extent permitted under Section 6.02(b)), payments
under the applicable Material Project Documents and the other applicable Project
Documents which are contemplated by the then-current Operating Budget, costs and
fees attendant to obtaining and maintaining in effect the Authorizations
relating to the Project payable during such period, payments made to security,
police services, legal, accounting and other professional fees attendant to any
of the foregoing items payable during such period and other expenses set forth
in the Operating Budget (including payments to Affiliates of the Loan Parties
for the provision of administrative and management services (to the extent set
forth in the Operating Budget)), but exclusive of Capital Expenditures and
payments in respect of payments of principal and interest in respect of the
Obligations or any other Indebtedness. Operating Expenses do not include
non-cash charges, including depreciation, amortization, income taxes, non-cash
taxes or other bookkeeping entries of a similar nature.

 24Bakersfield Refinery – Senior Credit Agreement



“Organizational Documents” means, with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such Person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
Person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such Person and (v) in any other case, the functional
equivalent of the foregoing.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made under any
Financing Document or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Financing Document. For the avoidance of doubt,
“Other Taxes” shall not include any Excluded Taxes.

“Participant” has the meaning assigned to such term in Section 10.04(f).

“Participant Register” has the meaning assigned to such term in
Section 10.04(f).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) that is subject to the
provisions of Title IV or Section 302 of ERISA, or Section 412 of the Code, and
in respect of which any Loan Party is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA or with respect to which any Loan Party has or could
reasonably be expected to have any liability.

“Performance Tests” means (a) the “Performance Test” (howsoever defined) in the
ARB EPC Agreement, (b) performance tests that are substantially equivalent to
the “Performance Test” (howsoever defined) in each of the other EPC Agreements
and satisfactory to the Required Lenders (in consultation with the Independent
Engineer) or (c) “Commissioning Tests” (howsoever defined) in each of the EPC
Agreements.

“Permitted Account Transfer” means, with respect to any Collateral Account, the
opening of a new account in the Project Company’s name substantially
concurrently with the closing of the same account in the Borrower’s name, in
each case, following the Tranche A Funding Date and so long as such account is
subject to Project Company’s entry into a Control Agreement substantially
similar to the Control Agreement in respect of such Collateral Account prior to
such transfer and all other steps taken to perfect the security interests
purported to be created by the Security Documents in such new account are taken.

“Permitted Contest Conditions” means, with respect to any Loan Party, a contest,
pursued in good faith, challenging the enforceability, validity, interpretation,
amount or application of any law, tax or other matter (legal, contractual or
other) by appropriate proceedings timely instituted if (a) such Loan Party
diligently pursues such contest, (b) such Loan Party establishes adequate
reserves with respect to the contested claim if and to the extent required by
GAAP and (c) such

 25Bakersfield Refinery – Senior Credit Agreement



contest (i) could not reasonably be expected to have a Material Adverse Effect
and (ii) does not involve any material risk or danger of any criminal or
unindemnified civil liability being incurred by the Administrative Agent or the
Lenders.

“Permitted Hedging Activities” means a Swap Agreement entered into with a
Permitted Hedging Counterparty that hedges the Loan Parties’ exposure to
fluctuations in the prices of renewable diesel, feedstock or environmental
attributes.

“Permitted Hedging Counterparty” means a counterparty to a Swap Agreement, in
its capacity as counterparty to such Swap Agreement, if and to the extent that
such counterparty is or was a Lender or an Affiliate thereof that has, or whose
obligations are guaranteed by an entity that has, a credit rating of at least
BBB+ by S&P or Baa1 by Moody’s with respect to its long term unsecured debt on
the date such Swap Agreement was entered into.

“Permitted Indebtedness” has the meaning assigned to such term in Section 6.02.

“Permitted Lien” means, with respect to any Loan Party, any of the following:

(a)               Liens arising by reason of:

(i)                 taxes, assessments or governmental charges either secured by
a bond or which are not yet due or payable, or which are being contested
pursuant to the Permitted Contest Conditions;

(ii)              security, pledges or deposits in the ordinary course of
business for payment of workmen’s compensation or unemployment insurance or
other types of social security benefits; and

(iii)            good faith deposits or pledges incurred or created in
connection with or to secure the performance of bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
bonds or appeal bonds entered into in the ordinary course of business or under
Applicable Law.

(b)               Liens of mechanics, carriers, landlords, warehousemen,
materialmen, laborers, repairmen’s, employees or suppliers or any similar Liens
arising by operation of law incurred in the ordinary course of business with
respect to obligations which are not due or, which are adequately bonded, and
which are being contested pursuant to the Permitted Contest Conditions;

(c)               Liens arising out of judgments, orders or awards that have
been adequately bonded, are fully covered by insurance (subject to a customary
deductible) or with respect to which a stay of execution has been obtained
pending an appeal or proceeding for review pursuant to the Permitted Contest
Conditions;

(d)               Liens arising with respect to zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar charges or encumbrances on the use of real
property which, individually or in the aggregate, do not materially detract from
the value of the affected property and do not materially interfere with the
ordinary conduct of the business of such Loan Party;

 26Bakersfield Refinery – Senior Credit Agreement



(e)               Liens or the interests of lessors to secure purchase money
obligations permitted under Section 6.03(c); provided that such Lien encumbers
only the specific goods or equipment so purchased and proceeds thereof;

(f)                Liens arising under ERISA and Liens arising under the Code
with respect to an employee benefit plan (as defined in Section 3(2) of ERISA)
that do not constitute an Event of Default under Section 7.01(i);

(g)               Liens created under the Security Documents;

(h)               Liens securing obligations under any Permitted Working Capital
Facility on the applicable Loan Party’s accounts receivable or proceeds arising
from the sale of the following categories of inventory: (x) feedstock, including
soybean oil, camelina oil and other plant-based oil and animal fat and (y)
finished products, including renewable diesel, jet fuel and gas and other
similar output or products;

(i)                 (x) Liens on deposits of cash securing obligations under
Swap Agreements constituting Permitted Hedging Activities approved by the
Administrative Agent in accordance with Section 6.14 and (y) on and after the
Commodity Hedging Program Date, Liens permitted under the Commodity Hedging
Program (up to the amount approved by the Required Lenders pursuant to its
approval right in the definition thereof) (so long as the terms and conditions
of the Commodity Hedging Program related to such Liens shall have been satisfied
and such Liens are subject to the Term Intercreditor Agreement);

(j)                 Liens or pledges of deposits of cash, in an amount not to
exceed $600,000 in the aggregate, securing (i) bonds or other surety obligations
entered into in the ordinary course of business or under Applicable Law and (ii)
reimbursement obligations with respect to letters of credit to the extent
permitted under Section 6.02(i)(ii);

(k)               (i) Liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, in each case, granted in the ordinary course
of business in favor of such creditor depositary institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower to provide collateral to the depository institution and (ii) Liens in
favor of a banking or other financial institution arising as a matter of law or
in the ordinary course of business under customary general terms and conditions
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions, including any such Liens of each
Depositary Bank over each applicable Collateral Account;

(l)                 [Reserved];

(m)             all exceptions disclosed in the Title Policy;

 27Bakersfield Refinery – Senior Credit Agreement



(n)               Liens or the interests of lessors to secure purchase money
obligations permitted under Section 6.02(b); provided that such Lien encumbers
only the specific goods, equipment or software so financed, any accessions
thereto, proceeds thereof and related books and records;

(o)               Liens or pledges of deposits of cash securing deductibles,
self-insurance, co-payment, co-insurance, retentions or similar obligations to
providers or property, casualty or liability insurance in the ordinary course of
business;

(p)               Liens not otherwise permitted hereunder so long as the
aggregate outstanding principal amount of obligations of Borrower or its
Subsidiaries secured thereby does not exceed $500,000 at any one time; and

(q)               Liens that extend, renew or replace in whole or in part a Lien
referred to above.

“Permitted Working Capital Facility” means one or more revolving credit
facilities (which may also provide for the issuance of letters of credit
thereunder) of the Loan Parties satisfying the following conditions: (a) such
Indebtedness is incurred to finance the working capital requirements of the Loan
Parties; (b) the aggregate principal amount of such Indebtedness does not exceed
$25,000,000; (c) such Indebtedness has no make-whole or similar prepayment
premium; (d) such Indebtedness has no lien and/or payment priorities among the
holders of obligations (including any “first-out” or “last-out” tranches); (e)
the rate per annum applicable to such Indebtedness does not exceed a customary
London interbank (or replacement thereof) rate plus 6.00% or base rate plus
5.00% (or such greater rate per annum with the prior written consent of the
Required Lenders, in their sole discretion); (f) such Indebtedness does not
require the payment of aggregate fees in excess of 2.00% of the principal amount
of such Indebtedness (or such greater fees with the prior written consent of the
Required Lenders, in their sole discretion); and (g) the providers of such
Indebtedness (or an agent on their behalf) shall have executed the ABL
Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Post-Default Rate” means a rate per annum which is equal to the sum of 2.00%
per annum plus the Interest Rate.

“Pre-Acquisition Material Project Documents” means, collectively, the Industrial
Track Agreement, the Mojave Spur Pipeline Operating Agreement and the Mojave
Spur Pipeline Ownership Agreement.

“Prepayment Offer Deadline” has the meaning assigned to such term in Section
2.06(c)(iii).

“Prepayment Premium” means, with respect to any Called Principal, an amount
equal to the projected amount of interest that would be due on the Called
Principal from the date of such prepayment to the 32-month anniversary of the
applicable Funding Date (assuming the Called Principal was not prepaid or repaid
during such period), as reasonably calculated by the Administrative Agent. An
example of the Prepayment Premium calculation is set forth on Annex II.

 28Bakersfield Refinery – Senior Credit Agreement



“Prepayment Premium Event” has the meaning assigned to such term in Section
2.06(c)(iv).

“Project” has the meaning assigned to such term in the recitals.

“Project Company” has the meaning assigned to such term in the recitals.

“Project Company Joinder” means a joinder agreement, substantially in the form
of Exhibit W attached hereto, to be entered into by Project Company on the
Tranche A Funding Date.

“Project Costs” means the following costs and expenses incurred or to be
incurred on or prior to the Term Conversion Date in accordance with the
Construction Budget in connection with the ownership, acquisition, development,
design, engineering, procurement, construction, installation, equipping,
assembly, inspection, testing, completion, start-up, operation and financing of
the Project:

(a)               all amounts payable under the Material Construction Contracts
and the other Project Documents (including any reserves established for the
payment of Remaining Costs pursuant to this Agreement), any contractor bonuses,
site leasing and preparation costs, costs related to acquisition, development
and construction of facilities, including for the receipt of feedstock, catalyst
and other inputs to, and to transport or deliver renewable diesel and other
outputs from, the Project, and all other amounts payable under the Project
Documents prior to Final Completion, including contingency provided for in the
Construction Budget and amounts payable in order to complete the Punch Lists;

(b)               financing, advisory, legal, accounting and other fees;

(c)               all other Project-related costs, including feedstock and
fuel-related costs and prepaid feedstock and fuel costs, any development costs
(including funding any mitigation measures (such as community projects and the
purchase of certain nearby residences) required in connection with the Project),
management services fees and expenses and costs and expenses to complete the
construction and financing of the Project;

(d)               contingency funds, required reserves, start-up costs and
initial working capital costs;

(e)               property, sales, and other non-income Taxes due in respect of
the Project;

(f)                Operating Expenses incurred prior to the Term Conversion
Date;

(g)               costs and expenses incurred with the negotiation and
preparation of the Financing Documents and the Project Documents;

(h)               interest (including interest during construction), fees and
other amounts payable under the Financing Documents; and

(i)                 funding requirements of the Debt Service Reserve Account as
specified in the definition of “Debt Service Reserve Funding Amount”.

 29Bakersfield Refinery – Senior Credit Agreement



“Project Documents” means, without duplication, the Material Project Documents
and each other agreement related to the development, construction, operation,
maintenance, management, administration, ownership or use of the Project, the
sale of renewable diesel therefrom, the provision of feedstocks, catalyst and
other services thereto and Real Property rights and interests relating to the
Project, in each case, entered into by, or assigned to, Borrower or Project
Company.

“Project Document Modification” has the meaning assigned to such term in
Section 6.09(a)(i).

“Project Revenues” means, for any period (without duplication), all revenue
received by or on behalf of the Loan Parties during such period, interest paid
in respect of any Collateral Accounts including proceeds from any business
interruption insurance and any other receipts otherwise arising or derived from
or paid or payable to the Loan Parties under the Project Documents or otherwise
in respect of the Project.

“Projections” has the meaning assigned to such term in Section 3.12(b).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Prudent Industry Practices” means those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used by renewable diesel refinery projects in
the United States, as applicable, of a type and size similar to the Project as
good, safe and prudent engineering practices in connection with the design,
construction, operation, maintenance, repair and use of electrical and other
equipment, facilities and improvements of such projects, with commensurate
standards of safety, performance, dependability, efficiency and economy.
“Prudent Industry Practices” does not necessarily mean one particular practice,
method, equipment specification or standard in all cases and shall not be
interpreted to require the adoption or implementation of any particular best or
most optimal practice, but is instead intended to encompass a broad range of
acceptable practices, methods, equipment specifications and standards.

“Punch List” has the meaning assigned to such term (howsoever defined) in each
of the applicable EPC Agreements.

“Qualified CEO” means (i) Richard Palmer or (ii) any natural person in the
position of chief executive officer of any Loan Party, its parent companies or
Affiliates, who shall have been appointed in accordance with Section 5.28.

“Qualified Officer” means (a)(i) any Qualified President, (ii) each of Noah
Verleun, Gary McDonald, Mariah Mandt and Mark Dennis and (iii) a chief financial
officer and a senior vice president of commercial operations of any Loan Party,
its parent companies or Affiliates, on and after their appointment in accordance
with Section 5.28 or (b) any natural person in a position substantially similar
to a position contemplated by clause (a) and who shall have been appointed in
accordance with Section 5.28.

“Qualified Officer Event” has the meaning assigned to such term in Section 5.28.

 30Bakersfield Refinery – Senior Credit Agreement



“Qualified President” means (i) Tom Rizzo, (ii) any other Qualified Officer
reasonably suitable for the position of president or (iii) any natural person in
the position of president of any Loan Party, its parent companies or Affiliates,
who shall have been appointed in accordance with Section 5.28.

“Quarterly Date” means the last Business Day of September, December, March and
June in each fiscal year, the first of which shall be the first such day after
the date hereof.

“Rail Consultant” means PLG Consulting or another similarly qualified consultant
approved by the Administrative Agent in its sole discretion.

“Rail Development Milestones” means the rail development milestones set forth on
Schedule 5.26(c).

“Reactor Purchase Agreement” means that certain Purchase Order No. 20200504-001,
dated as of May _____, 2020, between Mangiarotti S.p.A., an Italian public
limited company, and GCE Holdings, as required to be assigned pursuant to
Section 4.02(r)(i) by GCE Holdings to, and assumed by, Project Company on the
Tranche A Funding Date.

“Real Property” means all right, title and interest of Project Company in and to
any and all parcels of real property (including the Site) owned, leased or
operated by Project Company together with all of Project Company’s interests in
all improvements and appurtenant fixtures, equipment, personal property,
easements and other property and rights incidental to the ownership, lease or
operation thereof.

“Refinery Performance Test” means the performance test conducted by Borrower to
determine the Project’s achievement of clause (b) of the definition of
“Substantial Completion” and clause (d) of “Final Completion”.

“Refinery Performance Test Report” has the meaning assigned to such term in
Section 5.26(b).

“Register” has the meaning assigned to such term in Section 10.04(c).

“Regulation D” means Regulation D of the Board.

“Regulation U” means Regulation U of the Board.

“Reinvestment Notice” means a written notice executed by a Qualified Officer of
Borrower stating no Default or Event of Default has occurred and is continuing
and that Borrower intends and expects to use all or a specified portion, as
applicable, of the Net Available Amount of Extraordinary MPD Proceeds or the
proceeds from an Event of Loss or the proceeds of a Disposition, as applicable,
that will be used (a) with respect to any Event of Loss, to repair, restore or
replace assets affected by such Event of Loss or (b) with respect to the receipt
of Extraordinary MPD Proceeds or any Disposition, to acquire or repair assets
useful in the business of Borrower and Project Company, in each case, which
notice shall include (i) a certification that Borrower intends to complete the
reinvestment or acquisition described therein the applicable time period
required under Section 2.06(b) (or such longer period as may be described in the
applicable

 31Bakersfield Refinery – Senior Credit Agreement



Reinvestment Plan (subject to the Administrative Agent’s approval, acting at the
direction of the Required Lenders, in accordance with Section 5.29(f)(i)(C)))
and (ii) with respect to the use of the Net Available Amount of any
Extraordinary MPD Proceeds or the proceeds of any Disposition to acquire assets
useful in the business of Borrower and Project Company, a detailed description
of the acquisition contemplated with such Net Available Amount, which
description shall be acceptable to the Administrative Agent, acting at the
reasonable direction of the Required Lenders.

“Reinvestment Plan” has the meaning assigned to such term in Section
5.29(f)(i)(C)(I).

“Related Fund” means with respect to any Lender, any fund that invests in loans
and is managed or advised by the same investment advisor as such Lender, by such
Lender or an Affiliate of such Lender.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, emanation, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor Environment, including, the movement through ambient air,
soil, surface water, ground water, wetlands, land or subsurface strata.

“Remaining Costs” means an aggregate amount equal to the sum of (i) the amount
reasonably anticipated to be necessary to fund the cost of any remaining Punch
List items, (ii) the amount reasonably anticipated to be necessary to fund any
other work that remains outstanding under any of the Material Construction
Contracts and (iii) the amount reasonably anticipated to be necessary to fund
any remaining Project Costs (other than those described in the foregoing clauses
(i) and (ii)), in each case as reasonably determined by Borrower and verified in
a writing to the Administrative Agent by the Independent Engineer.

“Renewable Diesel” has the meaning assigned to such term in the ExxonMobil
Offtake Agreement (as in effect as of the date hereof).

“Replacement Project Document” means, in respect of any Material Project
Document, one or more binding replacement Project Documents (i) that are
Additional Material Project Documents entered into in accordance with Section
6.09(a)(iii), (ii) that, in the case of any Project Document replacing a
Material Project Document (other than any Material Construction Contract or the
ExxonMobil Offtake Agreement), are (A) on terms (take as a whole) that are
substantially similar to, or more favorable to the applicable Loan Party than,
the terms and conditions of the Material Project Document being replaced, (B) is
with a counterparty that is as creditworthy (measured as of the date of such
counterparty enters into such replacement Material Project Document) as the
Material Project Counterparty under the Material Project Document being replaced
(measured as of the date of such Material Project Counterparty entered into the
Material Project Document being replaced) and (C) has pricing and economic terms
consistent with, or better than, the Material Project Document being replaced or
(iii) on otherwise terms and conditions acceptable, and with a counterparty of
credit acceptable, to the Administrative Agent, acting at the reasonable
direction of the Required Lenders.

 32Bakersfield Refinery – Senior Credit Agreement



“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, at any time, Lenders having aggregate Commitments (or,
if the Commitments are terminated, holding Loans) representing eighty percent
(80%) or more of the sum of the total Commitments (or, if the Commitments are
terminated, aggregate outstanding principal amount of Loans) at such time;
provided that, for the avoidance of doubt, the term “Commitments” as used in
this definition refers to the Lenders’ aggregate Commitments, whether drawn or
undrawn, as of the applicable date of determination.

“Restoration” means, with respect to any Affected Property, the rebuilding,
repair, restoration or replacement of such Affected Property.

“Restricted Payment” means:

(a)               any dividend paid by any Loan Party (in cash, Property or
obligations) on, or other payments or distributions on account of, or the
setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition by any Loan Party of, any
portion of any membership interests in any Loan Party or any warrants, rights or
options to acquire any such membership interests;

(b)               any payment of development, management or other fees, or of
any other amounts, by any Loan Party to any Affiliate thereof; and/or

(c)               any other payment (in cash, Property or obligations to a
parent company of the Loan Parties) to a parent company or Affiliate of the Loan
Parties.

“Revenue Account” means, subject to any Permitted Account Transfer, an account
in the name of Borrower or Project Company and established with a Depositary
Bank that is designated by Borrower to be the “Revenue Account”.

“Revenue Transfer Certificate” means a certificate, substantially in the form of
Exhibit U, to be delivered by an authorized officer of Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

“Sanctioned Country” means, at any time, a country or territory that is subject
to comprehensive Sanctions. For the avoidance of doubt, as of the Closing Date,
Sanctioned Countries are the Crimea region of Ukraine, Cuba, Iran, North Korea
and Syria.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country, or (c) any Person owned or controlled by any such Person.

 33Bakersfield Refinery – Senior Credit Agreement



“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Obligations” has the meaning assigned to such term in the Security
Agreement.

“Secured Parties” means (a) the Agents, (b) the Lenders and (c) each Secured
Commodity Hedge Counterparty (howsoever defined under the Term Intercreditor
Agreement).

“Security Agreement” means that certain Pledge and Security Agreement, to be
entered into on the Closing Date, among the Loan Parties and the Collateral
Agent, substantially in the form attached hereto as Exhibit K.

“Security Documents” means the Security Agreement, the Mortgage, the Consents to
Assignment, the Control Agreements, all Uniform Commercial Code financing
statements required by any Security Document and any other security agreement or
instrument to be executed or filed pursuant hereto or any Security Document.

“Seller” has the meaning assigned to such term in the recitals.

“Senior Secured Swap Agreement” means any Swap Agreement that has entered into
the Term Intercreditor Agreement as a Secured Commodity Hedge Agreement (as
defined in the Term Intercreditor Agreement) in accordance with the terms and
conditions of this Agreement.

“Significant Milestone” means each milestone set forth in the Construction
Schedule that is identified on Schedule 4.01(f).

“Site” means the parcels of land owned in fee simple by Project Company on which
the Project is located, as more particularly described on Schedule 1.01(a).

“Solvent” means, with respect to any Person on a particular date that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital and (e) such Person is not insolvent as defined
under applicable Bankruptcy or insolvency laws; provided that unless otherwise
provided under Applicable Law, the amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such date, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPA” has the meaning assigned to such term in the recitals.

 34Bakersfield Refinery – Senior Credit Agreement



“SPA Execution Date” has the meaning assigned to the term “Execution Date” under
the SPA.

“Sponsor” means Global Clean Energy Holdings, Inc., a Delaware corporation.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Substantial Completion” means the satisfaction of each of the following
conditions:

(a)               the achievement of:

(i)                 the “Commercial Operations Date” as defined in the
ExxonMobil Offtake Agreement;

(ii)              “Substantial Completion” as defined in the H&H EPC Agreement;

(iii)            “Mechanical Completion” as defined in the Gas Pipeline EPC
Agreement; and

(iv)             “Substantial Completion” as defined in the ARB EPC Agreement;
and

(b)               the Project has produced at least 17,260,341 total gallons of
Renewable Diesel over a period of sixty (60) consecutive days (as verified in
writing by the Independent Engineer to Agent and the Lenders pursuant to Section
5.23);

(c)               Borrower has demonstrated, to the reasonable satisfaction of
the Required Lenders, the updated Financial Model results in the aggregate
contracted cash flow under the ExxonMobil Offtake Agreement available for debt
service in respect of the Loans (net of projected Operating Expenses and other
expenses) as of the Completion Date is at least $300,000,000;

(d)               all necessary and material facilities needed for the operation
of the Project in accordance with the Financial Model and/or the ExxonMobil
Offtake Agreement shall have been completed and shall be operational;

(e)               (i) the first delivery of Renewable Diesel under the
ExxonMobil Offtake Agreement has occurred; (ii) Borrower has received the first
payment in accordance with Section 6.2 of the ExxonMobil Offtake Agreement; and
(iii) the Project is able to satisfy all obligations arising under the
ExxonMobil Offtake Agreement in accordance with the terms thereof;

 35Bakersfield Refinery – Senior Credit Agreement



(f)                (i) Administrative Agent and the Lenders shall have received
a copy of a punchlist from Borrower as to items required to achieve Final
Completion and (ii) the Independent Engineer shall have verified such punchlist
and the amount needed to pay all Project Costs remaining through Final
Completion; and

(g)               Borrower shall have delivered to Agent and the Lenders a
certificate of an Authorized Representative certifying the satisfaction of each
of the above conditions.

“SusOils” means Sustainable Oils, Inc., a Delaware corporation.

“SusOils License Agreement” means that certain Sustainable Oils License
Agreement, dated as of the Closing Date, by and between Borrower and SusOils, as
required to be assigned pursuant to Section 4.02(r)(i) by Borrower to, and
assumed by, Project Company on the Tranche A Funding Date.

“SVO” means the Securities Valuation Office of the National Association of
Insurance Commissioners.

“Swap Agreement” means any agreement or instrument (including a cap, swap,
collar, option, forward purchase agreement or other similar derivative
instrument) relating to the hedging of any interest under any Indebtedness or
hedging of the prices of renewable diesel, feedstock or environmental
attributes.

“Swap Portion Amount” means, in connection with calculating the Net Available
Amount, a percentage equal to (a) the amount of any amounts owing under any
Senior Secured Swap Agreement that required a prepayment in connection with the
applicable event requiring a calculation of the Net Available Amount (up to the
First Lien Cap Amount (as defined in the Term Intercreditor Agreement)) divided
by (b) the sum of the then-current Obligations plus any amounts owing under any
Senior Secured Swap Agreement (up to the First Lien Cap Amount (as defined in
the Term Intercreditor Agreement)).

“Target Debt Balance” means, for each Quarterly Date, the amount set forth on
Annex III for such Quarterly Date.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholdings) with respect
to the Loan now or hereafter imposed, levied, collected, withheld or assessed by
any Governmental Authority, including any taxes, levies, imposts, duties,
deductions, charges or withholdings on interest payments on the Loan and on any
payments made by any Loan Party to an Agent or Lender pursuant to an obligation
of such Loan Party under any of the Financing Documents, and all interest,
additions to tax or penalties or similar liabilities with respect thereto.

“Term Conversion” means satisfaction or waiver in writing of the conditions set
forth in Section 4.05. “Term Convert” has meanings correlative thereto.

“Term Conversion Date” means the date on which Term Conversion occurs.

 36Bakersfield Refinery – Senior Credit Agreement



“Term Intercreditor Agreement” means an intercreditor agreement to be entered
into among, Borrower, Holdings, Project Company, the Secured Commodity Hedge
Providers (howsoever defined therein), the Administrative Agent and the
Collateral Agent, which shall be in form and substance reasonably satisfactory
to the Loan Parties and the Required Lenders.

“Title Company” has the meaning assigned to such term in Section  4.01(n) .

“Title Policy” has the meaning assigned to such term in Section 4.01(n).

“Tranche A Commitment” means, with respect to any Lender at any time, the amount
set forth opposite such Lender’s name on Annex I under the caption “Tranche A
Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions following the Closing Date, the amount set forth for such Lender in
the Register maintained by the Administrative Agent as such Lender’s “Tranche A
Commitment”.

“Tranche A Funding Date” means the date on which the conditions precedent
specified in Sections 4.02 and 4.03 have been satisfied (or waived in accordance
with Section 10.02) and Tranche A Loans are first required to be funded pursuant
to Section 2.01(a).

“Tranche A Lender” means (a) a lender that holds Tranche A Loans and/or Tranche
A Commitments and (b) each Person that shall become a Tranche A Lender hereunder
pursuant to an Assignment and Assumption that assumes Tranche A Loans and/or
Tranche A Commitments, in each case, so long as such lender continues to hold
such Tranche A Loans and/or Tranche A Commitments.

“Tranche A Loan” has the meaning assigned to such term in Section 2.01(a).

“Tranche B Commitment” means, with respect to any Lender at any time, the amount
set forth opposite such Lender’s name on Annex I under the caption “Tranche B
Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions following the Closing Date, the amount set forth for such Lender in
the Register maintained by the Administrative Agent as such Lender’s “Tranche B
Commitment”.

“Tranche B Lender” means (a) a lender that holds Tranche B Loans and/or Tranche
B Commitments and (b) each Person that shall become a Tranche B Lender hereunder
pursuant to an Assignment and Assumption that assumes Tranche B Loans and/or
Tranche B Commitments, in each case, so long as such lender continues to hold
such Tranche B Loans and/or Tranche B Commitments.

“Tranche B Lender Joinder” means a joinder agreement, substantially in the form
attached hereto as Exhibit V, to be entered into by each Tranche B Lender that
joins this Agreement as a Tranche B Lender after the Closing Date.

“Tranche B Loan” has the meaning assigned to such term in Section 2.01(b).

“Transaction Documents” means each of the Financing Documents, the HoldCo
Borrower LLC Agreement and the Material Project Documents.

 37Bakersfield Refinery – Senior Credit Agreement



“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any filing statement or by
reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Security Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, UCC means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions of each applicable
Financing Document and any filing statement relating to such perfection or
effect of perfection or non-perfection.

“Underground” means Underground Construction Company, a California corporation.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

“Updated Construction Budget” has the meaning assigned to such term in Section
5.25(n).

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“USA PATRIOT Act” has the meaning assigned to such term in Section 10.16.

“Voting Stock” means, with respect to any Person, Capital Stock the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of a
contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02        Terms Generally. Except as otherwise expressly provided, the
following rules of interpretation shall apply to this Agreement and the other
Financing Documents:

(a)               the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined;

(b)               whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms;

(c)               the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”;

(d)               the word “will” shall be construed to have the same meaning
and effect as the word “shall”;

(e)               unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement,

 38Bakersfield Refinery – Senior Credit Agreement



instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein) and shall include any appendices,
schedules, exhibits, clarification letters, side letters and disclosure letters
executed in connection therewith;

(f)                any reference herein to any Person shall be construed to
include such Person’s successors and assigns to the extent permitted under the
Financing Documents and, in the case of any Governmental Authority, any Person
succeeding to its functions and capacities;

(g)               the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision;

(h)               all references herein to Articles, Sections, Appendices,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Appendices, Exhibits and Schedules to, this Agreement; and

(i)                 the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

Section 1.03        Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP. If Borrower notifies the Administrative Agent that
Borrower wishes to amend any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then
Borrower’s compliance with such provision shall be determined on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in a manner satisfactory to Borrower and the Administrative Agent.

Section 1.04        Divisions. Any reference herein or in any other Financing
Document to a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a Person, or an allocation of assets to a series of a Person (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale or transfer or similar term, as
applicable to, of or with a separate Person. Any division of a limited liability
company shall constitute a separate Person hereunder and under any other
Financing Document (and each division of any limited liability company that is a
Subsidiary, Affiliate, joint venture or any other like term shall also
constitute such a separate Person or entity hereunder or any other Financing
Document).

Article II 

THE CREDITS

Section 2.01        Loan.

(a)               Tranche A Loans. Subject to the terms and conditions set forth
in this Agreement (including Sections 4.01, 4.02 and 4.03) and in reliance upon
the representations and warranties of

 39Bakersfield Refinery – Senior Credit Agreement



the Loan Parties set forth herein, each Tranche A Lender severally, but not
jointly, agrees to advance to the Borrower (x) on the date that is three (3)
Business Days after the delivery of the Borrowing Request delivered on the
Closing Date, loans in an amount equal to $68,800,000 and (y) on the date that
is twelve (12) Business Days after the delivery of the Borrowing Request
delivered on the Closing Date, the remaining amount of such Tranche A Lender’s
unfunded Tranche A Commitments (individually, a “Tranche A Loan” and,
collectively, the “Tranche A Loans”).

(b)               Tranche B Loans. Subject to the terms and conditions set forth
in this Agreement (including Sections 4.01 and 4.03) and in reliance upon the
representations and warranties of the Loan Parties set forth herein, each
Tranche B Lender severally, but not jointly, agrees to advance to Borrower from
time to time during the Availability Period such loans as Borrower may request
pursuant to this Section 2.01 (exclusive of the Tranche A Loan, individually, a
“Tranche B Loan” and, collectively, the “Tranche B Loans” and, together with the
Tranche A Loans, the “Loans”) in an aggregate principal amount which, when added
to the aggregate principal amount of all prior Loans made by such Lender under
this Agreement, does not exceed such Tranche B Lender’s Tranche B Commitment;
provided, that Borrower may only request Tranche B Loans (i) once every 90 days
and (ii) two additional times in any calendar year (without reliance on the
foregoing clause (i)), so long as, in the case of this clause (ii), each such
request occurs at least 30 days following the immediately prior request for
Tranche B Loans made by Borrower.

(c)               No Reborrowing. Amounts prepaid or repaid in respect of any
Loan may not be reborrowed.

(d)               Notice of Loan Borrowing. To request a borrowing of Loans,
Borrower shall deliver to the Administrative Agent and the Lenders, on a
Business Day, a Borrowing Request. The date of the proposed borrowing (each such
date, subject to the immediately succeeding sentence below, a “Funding Date”)
specified in a Borrowing Request shall be no earlier than:

(i)                 in the case of the Tranche A Funding Date, (x) for an amount
up to $68,800,000, (3) Business Days after the delivery of such Borrowing
Request and (y) for the remainder of the unfunded Tranche A Commitments
requested upon twelve (12) Business Days after the delivery of such Borrowing
Request; and

(ii)              for each other Funding Date, twelve (12) Business Days after
the delivery of such Borrowing Request.

The conditions specified in Section 4.02 and 4.03 of the Credit Agreement as
conditions to the Tranche A Funding Date may be satisfied by the Borrower on the
first date Tranche A Loans are required to be funded pursuant to Section
2.01(a), and shall not be required to be satisfied on the second date Tranche A
Loans are required to be funded pursuant to Section 2.01(a).

Each Borrowing Request shall specify the amount to be borrowed and the proposed
Funding Date (which shall be a Business Day). Upon receipt of such Borrowing
Request, the Administrative Agent shall promptly notify each Lender thereof.

(e)               Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.01,
the Administrative Agent shall advise

 40Bakersfield Refinery – Senior Credit Agreement



each Lender of the details thereof and of the amount of such Lender’s Loan
requested to be made as part of the Loan.

(f)                Tax Considerations. For U.S. federal income tax purposes,
each of Borrower, Holdings, Project Company and the Lenders agree that it is
their intention that, for U.S. federal, state and local income tax purposes, (1)
the Loan, together with the corresponding Equity Kicker, shall be treated as an
investment unit, (2) the purchase price of such investment unit shall equal the
total purchase price paid by the Lenders for the Loan on each Funding Date, (3)
a portion of the purchase price of the investment unit shall, for U.S. federal
income tax purposes, be allocated to the purchase of the corresponding Equity
Kicker as mutually agreed by the parties, and (4) the Loan shall be treated as a
debt instrument, and not as a “contingent payment debt instrument,” (within the
meaning of Treasury Regulations Section 1.1275-4) for U.S. federal, state, and
local income tax purposes (together, the “Intended Tax Treatment”). Borrower
will provide any information reasonably requested in writing from time to time
by any Lender regarding the original issue discount associated with the Loan for
U.S. federal income tax purposes. Each of Borrower, Holdings and the Lenders
agrees to file income tax returns consistent with the Intended Tax Treatment,
including the allocation set forth in this Section 2.01(f), and shall not take
any position inconsistent with the Intended Tax Treatment in any judicial,
administrative, or other proceeding, unless otherwise required as a result of a
change in applicable tax law (including any regulations issued by any taxing
authorities, any rulings or similar guidance by any taxing authority) or a
determination (within the meaning of section 1313(a) of the Code or similar
provision of state or local law). Notwithstanding the foregoing, for all
purposes (except for the purpose of this Section 2.01(f)), each Lender shall be
treated as having lent the full amount of its pro rata portion of the principal
amount of the Loan. In addition, notwithstanding the foregoing, the Intended Tax
Treatment of the Loan shall apply only for U.S. federal, state and local income
tax purposes.

Section 2.02        [Reserved].

Section 2.03        Funding of the Loan. Subject to the satisfaction or waiver
of the conditions set forth in Section 4.02, each Lender shall, no later than
12:00 Noon, New York City time, on the Funding Date specified in the respective
Borrowing Request, make available to the Administrative Agent at the Funding
Office an amount in Dollars and in immediately available funds equal to the Loan
to be made by such Lender. Administrative Agent shall make available to Borrower
the aggregate of the amounts made available to Administrative Agent by the
Lenders, in like funds as received by the Administrative Agent.

Section 2.04        Termination and Reduction of the Commitments. At the close
of business on the last Business Day of the Availability Period, the Commitments
shall automatically and without notice be reduced to zero, and once borrowed or
repaid, the Loan may not be reborrowed.

Section 2.05        Repayment of Loan; Evidence of Debt.

(a)               Promise to Repay at Maturity. Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of the Lenders, the
unpaid principal amount of the Loan then outstanding on the Maturity Date.

(b)               Evidence of Debt.

 41Bakersfield Refinery – Senior Credit Agreement



(i)                 Each Lender may maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of Borrower to such
Lender resulting from the Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder. In the case of a Lender that does not request execution and delivery
of a Note evidencing the Loan made by such Lender to Borrower, such account or
accounts shall, to the extent not inconsistent with the notations made by the
Administrative Agent in the Register, be conclusive and binding on Borrower
absent manifest error; provided that the failure of any Lender to maintain such
account or accounts or any error in any such account shall not limit or
otherwise affect any obligations of Borrower.

(ii)              Borrower agrees that, upon the request to the Administrative
Agent by any Lender, Borrower will execute and deliver to such Lender, as
applicable, a promissory note (a “Note”) substantially in the form of Exhibit B
payable to such Lender in an amount equal to such Lender’s Loan evidencing the
Loan made by such Lender. Borrower hereby irrevocably authorizes each Lender to
make (or cause to be made) appropriate notations on the grid attached to such
Lender’s Notes (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate applicable to the Loan evidenced thereby. Such notations
shall, to the extent not inconsistent with any Borrowing Request (or, in the
absence of which, the notations made by the Administrative Agent in the
Register), be conclusive and binding on Borrower absent manifest error; provided
that the failure of any Lender to make any such notations or any error in any
such notations shall not limit or otherwise affect any obligations of Borrower.
A Note and the obligation evidenced thereby may be assigned or otherwise
transferred in whole or in part only in accordance with Section 10.04(b).

Section 2.06        Prepayment of the Loan.

(a)               Optional Prepayments. Borrower shall have the right at any
time and from time to time, upon at least ten (10) Business Days’ prior written
notice to the Administrative Agent stating the prepayment date and aggregate
principal amount of the prepayment, to prepay any Loan in whole or in part,
subject to the requirements of this Section 2.06. Each prepayment pursuant to
this Section 2.06(a) shall be accompanied by the Prepayment Premium (if any)
with respect to the principal amount of the Loan being prepaid. Each partial
prepayment of any Loan under this Section 2.06(a) shall be in an aggregate
amount at least equal to $1,000,000 and an integral multiple of $500,000 in
excess thereof (or such lesser amount as may be necessary to prepay the
aggregate principal amount then outstanding with respect to such Loan). No
prepayment under Section 2.06(b) shall constitute a voluntary prepayment under
this Section 2.06(a).

(b)               Mandatory Prepayments and Offers to Prepay.

(i)                 Material Project Document. If any Loan Party receives any
termination payments, liquidated damages or other similar payments under the
Material Project Documents or the SPA (in each case, other than delay liquidated
damages or other damages or payments of the type meant to substitute, replace or
compensate the applicable Loan Party for lost or otherwise forgone revenue)
(“Extraordinary MPD Proceeds”), then the Loan Parties shall, within five (5)
Business Days of the receipt of the Net Available

 42Bakersfield Refinery – Senior Credit Agreement



Amount of such Extraordinary MPD Proceeds, offer to prepay the Loan with an
amount equal to 100% of the Net Available Amount of such Extraordinary MPD
Proceeds, pursuant to a written notice sent to the Administrative Agent and the
Lenders describing in reasonable detail the event giving rise to the obligation
under this Section 2.06(b)(i) to make such offer (each such offer to prepay
referred to in this clause 2.06(b)(i), a “Material Project Documents Prepayment
Offer”); provided that, such Net Available Amount of the Extraordinary MPD
Proceeds shall be excluded from the prepayment requirements of this clause if
(A) within five (5) Business Days following receipt of the Net Available Amount
of Extraordinary MPD Proceeds, Borrower submits a Reinvestment Notice to
Administrative Agent, (B) within fifteen (15) Business Days following the
receipt of such Reinvestment Notice, the Administrative Agent, acting at the
reasonable direction of the Required Lenders, approves in writing the
transaction(s) described in such Reinvestment Notice in accordance Section
5.29(f)(ii)(A) and (C) within one hundred eighty (180) days from the date of
receipt of such Net Available Amount of Extraordinary MPD Proceeds, such Net
Available Amount are applied (or committed to be applied) to  the transaction(s)
described in such Reinvestment Notice; provided further, that the amount of such
Net Available Amount (i) not so used or committed after one hundred eighty (180)
days or (ii) in respect of which the Administrative Agent, acting at the
reasonable direction of the Required Lenders, does not approve the
transaction(s) described in the proposed Reinvestment Notice submitted by
Borrower shall be, in each case, applied to a mandatory prepayment of the Loan
pursuant to this clause (i).

(ii)              Event of Loss. With respect to any Event of Loss, if the
proceeds received by the Loan Parties in respect of such Event of Loss shall be
in excess of $1,000,000 per individual Event of Loss or $2,000,000 in the
aggregate per annum across all Events of Loss, in any such case, are not applied
to the Restoration of the related Affected Property as permitted by, and as
expended in accordance with, this Agreement and the Reinvestment Plan approved
by the Administrative Agent in accordance Section 5.29(f)(ii)(A), then the Loan
Parties shall, within five (5) Business Days of the receipt of such proceeds,
offer to prepay the Loan with an amount equal to 100% of the Net Available
Amount of such proceeds, pursuant to a written notice sent to the Administrative
Agent and the Lenders describing in reasonable detail the event giving rise to
the obligation under this Section 2.06(b)(ii) to make such offer (each such
offer to prepay referred to in this clause 2.06(b)(ii), a “Event of Loss
Prepayment Offer”).

(iii)            Disposition of Assets. Without limiting the obligation of
Borrower to obtain the consent of the Administrative Agent to any sale, transfer
or other disposition of any assets or property (herein, the “Disposition”) not
otherwise permitted hereunder, in the event that the Net Available Amount of the
proceeds of any Disposition of Borrower shall exceed $1,000,000 per individual
Disposition or $2,000,000 in the aggregate per annum in the aggregate per annum
for all such Dispositions, then Borrower shall, within five (5) Business Days of
the receipt of such proceeds, offer to prepay the Loan ratably in an amount
equal to 100% of the Net Available Amount of such proceeds on the Quarterly Date
immediately following receipt by Borrower of the relevant proceeds; provided
that, such Net Available Amount of the Disposition shall be excluded from the
prepayment requirements of this clause if (A) Borrower submits a Reinvestment
Notice to Administrative Agent and the Lenders in accordance with Section
5.29(f)(i)(C)(I), (B) the

 43Bakersfield Refinery – Senior Credit Agreement



Administrative Agent, acting at the direction of the Required Lenders, approves
the proposed Reinvestment Plan in accordance with Section 5.29(f)(ii)(A) and (C)
within one hundred eighty (180) days from the date of receipt of such Net
Available Amount of the Disposition, such Net Available Amount are applied (or
committed to be applied) to such acquisition; provided further, that the amount
of such Net Available Amount (i) not so used or committed after one hundred
eighty (180) days or (ii) in respect of which the Administrative Agent, acting
at the direction of the Required Lenders, does not approve the acquisition(s)
described in the proposed Reinvestment Notice submitted by Borrower shall be, in
each case, applied to a mandatory prepayment of the Loan pursuant to this clause
(iii). Any such offer to prepay shall be made pursuant to a written notice sent
to the Administrative Agent and the Lenders describing in reasonable detail the
event giving rise to the obligation under this Section 2.06(b)(iii) to make such
offer (each such offer to prepay referred to in this clause 2.06(b)(iii), a
“Disposition Proceeds Prepayment Offer”).

(iv)             Incurrence of Debt. If any Loan Party issues or incurs any
Indebtedness (other than Permitted Indebtedness), then Borrower shall, within
one (1) Business Day of the receipt of the proceeds therefrom, offer to prepay
the Loan with an amount equal to 100% of the Net Available Amount of such
proceeds, pursuant to a written notice sent to the Administrative Agent and the
Lenders describing in reasonable detail the event giving rise to the obligation
under this Section 2.06(b)(iv) to make such offer (each such offer to prepay
referred to in this clause 2.06(b)(iv), a “Debt Prepayment Offer”).

(v)               Excess Cash Flow Sweep. Beginning with the Quarterly Date
occurring after the Term Conversion Date and each Quarterly Date thereafter,
Borrower shall offer to prepay the Loans of each Lender in an amount equal to
such Lender’s pro rata share of the ECF Sweep Amount within three (3) Business
Days of each such Quarterly Date, accompanied by payment of all accrued interest
on the amount prepaid and a calculation as to the ECF Sweep Amount (which
calculation shall be in form and substance reasonably satisfactory to the
Administrative Agent) (each such offer to prepay referred to in this clause
(b)(v), an “ECF Prepayment Offer”).

(c)               Terms of All Prepayments.

(i)                 All partial prepayments of the Loans shall be applied on a
pro rata basis to the Loan of all Lenders, provided that such pro rata
allocation shall, in the case of Section 2.06(b)(v), only occur in respect of
the Lenders who have accepted their respective applicable ECF Prepayment Offers.

(ii)              Each prepayment of Loans shall be accompanied by payment of
all accrued interest on the amount prepaid, the Prepayment Premium (other than
in the case of Sections 2.06(b)(i), 2.06(b)(ii) and 2.06(b)(v) above) and any
additional amounts required pursuant to Section 2.11.

(iii)            No later than ten (10) Business Days after receiving a Material
Project Documents Prepayment Offer, an Event of Loss Prepayment Offer, a
Disposition Proceeds Prepayment Offer, a Debt Prepayment Offer or an ECF
Prepayment Offer (the expiration of such ten (10) Business Day-period, the
“Prepayment Offer Deadline”), each Lender shall

 44Bakersfield Refinery – Senior Credit Agreement



advise Borrower in writing whether it has elected to accept such prepayment
offer, which it shall determine in its sole discretion; provided that any Lender
which shall fail to so advise Borrower by the Prepayment Offer Deadline shall
have been deemed to have accepted such prepayment offer. Each of the Lenders
shall have the right, but not the obligation, to accept or reject its pro rata
portion of the prepayment offer by Borrower. Borrower shall have no obligation
to prepay any amounts in respect of any declining Lender’s pro rata portion of
the prepayment offer. In connection with any prepayment pursuant to
Section 2.06(b)(i), (ii), (iii) and/or (iv), the amount of the Loan prepaid
shall be calculated so that the total amount of Loans prepaid, the accrued but
unpaid interest on such Loans and any Prepayment Premium applicable to such
prepayment of Loans shall be no more than the Net Available Amount.

(iv)             It is understood and agreed that if the Obligations are
accelerated or otherwise become due prior to their maturity date, in each case,
in respect of any Event of Default (including, but not limited to, upon the
occurrence of a bankruptcy or insolvency event (including the acceleration of
claims by operation of law)), the Prepayment Premium that would have applied if,
at the time of such acceleration, Borrower had prepaid, refinanced, substituted
or replaced any or all of the Loan as contemplated in Section 2.06(a) (any such
event, a “Prepayment Premium Event”), will also be due and payable without any
further action (including any notice requirements otherwise applicable to
Prepayment Premium Events, if any) as though a Prepayment Premium Event had
occurred and such Prepayment Premium shall constitute part of the Obligations,
in view of the impracticability and extreme difficulty of ascertaining actual
damages and by mutual agreement of the parties as to a reasonable calculation of
each Lender’s lost profits as a result thereof. Any Prepayment Premium payable
above shall be presumed to be the liquidated damages sustained by each Lender as
the result of the early termination and Borrower agrees that it is reasonable
under the circumstances currently existing. The Prepayment Premium shall also be
payable in the event the Obligations (and/or this Agreement) are satisfied or
released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means. EACH LOAN PARTY EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) (ON BEHALF OF ITSELF AND THE OTHER LOAN
PARTIES) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS,
OR MAY PROHIBIT, THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION. Each Loan Party expressly agrees (to the
fullest extent that each may lawfully do so) that: (A) the Prepayment Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Prepayment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between Lenders and
the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Prepayment Premium; and (D) the Loan Parties shall be
estopped hereafter from claiming differently than as agreed to in this
Section 2.06(c)(iv). Each Loan Party expressly acknowledges that its agreement
to pay the Prepayment Premium to Lenders as herein described is a material
inducement to Lenders to provide the Commitments and make the Loans contemplated
hereby. The Borrower acknowledges, and the parties hereto agree, that each
Lender has the right to maintain its investment in the Loans free from repayment
by the Borrower (except

 45Bakersfield Refinery – Senior Credit Agreement



as herein specifically provided for) and that the provision for payment of a
Prepayment Premium by the Borrower, in the event that the Loans are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Notwithstanding anything herein to the contrary, no Prepayment Premium shall be
payable hereunder or under the Loan Documents using the proceeds of any loans
under the HoldCo Credit Agreement which are funded in accordance with the Holdco
Lender Backstop Agreement.

(v)               Each party hereto acknowledges and agrees that Loans of a
particular Lender shall be prepaid pursuant to Section 2.06(a) or
Section 2.06(b) (as applicable) in the order in which such Loans were made or
acquired by such Lender pursuant to Section 2.01.

Section 2.07        Fees.

(a)               Agent Fees. Borrower agrees to pay to each of the
Administrative Agent and the Collateral Agent, for its own account, amounts
payable in the amounts and at the times separately agreed upon in the Agent
Reimbursement Letter.

(b)               Payment of Fees. All fees that may be payable by any Loan
Party to any Lender hereunder from time to time pursuant to a written agreement
between such Loan Party and such Lender shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent for
distribution to the Lenders entitled thereto. Fees paid shall not be refundable
under any circumstances absent manifest error.

Section 2.08        Interest.

(a)               Loan. The Loans (including any Accrued Interest) shall bear
interest at a rate per annum equal to the Interest Rate on and after the date of
borrowing of such Loans.

(b)               Default Interest. If all or a portion of the principal amount
of any Loan, interest in respect thereof or any other amount due under the
Financing Documents shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise) or there shall occur and be continuing any other
Event of Default, then, to the extent so elected by the Administrative Agent,
acting at the direction of the Required Lenders, after Borrower has been
notified in writing by the Administrative Agent, acting at the direction of the
Required Lenders (or automatically upon the occurrence of an Event of Default
pursuant to Section 7.01(f) hereof), the outstanding principal amount of the
Loan (whether or not overdue) (to the extent legally permitted) shall bear
interest at a rate per annum equal to the Post-Default Rate, from the date of
such nonpayment or occurrence of such Event of Default, respectively, until such
amount is paid in full (after as well as before judgment) or until such Event of
Default is no longer continuing, respectively.

(c)               Payment of Interest. Subject to Section 2.08(e), accrued
interest on each Loan shall be payable in arrears on each Quarterly Date and on
the Maturity Date; provided that (i) interest accrued pursuant to
Section 2.08(b) shall be payable on demand and (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

 46Bakersfield Refinery – Senior Credit Agreement



(d)               Computation. All interest hereunder shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The computation of
interest shall be determined by the Administrative Agent and such determination
shall be conclusive absent manifest error.

(e)               Payment in Kind. For each of the first seven (7) Quarterly
Dates following the Closing Date, Borrower may pay up to 2.50% per annum of the
Interest Rate in kind (in lieu of payment in cash) on each applicable Quarterly
Date (provided that, for the seventh (7th) Quarterly Date, Borrower may pay up
to 1.67% per annum of the Interest Rate in kind (in lieu of payment in cash)),
by written election of Borrower to the Administrative Agent at least ten (10)
Business Days prior to such Quarterly Date. The aggregate outstanding principal
amount of the Loans shall be automatically increased on each such Quarterly Date
by the amount of such interest paid in kind. For the avoidance of doubt, any
portion of the Interest Rate not paid in kind shall be paid in cash.

(f)                Miscellaneous. For the avoidance of doubt, (i) on each
Quarterly Date prior to the Maturity Date, any interest on the Loan then due and
payable shall be paid, either in cash or in kind, in accordance with this
Agreement and (ii) on the Maturity Date, any interest on the Loan then due and
payable shall be paid entirely in cash in accordance with this Agreement. All
amounts of interest added to the principal of the Loans pursuant to
Section 2.08(e) shall bear interest as provided herein, be payable as provided
in Section 2.05 and shall be due and payable on the Maturity Date. The
Administrative Agent’s determination of the principal amount of the Loan
outstanding at any time shall be conclusive and binding, absent manifest error.

Section 2.09        Increased Costs.

(a)               Increased Costs Generally. If any Change in Law shall:

(i)                 impose, modify or deem applicable any reserve, special
deposit or similar requirement (including any such requirement imposed by the
Board under Regulation D or otherwise) against assets of, deposits with or for
account of, or credit extended by, any Lender;

(ii)              subject any Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder to any Taxes (other than Indemnified Taxes or Excluded Taxes) on its
loan, loan principal, commitments or other obligations or its deposits,
reserves, other liabilities or capital attributable thereto; or

(iii)            impose on any Lender any other condition not otherwise
contemplated hereunder affecting this Agreement or the Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to Borrower or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 47Bakersfield Refinery – Senior Credit Agreement



(b)               Capital Requirements. If any Lender reasonably determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loan made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c)               Certificates from Lenders. A certificate of a Lender setting
forth calculations in reasonable detail of the amount or amounts necessary to
compensate such Lender or its respective holding company, as the case may be, as
specified in Section 2.09(a) or Section 2.09(b) shall be delivered to Borrower
and shall be conclusive absent manifest error. Borrower shall pay such Lender
the amount shown as due on any such certificate within thirty (30) Business Days
after receipt thereof.

(d)               Delay in Requests. Promptly after any Lender has determined
that it will make a request for increased compensation pursuant to this
Section 2.09, such Lender shall notify Borrower thereof. Failure or delay on the
part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrower shall not be required to compensate a Lender pursuant to this
Section 2.09 for any increased costs or reductions incurred more than ninety
(90) days prior to the date that such Lender notifies Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the ninety (90)-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.10        [Reserved].

Section 2.11        Taxes.

(a)               Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party hereunder or under any other Financing
Document shall be made free and clear of and without withholding or deduction
for any Taxes; provided that if such Loan Party (or the applicable withholding
agent) shall be required by law to withhold or deduct any Taxes from such
payments, then (i) to the extent such Taxes are Indemnified Taxes or Other
Taxes, the sum payable by such Loan Party shall be increased as necessary so
that after making all required withholdings and deductions (including
withholdings and deductions applicable to additional sums payable under this
Section) the Administrative Agent, the Collateral Agent or the Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such withholdings or deductions been made, (ii) such Loan Party shall make or
shall cause to be made such withholdings and deductions and (iii) such Loan
Party shall pay or shall cause to be paid the full amount withheld and deducted
to the relevant Governmental Authority in accordance with Applicable Law.

(b)               Payment of Other Taxes by Borrower. Borrower shall timely pay
or cause to be paid any Other Taxes to the relevant Governmental Authority in
accordance with Applicable Law.

 48Bakersfield Refinery – Senior Credit Agreement



(c)               Indemnification by Borrower. Loan Parties shall jointly and
severally indemnify or cause to be indemnified the Administrative Agent, the
Collateral Agent and each Lender, within thirty (30) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section but without duplication of any amounts
indemnified under Section 2.11(a)) paid or payable by the Administrative Agent,
the Collateral Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by the Collateral
Agent or a Lender, or by the Administrative Agent on its own behalf or on behalf
of the Collateral Agent or a Lender, shall be conclusive absent manifest error.

(d)               Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by any Loan Party to a Governmental
Authority, the relevant Loan Party shall deliver or cause to be delivered to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment satisfactory to the
Administrative Agent, acting reasonably.

(e)               Forms. (i) Any of the Administrative Agent, the Collateral
Agent or any Lender (including any assignee Lender) that is legally entitled to
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which Borrower is located with respect to payments under this
Agreement shall deliver to Borrower (with a copy to the Administrative Agent),
at the time or times reasonably requested in writing by Borrower, the Collateral
Agent or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without or at a reduced rate of, withholding. In addition, any of the
Administrative Agent, the Collateral Agent or any Lender, if reasonably
requested in writing by Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by law or reasonably requested by Borrower or the
Administrative Agent as will enable Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding tax. Upon the
reasonable written request of Borrower or the Administrative Agent, or if any
form or certification previously delivered expires or becomes obsolete or
inaccurate, any Lender shall update any such form or certification previously
delivered pursuant to this Section 2.11(e)(i). Notwithstanding anything to the
contrary in the preceding three sentences, the completion, execution and
submission of such documentation shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense (or, in the case of a Change in Law,
any incremental material unreimbursed cost or expense) or would materially
prejudice the legal or commercial position of such Lender.

(ii)              Without limiting the generality of the foregoing, in the event
that Borrower is a US Person,

(A)             any Lender that is a US Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of

 49Bakersfield Refinery – Senior Credit Agreement



Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B)              any Lender who is not a US Person shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)                in the case of a Lender who is not a US Person claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under this Agreement or any Transaction
Document, executed copies of IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement or any Transaction Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II)              executed copies of IRS Form W-8ECI;

(III)           in the case of a Lender who is not a US Person claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or W-8BEN-E, as applicable; or

(IV)          to the extent a Lender who is not a US Person is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner.

(f)                If the Administrative Agent, the Collateral Agent or any
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.11, it shall pay over such refund
to

 50Bakersfield Refinery – Senior Credit Agreement



Borrower, net of all of its out-of-pocket expenses (including Taxes with respect
to such refund) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that
Borrower, upon the request of the Administrative Agent, the Collateral Agent or
any Lender, as the case may be, agrees to repay as soon as reasonably
practicable the amount paid over to Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, the Collateral Agent or any Lender, as the case may be, in
the event the Administrative Agent, the Collateral Agent or any Lender, as the
case may be, is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.11(f), in no event
will the Administrative Agent, the Collateral Agent or any Lender be required to
pay any amount to Borrower pursuant to this Section 2.11(f) the payment of which
would place the Administrative Agent, the Collateral Agent or the Lender, as the
case may be, in a less favorable net after-Tax position than it would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 2.11(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(g)               If a payment made to the Administrative Agent, the Collateral
Agent or any Lender under this Agreement would be subject to U.S. federal
withholding Tax imposed by FATCA if such Administrative Agent, Collateral Agent
or Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Administrative Agent, Collateral Agent or Lender shall deliver
to Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or the Administrative Agent as may be necessary
for Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Person’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(h)               Survival. Each party’s obligations under this Section 2.11
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Loans and the repayment, satisfaction or discharge of all obligations under any
Transaction Documents.

Section 2.12        Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)               Payments by Borrower. Unless otherwise specified, Borrower
shall make each payment required to be made by it hereunder, or by way of
transfer from Depositary Bank, (whether of principal, interest, fees, or under
Section 2.09 or 2.11, or otherwise) or under any other Financing Document
(except to the extent otherwise provided therein) prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date shall be
deemed to have been

 51Bakersfield Refinery – Senior Credit Agreement



received on the next succeeding Business Day for purposes of calculating
interest thereon. Unless otherwise notified by the Administrative Agent in
writing to the Borrower, all such payments shall be made to the Administrative
Agent for the benefit of each Agent and Lender at its offices:

(i)                 to the extent any such payments are associated with Orion
Energy Partners or its Affiliates, at: Orion Energy Partners TP Agent, LLC
(payment instructions: Bank Name: JP Morgan, ABA/Routing No.: 021000021, Account
Name: Orion Energy Partners TP Agent, LLC, Account No.: 758818558, Reference:
BKRF OCB, LLC); and

(ii)              to the extent any such payments are associated with any other
Lender, at: Orion Energy Partners TP Agent, LLC (payment instructions: Bank
Name: JP Morgan, ABA/Routing No.: 021000021, Account Name: Orion Energy Partners
TP Agent, LLC, Account No.: 758867415, Reference: BKRF OCB, LLC),

in each case, except as otherwise expressly provided in the relevant Financing
Document and payments pursuant to Sections 2.11, 2.12 and 10.03, which shall be
made directly to the Persons entitled thereto, in each case subject to the terms
of this Agreement. The Administrative Agent shall distribute any such payments
received by it in like funds as received for account of any other Person to the
appropriate recipient promptly (and in any case not more than one (1) Business
Day) following receipt thereof. Payments to each Lender shall be made to such
Lender in accordance with its Administrative Questionnaire. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the immediately preceding Business Day and, in the case of
any payment accruing interest, interest thereon shall be payable for the period
of such extension. All amounts owing under this Agreement or under any other
Financing Document are payable in Dollars.

(b)               Application of Insufficient Payments. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest, fees and other amounts then due
hereunder, such funds shall be applied (i) first, to pay interest, fees and
other amounts (except for the amounts required to be paid pursuant to the
following clause (ii)) then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest, fees and such other amounts
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)               Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) the Loan shall be made from the Lenders, and each termination or
reduction of the amount of the Commitments under Section 2.04 shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective applicable Commitments; (ii) except as provided in Section
2.06(c), each payment or prepayment of principal of the Loan by Borrower shall
be made for account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loan held by them being paid or prepaid; and
(iii) each payment of interest on the Loan by Borrower shall be made for account
of the Lenders (except, in the case of prepayments under Section 2.06(b), for
Lenders not receiving a principal repayment thereunder) pro rata in accordance
with the amounts of interest on the Loan then due and payable to the respective
Lenders.

 52Bakersfield Refinery – Senior Credit Agreement



(d)               Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment or
recover any amount in respect of any principal of or interest on any of its Loan
resulting in such Lender receiving a greater proportion of the aggregate amount
of the Loan and accrued interest thereon then due than the proportion received
by any other Lender, then, unless otherwise agreed in writing by the Lenders,
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loan; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.12(d) shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loan to any assignee or
Participant, other than to Borrower or any Affiliate thereof (as to which the
provisions of this Section 2.12(d) shall apply), provided further that no Lender
shall be required to purchase a participation from a Lender rejecting its option
to receive prepayments under Section 2.06(b) to the extent disproportionality
results from the rejecting Lender’s election under Section 2.06(b). Each Loan
Party consents to the foregoing and agrees, to the extent it may effectively do
so under Applicable Law, that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against such Loan Party rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Loan Party in the amount of such participation.

(e)               Presumptions of Payment. Unless the Administrative Agent shall
have received notice from Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due to them. In such
event, if Borrower has not in fact made such payment within one (1) Business Day
after such due date, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f)                Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Sections 2.03, 2.12(e) or 10.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.13        Change of Lending Office. If any Lender requests
compensation under Section 2.09, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.11 then such Lender shall (i) file any certificate
or document reasonably requested in writing by Borrower and/or (ii) use

 53Bakersfield Refinery – Senior Credit Agreement



reasonable efforts to designate a different Lending Office for funding or
booking its Loan hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender exercised in good faith, such designation or assignment (x) would
eliminate or reduce amounts payable pursuant to Section 2.09 or 2.11, as the
case may be, in the future and (y) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 2.14        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

(i)                 a reduction in full or in part or cancellation of any such
liability;

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Financing Document; or

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 2.15        Tranche B Lender Joinder. Each of the parties hereto expect
that, on or prior to the date that Tranche B Loans are first required to be
funded hereunder, one or more Persons shall accede to this Agreement as a
Tranche B Lender pursuant to one or more Tranche B Lender Joinders delivered
pursuant to Section 4.03(h), and each such Person shall thereafter perform, in
accordance with the terms of this Agreement and the other Financing Documents,
all of its respective obligations which by the terms of the Agreement are
required to be performed by it as a Tranche B Lender (including the obligations
set forth in this Article II).

Article III 

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to each Agent and the Lenders that (a)
as of the Closing Date, (i) with respect to the representations and warranties
set forth in Sections 3.01(a), 3.01(b), 3.02, 3.03, 3.06(a), 3.07 (other than
with respect to the Project and the Site), 3.08 (other

 54Bakersfield Refinery – Senior Credit Agreement



than with respect to the Project), 3.11, 3.12, 3.13, 3.15, 3.16(b), 3.17, 3.19
(other than with respect to Project Company), 3.21, 3.22 (other than with
respect to Project Company), 3.23, 3.24, 3.25, 3.26 and 3.27 only and (ii)
solely with respect to Borrower and Holdings, and (b) as of any Funding Date,
the Term Conversion Date and on any other date that the representations
specified in this Article III are required to be made, with respect to all
representations and warranties set forth in this Article III (other than (x) in
respect of any Funding Date other than the Tranche A Funding Date, Sections
3.06(a) and 3.12 and (y) Section 3.22(b) and 3.23), and with respect to all Loan
Parties:

Section 3.01        Due Organization, Etc.

(a)               Each Loan Party is a limited liability company or corporation,
as applicable, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. Each Loan Party has all requisite
limited liability company, corporate or other organizational power and authority
to own or lease and operate its assets and to carry on its business as now
conducted and as proposed to be conducted and, except for the CA Foreign
Qualification, each Loan Party is duly qualified to do business and is in good
standing in each jurisdiction where necessary in light of its business as now
conducted and as proposed to be conducted (including performance of each
Material Project Document to which it is party), except where the failure to so
qualify could not reasonably be expected to be material and adverse to the Loan
Parties or the Lenders. Except for the CA Foreign Qualification, no filing,
recording, publishing or other act by a Loan Party that has not been made or
done is necessary in connection with the existence or good standing of such Loan
Party.

(b)               Holdings is the sole member of Borrower, and all Capital Stock
in Borrower is beneficially owned and controlled by Holdings free and clear of
all Liens other than Permitted Liens.

(c)               Borrower is the sole member of Project Company, and all
Capital Stock in Project Company is beneficially owned and controlled by
Borrower free and clear of all Liens other than Permitted Liens.

Section 3.02        Authorization, Etc. Each Loan Party has full corporate,
limited liability company or other organizational powers, authority and legal
right to enter into, deliver and perform its respective obligations under each
of the Transaction Documents to which it is a party and to consummate each of
the transactions contemplated herein and therein, and has taken all necessary
corporate, limited liability company or other organizational action to authorize
the execution, delivery and performance by it of each of the Transaction
Documents to which it is a party. Each of the Transaction Documents to which any
Loan Party is a party has been duly executed and delivered by such Loan Party
and is in full force and effect and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited (i) by
Bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) by implied covenants of good faith
and fair dealing.

Section 3.03       

 55Bakersfield Refinery – Senior Credit Agreement



No Conflict. The execution, delivery and performance by each Loan Party of each
of the Transaction Documents to which it is a party and all other documents and
instruments to be executed and delivered hereunder by it, as well as the
consummation of the transactions contemplated herein and therein, do not and
will not (i) conflict with the Organizational Documents of such Loan Party, (ii)
conflict with or result in a breach of, or constitute a default under, any
indenture, loan agreement, mortgage, deed of trust or other instrument or
agreement to which such Loan Party is a party or by which it is bound or to
which such Loan Party’s property or assets are subject (other than any Material
Project Document to which such Loan Party is a party), except where such
contravention or breach could not reasonably be expected to be material and
adverse to the Loan Parties or Lenders, (iii) conflict with or result in a
breach of, or constitute a default under, any Material Project Document to which
such Loan Party is a party, (iv) conflict with or result in a breach of, or
constitute a default under, in any material respect, any Applicable Law, except
where such contravention or breach could not reasonably be expected to have a
Material Adverse Effect, or (v) with respect to each Loan Party, result in the
creation or imposition of any Lien (other than a Permitted Lien) upon any of
such Loan Party’s property or the Collateral.

Section 3.04        Approvals, Etc.

(a)               Part I and Part II of Schedule 3.04 sets forth all
Authorizations required by any Governmental Authority under any Applicable Law,
in each case that are necessary for the Project’s development, construction,
operation, and ownership (other than (x) those Authorizations that are
immaterial to the Project and are ministerial in nature and can reasonably be
expected to be obtained in due course, without materially adverse conditions or
requirements, on or before the date required and (y) those Authorizations which
are required to be obtained due to a change in law arising after the Closing
Date). Each Authorizations listed in Part I of Schedule 3.04 has been issued to
or made by the Borrower or the Project Company, as applicable, is in full force
and effect and is not subject to any current legal proceeding (including
administrative or judicial appeal, permit renewals or modification) or, to the
Loan Parties’ knowledge, to any unsatisfied condition (required to be satisfied
as of date this representation and warranty is made) that would reasonably be
expected to have a Material Adverse Effect, and, except as set forth on Schedule
3.04, all statutorily prescribed appeal periods with respect to the issuance of
such Authorizations have expired. The Loan Parties are in compliance with all
Authorizations except such non-compliance as would not reasonably be expected to
have a Material Adverse Effect.

(b)               As of the Closing Date and until the date on which such
Authorization is obtained, each Authorization listed in Part II of Schedule 3.04
has not yet been obtained and, to the knowledge of the Loan Parties, there
exists no impediment that could reasonably be expected to prevent such
Authorizations from being obtained in due course, without materially adverse
conditions or requirements and prior to the time the same is required to be
obtained.

Section 3.05        Financial Statements; No Material Adverse Effect.

(a)               Each Loan Party has heretofore furnished to the Lenders the
financial statements specified in Section 4.02(c). The financial statements
furnished to the Lenders pursuant to Section 4.02(c)(i) and, to the knowledge of
Borrower, the financial statements furnished to the Lenders pursuant to Section
4.02(c)(ii) present fairly in all material respects the financial condition,
results

 56Bakersfield Refinery – Senior Credit Agreement



of operations and cash flows of such Loan Party as of such dates and for such
periods. Such balance sheets and the notes thereto disclose all material
liabilities (contingent or otherwise) of such Loan Party as of the dates thereof
to the extent required by GAAP. Such financial statements were prepared in
accordance with GAAP.

(b)               With respect to the balance sheet delivered pursuant to
Section 4.02(c)(i), such balance sheet has been prepared giving effect (as if
such events had occurred on such date) to (a) the Tranche A Loans and the use of
proceeds thereof and (b) the payment of fees and expenses in connection with the
foregoing. To the knowledge and best estimate of Borrower, the such balance
sheet has been prepared based on the best information available to Borrower as
of the date of delivery thereof, and presents fairly in all material respects
the estimated financial position of Borrower on a pro forma basis as at the
Tranche A Funding Date, assuming that the events specified in the preceding
sentence had actually occurred at such date.

(c)               Since the SPA Execution Date, no event, change or condition
has occurred that has caused, or could be reasonably expected to cause, a
Material Adverse Effect.

Section 3.06        Litigation. Except as set forth on Schedule 3.06,

(a)       There is no pending or, to the knowledge of any Authorized
Representative of any Loan Party, threatened (in writing) litigation,
investigation, action or proceeding of or before any court, arbitrator or
Governmental Authority (in the case of any of the foregoing not involving the
Loan Parties, to the knowledge of any Authorized Representative of any Loan
Party) (i) seeking to restrain or prohibit the consummation of the transactions
contemplated by the Transaction Documents, (ii) purporting to affect the
legality, validity or enforceability of any of the Transaction Documents or
(iii) that affects the Project or any material part of the Site; and

(b)       As of any date on which the representation and warranty set forth in
this Section 3.06(b) is made, there is no pending or, to the knowledge of any
Authorized Representative of any Loan Party, threatened (in writing) litigation,
investigation, action or proceeding of or before any court, arbitrator or
Governmental Authority (in the case of any of the foregoing not involving the
Loan Parties, to the knowledge of any Authorized Representative of any Loan
Party) (i) seeking to restrain or prohibit the consummation of the transactions
contemplated by the Transaction Documents, (ii) purporting to affect the
legality, validity or enforceability of any of the Transaction Documents or
(iii) that affects the Project or any material part of the Site, which in any
such case (either individually or in the aggregate) under the foregoing clauses
(i) through (iii) could reasonably be expected to have a Material Adverse
Effect.

Section 3.07        Authorizations; Environmental Matters. Except as set forth
on Schedule 3.07:

(a)               each Loan Party and the Project is now and has been in
compliance with all applicable Environmental Laws, except as would not be
reasonably expected to have a Material Adverse Effect;

(b)               each Loan Party or the Project, as applicable, (i) holds or
has applied for all material Authorizations (which are set forth in Part I of
Schedule 3.04 and each of which is in full force and effect) required for any of
its current operations or for any property owned, leased or otherwise

 57Bakersfield Refinery – Senior Credit Agreement



operated by it; and (ii) is and has been in compliance with all Authorizations
required under Applicable Laws, except as would not be reasonably expected to
have a Material Adverse Effect;

(c)               there are no past, pending or, to the knowledge of an
Authorized Representative of any Loan Party, threatened, Environmental Claims
asserted against any Loan Party or the Project, including any consent decrees,
orders, settlements or other agreements relating to compliance or liability with
Environmental Laws, except as would not be reasonably expected to have a
Material Adverse Effect;

(d)               there has been no Release or threat of Release of Hazardous
Materials at, on, from or under the Site or any other real property currently or
formerly owned, leased or operated by any Loan Party, except in each case in
compliance with Environmental Laws, except as would not be reasonably expected
to have a Material Adverse Effect;

(e)               there have been no material environmental investigations,
studies, audits, reviews or other analyses conducted by any Loan Party in
relation to the Project which disclose any potential basis for Environmental
Claims, except as would not be reasonably expected to have a Material Adverse
Effect; and

(f)                each Loan Party has made available copies of all significant
reports, correspondence and other documents in its possession, custody or
control regarding compliance by any of the Loan Parties, or potential liability
of any of the Loan Parties under Environmental Laws or Authorizations required
under Environmental Laws, except as would not be reasonably expected to have a
Material Adverse Effect.

This Section 3.07 sets forth the only representations and warranties of the Loan
Parties related to any Environmental Claims or any other environmental matters.

Section 3.08        Compliance with Laws and Obligations. Subject to
Section 3.07, each Loan Party and the Project, are in compliance with all
Applicable Laws applicable to the Loan Parties and the Project, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.09        Material Project Documents. The copies of each of the
Material Project Documents, and any amendments thereto provided or to be
provided by any Loan Party to the Administrative Agent are, or when delivered
will be, correct and complete copies of such agreements and documents. Except as
has been previously disclosed in writing to Administrative Agent, none of the
Material Project Documents has been further amended, modified or terminated. No
termination event has occurred under any Material Project Document, each
Material Project Document is in full force and effect, there are no unsatisfied
conditions precedent to a Material Project Counterparty’s obligations or to full
performance of a Material Project Counterparty under any Material Project
Document, and no Loan Party has received any default, expiration, breach or
termination notice pursuant to any Material Project Document. Each Loan Party is
in compliance in all material respects with all of the terms of the Material
Project Documents to which it is a party. To the knowledge of any Authorized
Representative of any Loan Party, no Material Project Counterparty is in default
of any of its obligations under any Material Project Document other than

 58Bakersfield Refinery – Senior Credit Agreement



defaults which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.10        Licenses.

(a)               Each Loan Party owns, or is licensed to use, all patents,
trademarks, permits, proprietary information and knowledge, technology,
copyrights, licenses, franchises and formulas, or rights with respect thereto
and all other intellectual property, necessary for its business and that are
material to the performance by it of its obligations under the Transaction
Documents to which it is a party, in each case, as to which the failure of such
Loan Party to so own or be licensed could reasonably be expected to have a
Material Adverse Effect, and the use thereof by such Loan Party does not
infringe in any material respect upon the rights of any other Person.

(b)               Each Loan Party has obtained all necessary licenses, easements
and access rights required for the Project the absence of any of which could
reasonably be expected to have a Material Adverse Effect as set forth on
Schedule 3.10.

Section 3.11        Taxes. Except as specified on Schedule 3.11:

(a)               each Loan Party has timely filed or caused to be filed all
material tax returns and reports required to have been filed by it and has paid
or has caused to be paid all material taxes required to have been paid by it
(whether or not shown as due on any tax returns), other than taxes that are
being contested in accordance with the Permitted Contest Conditions;

(b)               each Loan Party is properly treated as a disregarded entity or
a partnership for U.S. federal income tax purposes and has not filed an election
pursuant to Treasury Regulation Section 301.7701- 3(c) to be treated as an
association taxable as a corporation; and

(c)               No Property held by any Loan Party is the subject of any
temporary tax abatement or any other temporary tax reduction.

Section 3.12        Full Disclosure; Projections.

(a)               None of the written reports, financial statements,
certificates or other written information (other than Projections and
information of a general economic or industry nature) furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation and execution of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make such statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided, that with
respect to the financial information provided pursuant to Section 4.02(c)(ii),
the representation and warranty set forth in this Section 3.12(a) is solely
given to the knowledge of Borrower.

(b)               Each Loan Party’s sole representation with respect to
information consisting of statements, estimates, forecasts and projections
regarding the Loan Parties and the future performance of the Project or other
expressions of view as to future circumstances (including the Financial Model,
the Operating Budget, the Construction Budget, the Construction Schedule, and

 59Bakersfield Refinery – Senior Credit Agreement



estimates, budgets, forecasts, financial information and “forward-looking
statements” that have been made available to any Secured Party by or on behalf
of any Loan Party or any of its representatives or Affiliates (collectively,
“Projections”)), shall be that such Projections have been prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation
thereof and are consistent in all material respects with the Financing Documents
and the Project Documents as of the time of preparation thereof; provided that
it is understood and acknowledged that such Projections are based upon a number
of estimates and assumptions and are subject to business, economic and
competitive uncertainties and contingencies, that actual results during the
period or periods covered by any such Projections may differ from the projected
results and such differences may be material and that, accordingly, no
assurances are given and no representations, warranties or covenants are made
that any of the assumptions are correct, that such Projections will be achieved
or that the forward-looking statements expressed in such Projections will
correspond to actual results.

Section 3.13        Senior Obligations. Each Loan Party’s obligations under the
Financing Documents are the direct and unconditional general obligations of such
Loan Party and, on and after the Tranche A Funding Date, rank senior in priority
of payment and in all other respects with all other present or future unsecured
and secured Indebtedness of such Loan Party.

Section 3.14        Solvency. Each Loan Party is Solvent.

Section 3.15        Regulatory Restrictions on the Loan. No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940 of
the United States (including the rules and regulations thereunder), as amended.

Section 3.16        Title; Security Documents.

(a)               Project Company owns and has good, legal and marketable title
to the Real Property. Each Loan Party owns all material properties and assets
(other than the Real Property), in each case purported to be covered by the
Security Documents to which it is party free and clear of all Liens other than
Permitted Liens.

(b)               The provisions of the Security Documents to which any Loan
Party is a party that have been delivered on or prior to the date this
representation is made are (and each other Security Document to which any Loan
Party will be a party when delivered thereafter will be), effective to create,
in favor of the Collateral Agent for the benefit of the Secured Parties, a
legal, valid and enforceable first-priority Lien on and security interest in all
of the Collateral purported to be covered thereby, and all necessary recordings
and filings have been (or, in the case of such other Security Documents, will
be) made in all necessary public offices, and all other necessary and
appropriate action has been (or, in the case of such other Security Documents,
will be) taken, so that the security interest created by each Security Document
is a first-priority perfected Lien on and security interest in all right, title
and interest of such Loan Party in the Collateral purported to be covered
thereby, prior and superior to all other Liens other than Permitted Liens and
all necessary and appropriate consents to the creation, perfection and
enforcement of such Liens have been (or, in the case of such other Security
Documents, will be) obtained from each Material Project Counterparty in
accordance with this Agreement.

Section 3.17       

 60Bakersfield Refinery – Senior Credit Agreement



ERISA.

(a)               No ERISA Event has occurred or is reasonably expected to occur
which has or could reasonably be expected to have a Material Adverse Effect.
Each Pension Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Pension Plan has occurred
resulting in any liability that has remained underfunded and no Lien against any
Loan Party or any of its ERISA Affiliates in favor of the PBGC or a Pension Plan
has arisen during the five-year period prior to the date hereof. None of the
Loan Parties or any of its ERISA Affiliates has incurred any liability in an
amount which has or could reasonably be expected to have a Material Adverse
Effect on account of a complete or partial withdrawal from a Multiemployer Plan.

(b)               None of the Loan Party has incurred any obligation which has
or could reasonably be expected to have a Material Adverse Effect on account of
the termination or withdrawal from any Foreign Plan.

Section 3.18        Insurance. Except as set forth in Schedule 3.18, all
insurance policies required to be obtained by the Loan Parties pursuant to
Section 5.06 and under any Material Project Document, if any, have been obtained
and are in full force and effect as required under Section 5.06 and all premiums
then due and payable thereon have been paid in full. No Loan Parties has
received any notice from any insurer that any insurance policy has ceased to be
in full force and effect or claiming that the insurer’s liability under any such
insurance policy can be reduced or avoided.

Section 3.19        Single-Purpose Entity.

(a)               Each of Holdings and Borrower is a single purpose entity
created for purposes of the Project (including the transactions contemplated
hereby and by the SPA) and the performance of its obligations under the
Transaction Documents to which it is a party and, in each case, activities
related thereto or incident thereto, and has not engaged in any business other
than the Project and the performance of its obligations under the Transaction
Documents to which it is a party and, in each case, activities related thereto,
and neither Holdings nor Borrower has any obligations or liabilities other than
those arising out of or relating to the conduct of such business or activities
related or incidental thereto.

(b)               None of Holdings, Borrower nor, since the Acquisition, Project
Company has (i) commingled its assets with any other Loan Party or any other
Person, (ii) used its assets to pay the obligations of any other Loan Party or
any other Person or (iii) held itself out to third parties as anything other
than an entity legally separate from each other Loan Party and any other Person.

Section 3.20        Use of Proceeds. The proceeds the Loan have been used solely
in accordance with, and solely for the purposes contemplated by, Section 5.13.
No part of the proceeds of any Loan and other extensions of credit hereunder
will be used, either directly or indirectly, by any Loan Party to purchase or
carry any Margin Stock (as defined in Regulation U) or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that entails a violation of any of the regulations of the Board.

Section 3.21        Membership Interests and Related Matters.

 61Bakersfield Refinery – Senior Credit Agreement



(a)               Other than set forth on Schedule 3.21(a), as of the Closing
Date, no Loan Party has any Subsidiaries and no Loan Party owns any equity
interest in, or otherwise Control any Voting Stock of or have any ownership
interest in, any Person.

(b)               All of the membership interests in each Loan Party have been
duly authorized and validly issued in accordance with its Organizational
Documents, are fully paid and non-assessable and free and clear of all Liens
other than Permitted Liens. Other than as set forth on Schedule 3.21(b), no Loan
Party has outstanding any securities convertible into or exchangeable for any of
its membership interests in or any rights to subscribe for or to purchase, or
any warrants or options for the purchase of, or any agreements providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to any such membership interests (except as expressly
provided for or permitted herein or in the Security Documents).

(c)               There are no agreements or understandings (other than the
Financing Documents, any Permitted Working Capital Facility and Borrower’s
Organizational Documents) (i) to which Borrower is a party with respect to the
voting, sale or transfer of any shares of Capital Stock of Borrower or
restricting the transfer or hypothecation of any such shares or (ii) with
respect to the voting, sale or transfer of any shares of Capital Stock of
Borrower or restricting the transfer or hypothecation of any such shares.

Section 3.22        Permitted Indebtedness; Investments.

(a)               No Loan Party has created, incurred, assumed or suffered to
exist any Indebtedness, other than Permitted Indebtedness.

(b)               As of the Closing Date, all Indebtedness of the Loan Parties
incurred pursuant to Section 6.02(b) is listed on Schedule 3.22(b).

(c)               None of the Loan Parties (other than Project Company solely
with respect to the period prior to the Acquisition) has made any advance, loan
or extension of credit to, or made any acquisition or Investment (whether by way
of transfers of property, contributions to capital, acquisitions of stock,
securities, evidences of Indebtedness or otherwise) in, or purchase of any
stock, bonds, notes, debentures or other securities of, any other Person, other
than (i) Borrower’s acquisition of Project Company pursuant to the SPA, (ii) as
permitted under Section 6.04 and (iii) extensions of credit expressly
contemplated by the Project Documents.

Section 3.23        Agreements with Affiliates. As of the Closing Date, Schedule
3.23 sets forth any and all agreements, transactions or series of related
transactions among, on one hand, one or more Loan Parties, and on the other
hand, one or more Affiliates of a Loan Party (other than the Loan Parties).

Section 3.24        No Bank Accounts. No Loan Party maintains, or has caused the
Depositary Bank or any other Person to maintain, any accounts other than the
Collateral Accounts and any other account permitted under the Financing
Documents.

Section 3.25        No Default or Event of Default. No Default or Event of
Default has occurred and is continuing.

Section 3.26       

 62Bakersfield Refinery – Senior Credit Agreement



Foreign Assets Control Regulations.

(a)               None of the Loan Parties, and none of their respective
officers or directors, or, to any of the Loan Parties’ knowledge, their
respective Affiliates or agents (i) is a Sanctioned Person; or (ii) engages in
any dealings or transactions in or with a Sanctioned Country or that are
otherwise prohibited by Sanctions.

(b)               Each of the Loan Parties has implemented and currently
maintains policies and procedures to ensure compliance with Sanctions,
Anti-Corruption Laws, and Anti-Money Laundering Laws.

(c)               Each of the Loan Parties and their respective officers,
directors, employees and, to the Loan Parties’ knowledge, agents are in
compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

(d)               No part of the proceeds of the Loans will be used, directly or
indirectly (i) in violation of the FCPA, Anti-Money Laundering Laws or Sanctions
or (ii) to offer or make payments or to take any other action that would
constitute a violation, or implicate any Lender, Administrative Agent,
Collateral Agent or their respective Affiliates in a violation, of
Anti-Corruption Laws or applicable Sanctions.

(e)               Each of the Loan Parties has disclosed all facts known to it
regarding (a) all claims, damages, liabilities, obligations, losses, penalties,
actions, judgment, and/or allegations of any kind or nature that are asserted
against, paid or payable by such Person, any of its Affiliates or any of its
representatives in connection with non-compliance with Anti-Corruption Laws,
Sanctions or Anti-Money Laundering Laws by such Person, and (b) any
investigations involving possible non-compliance with Anti-Corruption Laws,
Sanctions or Anti-Money Laundering Laws by such Person or such Affiliate or such
representative. No proceeding by or before any Governmental Authority involving
any Loan Party with respect to Anti-Corruption Laws, Sanctions or Anti-Money
Laundering Laws is pending or, to the knowledge of the Loan Parties, threatened.

Notwithstanding anything to the contrary in this Section 3.26, the
representation set forth in this Section 3.26 shall be given with respect to
Project Company only for the period after the Acquisition.

Section 3.27        Commercial Activity; Absence of Immunity. The Loan Parties
are subject to civil and commercial law with respect to their obligations under
the Transaction Documents, and the making and performance of the Transaction
Documents by the Loan Parties constitute private and commercial acts rather than
public or governmental acts. The Loan Parties are not entitled to any immunity
on the ground of sovereignty or the like from the jurisdiction of any court or
from any action, suit, setoff or proceeding, or the service of process in
connection therewith, arising under the Financing Documents.

Section 3.28        Sufficiency of Project Documents.

(a)               Project Company’s interests in the Site:

 63Bakersfield Refinery – Senior Credit Agreement



(i)                 comprise all of the real property interests necessary for
the ownership, construction, installation, completion, operation and maintenance
of the Project in accordance in all material respects with all Legal
Requirements, the Project Documents and the Construction Budget;

(ii)              are sufficient to enable the entire Project to be located,
operated and maintained on the Site;

(iii)            provide adequate ingress and egress to and from the Site for
any reasonable purpose in connection with the ownership, construction, operation
and maintenance of the Project for the purposes and on the terms set forth in
the applicable Material Project Documents.

(b)               Except to the extent that any failure to have any of the
following could not reasonably be expected to have a Material Adverse Effect,
there are no services, materials or rights required for the development,
construction, ownership and operation and maintenance of the Project in
accordance with the Material Project Documents and the assumptions that form the
basis of the Financial Model, other than those to be provided under the Project
Documents.

Section 3.29        Substantial Completion and Final Completion.

(a)               (i) Substantial Completion is expected to occur not later than
the Date Certain, (ii) Final Completion is expected to occur not later than
September 17, 2022, and each of the foregoing representations is based on
factual evidence and reasonable assumptions at the time such representation is
given and (iii) the Start Date (as defined in the ExxonMobil Offtake Agreement)
is reasonably expected to occur not later than the Date Certain.

(b)               The proceeds of the Loans, together with all other cash funds
on deposit in the Collateral Accounts, are expected to be sufficient to cause
the Project to achieve Substantial Completion and Final Completion.

(c)               Borrower reasonably anticipates that it is able to achieve
each Significant Milestone by the date relating thereto in the Construction
Schedule.

Article IV 

CONDITIONS

Section 4.01        Conditions to the Closing Date. The occurrence of the
Closing Date, the effectiveness of this Agreement and the obligations of Agent
and each Lender hereunder are subject to the receipt by the Administrative Agent
(except as set forth otherwise below) of each of the following documents, and
the satisfaction of the conditions precedent set forth below, each of which must
be satisfied to the reasonable satisfaction of the Administrative Agent and each
Lender (unless waived in accordance with Section 10.02):

(a)               Execution of Financing Documents. The Financing Documents ((x)
including the HoldCo Lender Backstop Agreement but (y) excluding Control
Agreements in respect of each Collateral Account, the Mortgage and each other
Financing Document to be delivered on the

 64Bakersfield Refinery – Senior Credit Agreement



Tranche A Funding Date in accordance with Section 4.02) shall have been duly
executed and delivered by the Persons intended to be parties thereto and shall
be in full force and effect.

(b)               Corporate Documents. The following documents, each certified
as of the Closing Date as indicated below:

(i)                 copies of the Organizational Documents, together with any
amendments thereto, of each of Borrower and Holdings and a certificate of good
standing or its equivalent (if any) for the applicable jurisdiction for each
such party (in each case such good standing certificate or its equivalent dated
no more than ten (10) Business Days prior to the Closing Date);

(ii)              an Officer’s Certificate of each of Borrower and Holdings
dated as of the Closing Date, certifying:

(A)             that attached to such certificate is a correct and complete copy
of the Organizational Documents referred in clause (i) above for such Person;

(B)              attached to such certificate is a correct and complete copy of
resolutions duly adopted by the board of directors, member(s), partner(s) or
other authorized governing body of such Person, and that such resolutions or
other evidence of authority have not been modified, rescinded or amended and are
in full force and effect;

(C)              that the certificate of incorporation, certificate of
formation, charter or other Organizational Documents (as the case may be)
referred in clause (i) above for such Person has not been amended since the date
of the certification furnished pursuant to clause (i) above;

(D)             as to the incumbency and specimen signature of each officer,
member or partner (as applicable) of such Person executing the Financing
Documents to which such Person is or is intended to be a party (and each Lender
may conclusively rely on such certificate until it receives notice in writing
from such Person); and

(E)              as to the qualification of such Person to do business in each
jurisdiction where its operations require qualification to do business and as to
the absence of any pending proceeding for the dissolution or liquidation of such
Person.

(c)               Reports of Consultants. The Administrative Agent shall have
received a report from the Environmental Consultant (including a review of all
material Authorizations relating to the Project), the Insurance Advisor, the
Independent Engineer, the Market Consultant (Feedstock), the Market Consultant
(Renewable Diesel) and the Rail Consultant, in each case, in form and substance
satisfactory to the Lenders and together with reliance letters (or reliance
provisions in such reports) in form and substance reasonably satisfactory to
Administrative Agent.

(d)               Initial Material Project Documents; Consents to Assignment.
Delivery of (i)(x) a copy of the SPA and (y) each of the Initial Material
Project Documents (other than any Pre-

 65Bakersfield Refinery – Senior Credit Agreement



Acquisition Material Project Document), and any amendments thereto, together
with a certificate by an Authorized Representative of Borrower certifying as of
the Closing Date that each such copy of the SPA and each such Initial Material
Project Document is a correct and complete copy thereof and the SPA (including
all waivers, consents, amendments and other modifications thereof) and each such
Initial Material Project Document (including all waivers, consents, amendments
and other modifications thereof) is in full force and effect and (ii) a Consent
to Assignment, dated as of the Closing Date, in respect of the COMA and the
SusOils License Agreement.

(e)               Authorizations. Except as set forth on Schedule 3.04, all
Authorizations set forth in Part I of Schedule 3.04 hereto (i) have been duly
obtained and validly issued, (ii) are in full force and effect and not subject
to any pending or, to the knowledge of any Loan Party threatened, appeal, (iii)
are issued to, assigned to, or otherwise assumed by, a Loan Party or the Project
Company (or such Loan Party or Project Company is entitled to the benefit
thereof), (iv) are not subject to any current legal proceeding to which any Loan
Party or Project Company is a party, (v) are free from any unsatisfied condition
the failure of which to satisfy could reasonably be expected to have a Material
Adverse Effect and (vi) there is no reason to believe that any such
Authorization may be withdrawn, cancelled, varied, suspended or revoked.

(f)                Financial Model, Construction Budget and Construction
Schedule.  Delivery of a certified copy of each of the Financial Model, the
Construction Budget and the Construction Schedule, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

(g)               Regulatory Information. Each Lender shall have received (i)
all documentation and other written information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, reasonably requested by
them at least five (5) Business Days prior to execution of this Agreement and
(ii) the Beneficial Ownership Regulation (including a Beneficial Ownership
Certification).

(h)               Representations and Warranties. The representations and
warranties of each Loan Parties set forth in the Financing Documents shall be
true and correct in all material respects (except where already qualified by
materiality or Material Adverse Effect, in which case, such representations and
warranties shall be true and correct in all respects) on and as of the Closing
Date (unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date).

(i)                 No Default or Event of Default. No Default or Event of
Default shall have occurred and be continuing on the Closing Date.

(j)                 Collateral Perfection Matters. The Administrative Agent
shall have received:

(i)                 appropriately completed UCC financing statements (Form
UCC-l), which have been duly authorized for filing by the appropriate Person,
naming Holdings and Borrower as debtors and Collateral Agent as secured party,
in form appropriate for filing under the UCC of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Security Documents, covering the applicable Collateral;

(ii)              copies of UCC, judgment lien, tax lien and litigation lien
search reports, which reports will be dated a recent date reasonably acceptable
to the Administrative

 66Bakersfield Refinery – Senior Credit Agreement



Agent, listing all effective financing statements that name Holdings or Borrower
as debtor and that are filed in the jurisdictions in which the UCC-1 financing
statements will be filed in respect of the Collateral, none of which shall cover
the Collateral except to the extent evidencing Permitted Liens;

(iii)            appropriately completed copies of all other recordings and
filings of, or with respect to, the Security Documents as may be reasonably
requested by Collateral Agent and necessary to perfect the security interests
purported to be created by the Security Documents; and

(iv)             evidence that all other actions reasonably requested by
Collateral Agent and necessary to perfect and protect the security interests
purported to be created by the Security Documents entered into on or prior to
the Closing Date have been taken immediately prior to the occurrence of the
Closing Date.

(k)               Certain Agreements; Staffing Plan.

(i)                 Each of Richard Palmer and Noah Verleun shall have entered
into a non-solicitation and confidentiality agreement with Borrower, which
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent and which shall name the Administrative Agent as a third
party beneficiary.

(ii)              Borrower shall have delivered a staffing plan to the
Administrative Agent, which plan shall be in form and substance reasonably
satisfactory to the Administrative Agent.

(l)                 Security Documents. The security interests in and to the
Collateral as of the Closing Date intended to be created under the Security
Documents in effect as of the Closing Date shall have been created in favor of
the Collateral Agent for the benefit of the Secured Parties, are in full force
and effect and the necessary notices, consents, acknowledgments, filings,
registrations and recordings to preserve, protect and perfect the security
interests in such Collateral have been made immediately prior to the occurrence
of the Closing Date such that the security interests granted in favor of the
Collateral Agent for the benefit of the Secured Parties are filed, registered
and recorded and will constitute a first priority, perfected security interest
in such Collateral free and clear of any Liens, other than Permitted Liens, and
all related recordation, registration and/or notarial fees of such Collateral
have been paid to the extent required.

(m)             Equity Kicker; VCOC Matters. (i) The Administrative Agent shall
have received a copy of (x) the HoldCo Borrower LLC Agreement, executed and
delivered by each of the parties thereto and (y) board observer rights
agreements, dated as of the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) each Tranche A Lender and
Borrower shall have agreed in writing as to the portion of such Loan allocated
to the purchase of the corresponding Equity Kicker as required pursuant to
Section 2.01(f).

(n)               Establishment of Accounts. The Administrative Agent shall have
received evidence that each of the Collateral Accounts required under this
Agreement has been established in accordance with the terms thereof.

 67Bakersfield Refinery – Senior Credit Agreement



(o)               Officer’s Certificate. The Administrative Agent shall have
received an Officer’s Certificate of each Loan Party, dated as of the Closing
Date, certifying that each of the conditions set forth in this Section 4.01 have
been satisfied (other than with respect to whether any document, event or
circumstance is satisfactory or otherwise acceptable to the Administrative Agent
or any Lender or Agent).

Section 4.02        Conditions to Tranche A Funding Date. The occurrence of the
Tranche A Funding Date and each Tranche A Lender’s obligations to make the
Tranche A Loans pursuant to Section 2.01 are subject to the receipt by the
Administrative Agent (except as set forth otherwise below) of each of the
following documents, and the satisfaction of the conditions precedent set forth
below, each of which must be satisfied to the reasonable satisfaction of the
Administrative Agent (unless waived in accordance with Section 10.02):

(a)               Authorizations. All Authorizations set forth in Part I of
Schedule 3.04 hereto (i) have been duly obtained and validly issued, (ii) are in
full force and effect and not subject to any pending or, to the knowledge of any
Loan Party threatened, appeal, (iii) are issued to, assigned to, or otherwise
assumed by, a Loan Party (or such Loan Party is entitled to the benefit
thereof), (iv) are not subject to any current legal proceeding to which any Loan
Party is a party and (v) are free from any unsatisfied condition the failure of
which to satisfy could reasonably be expected to have a Material Adverse Effect.

(b)               Acquisition.

(i)                 The Acquisition shall have been consummated in accordance
with the terms of the SPA simultaneously with the occurrence of the Tranche A
Funding Date and the incurrence of the borrowing, without giving any amendments,
waivers or other modifications to (or consent under) the SPA that are adverse to
the Lenders and that have not been approved by the Lenders.

(ii)              Each of the conditions set forth in Article VIII of the SPA
shall have been satisfied to the reasonable satisfaction of the Administrative
Agent, and a copy of all documents and other deliverables referenced therein
shall have been provided to the Administrative Agent.

(iii)            Each of the representations and warranties set forth in Article
IV of the SPA that are material to the interests of the Lenders are, to the
knowledge of any Authorized Representative of Borrower, true and correct in all
material respects (except where already qualified by materiality or Material
Adverse Effect or similar qualifier, in which case, such representations and
warranties are true and correct in all respects); provided that if any such
representation or warranty relates solely to an earlier date, then such
representation or warranty shall be true and correct in all material respects as
of such earlier date.

(iv)             Project Company shall have entered into the Project Company
Joinder and a joinder agreement to the Security Agreement in the form of Exhibit
A thereto.

(c)               No Material Adverse Effect. Since the SPA Execution Date,
there shall not have been any event or series of events which has had or could
reasonably be expected to have a Material Adverse Effect (as defined in the
SPA).

 68Bakersfield Refinery – Senior Credit Agreement



(d)               Financial Statements. The Administrative Agent shall have
received:

(i)                 an unaudited consolidated pro forma balance sheet of
Borrower dated as of the Tranche A Funding Date; and

(ii)              all “Carve-Out Financials” (as defined in the SPA) as provided
to Borrower under the SPA.

(e)               Assignment of SPA. Borrower shall have entered into an
assignment agreement pursuant to which GCE Holdings shall have assigned, and
Borrower shall have assumed, the SPA on or prior to the Tranche A Funding Date.
The closing statement delivered pursuant to the SPA shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(f)                Corporate Documents. The following documents:

(i)                 copies of the Organizational Documents, together with any
amendments thereto, of Project Company (including all documents reflecting the
conversion of the organizational form of Project Company from a Delaware
corporation to a Delaware limited liability, if applicable) and a certificate of
good standing or its equivalent (if any) for the applicable jurisdiction for
each such party (in each case such good standing certificate or its equivalent
dated no more than ten (10) Business Days prior to the Tranche A Funding Date);

(ii)              an Officer’s Certificate of Project Company dated as of the
Tranche A Funding Date, certifying:

(A)             that attached to such certificate is a correct and complete copy
of the Organizational Documents referred in clause (i) above for such Person;

(B)              attached to such certificate is a correct and complete copy of
resolutions duly adopted by the board of directors, member(s), partner(s) or
other authorized governing body of such Person, and that such resolutions or
other evidence of authority have not been modified, rescinded or amended and are
in full force and effect;

(C)              that the certificate of incorporation, certificate of
formation, charter or other Organizational Documents (as the case may be)
referred in clause (i) above for such Person has not been amended since the date
of the certification furnished pursuant to clause (i) above;

(D)             as to the incumbency and specimen signature of each officer,
member or partner (as applicable) of such Person executing the Financing
Documents to which such Person is or is intended to be a party (and each Lender
may conclusively rely on such certificate until it receives notice in writing
from such Person); and

(E)              as to the qualification of such Person to do business in each
jurisdiction where its operations require qualification to do business except
for the

 69Bakersfield Refinery – Senior Credit Agreement



the CA Foreign Qualification and as to the absence of any pending proceeding for
the dissolution or liquidation of such Person.

(g)               Officer’s Certificate. The Administrative Agent shall have
received an Officer’s Certificate of each Loan Party dated as of the Tranche A
Funding Date certifying that each of the documentary conditions set forth in
this Section 4.02 have been satisfied (and other than with respect to whether
any document, event or circumstance is satisfactory or otherwise acceptable to
the Administrative Agent or any Lender or Agent).

(h)               Solvency Certificate. The Lenders shall have received a
solvency certificate of the chief financial officer or president of Borrower,
demonstrating that the Loan Parties are, on a consolidated basis, and after
giving effect to the incurrence of all Indebtedness, will be, Solvent.

(i)                 Control Agreements. A Control Agreement in respect of each
Collateral Account shall have been duly executed and delivered by the Persons
intended to be parties thereto and shall be in full force and effect, which
Control Agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(j)                 Real Estate Documents. The Administrative Agent shall have
received:

(i)                 an ALTA mortgagee policy of title insurance, in each case
together with such endorsements as are reasonably required by the Administrative
Agent (such policies and endorsements being hereinafter referred to collectively
as the “Title Policy”), in an amount not less than $225,000,000, issued by
Chicago Title Policy (the “Title Company”), in form and substance reasonably
satisfactory to the Administrative Agent, and insuring the Collateral Agent that
with respect to the Project;

(A)             the Mortgage constitutes a valid, first priority Lien on Project
Company’s fee interest in the Site, free and clear of all Liens, encumbrances
and exceptions to title whatsoever, other than Permitted Liens.

(ii)              For the Project, a recent survey of the real estate parcels
constituting the Site (including all easements and related rights of way
comprising the Project) whether owned or leased, certified to the Collateral
Agent by a licensed surveyor, in form reasonably satisfactory to it, and
conforming to the standard of the applicable state surveyors association; and

(iii)            (A) A completed Flood Certificate with respect to the Mortgaged
Property, which Flood Certificate shall (I) be addressed to the Collateral
Agent, (II) be completed by a company which has guaranteed the accuracy of the
information contained therein, and (III) otherwise comply with the Flood
Program; (B) evidence describing whether each community in which any Mortgaged
Property is located participates in the Flood Program; (C) if the Flood
Certificate delivered pursuant to clause (A) hereof states that any portion of
any Mortgaged Property is located in a Flood Zone, the Loan Parties’ written
notification to the Collateral Agent (I) as to the existence of such Mortgaged
Property, and (II) as to whether the community in which such Mortgaged Property
is located is participating in the Flood Program; and (D) if any improved
portion of any Mortgaged Property is located in a Flood Zone and is located in a
community that participates in the Flood Program,

 70Bakersfield Refinery – Senior Credit Agreement



evidence that the Loan Parties have obtained a policy of flood insurance that is
in compliance with all applicable regulations of the Board of Governors of the
Federal Reserve System.

(k)               [Reserved].

(l)                 Insurance Deliverables.

(i)                 Borrower shall have obtained the insurance required to be in
effect under Section 5.06 to the extent required as of the Tranche A Funding
Date and such insurance shall be in full force and effect, and Borrower shall
have furnished the Administrative Agent with certificates signed by the insurer
or an agent authorized to bind the insurer, together with loss payee
endorsements in favor of the Collateral Agent, evidencing such insurance,
identifying underwriters, the type of insurance, the insurance limits and the
policy terms, and stating that such insurance (x) is, in each case, in full
force and effect and (y) complies with Section 5.06 and that all premiums then
due and payable on such insurance have been paid.

(ii)              The Administrative Agent shall have received reasonably
satisfactory evidence that Borrower has in place insurance required to be in
effect under Section 5.06.

(m)             Opinions of Counsel to the Loan Parties. The Administrative
Agent shall have received written opinions (dated as of the Tranche A Funding
Date and addressed to the Administrative Agent, the Lenders and the Collateral
Agent) of (i) King & Spalding LLP, special New York counsel to the Loan Parties,
and (ii) Rutan & Tucker, LLP, special California counsel to the Loan Parties, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent.

(n)               Fees and Expenses. Borrower has arranged for payment on the
Tranche A Funding Date (including through the application of Tranche A Loans on
the Tranche A Funding Date) of all reasonable and documented out-of-pocket fees
and expenses then due and payable pursuant to the Financing Documents (including
any fees and expenses in connection with the Title Policy).

(o)               Funds Flow Memorandum. The Administrative Agent shall have
received the Funds Flow Memorandum, in form and substance reasonably
satisfactory to the Administrative Agent.

(p)               Debt Service Reserve Account. The Debt Service Reserve Account
shall have been funded (or will funded with the proceeds of Tranche A Loans in
accordance with the Funds Flow Memorandum) in an amount equal to or greater than
the Debt Service Reserve Funding Amount.

(q)               COMA Employees. The Administrative Agent shall have received
reasonably satisfactory evidence that GCE Operating shall have employed the
individuals listed on Schedule 4.02(q).

(r)                Assignment of Material Project Documents; Consents.

 71Bakersfield Refinery – Senior Credit Agreement



(i)                 (A) Each of the Initial Material Project Documents shall
have been assigned by GCE Holdings or Borrower (as applicable) to, and assumed
by Project Company (or, as an alternative, the Borrower or the Project Company
shall already be a party to such agreement), (B) the ARB EPC Agreement shall be
modified pursuant to change orders reasonably acceptable to the Administrative
Agent (which have been previously discussed with the Borrower and the Lenders
prior to the date hereof) and (C) except as noted in the foregoing clause (B),
such Initial Material Project Document shall either be in the form disclosed to
Lenders prior to the Closing Date or otherwise be reasonably acceptable to the
Required Lenders.

(ii)              The Administrative Agent shall have received a Consent to
Assignment (in form and substance reasonably satisfactory to the Majority
Lenders) in respect of each Initial Material Project Document (other than the
Industrial Track Agreement, Mojave Spur Pipeline Ownership Agreement, the Mojave
Spur Pipeline Operating Agreement and the Reactor Purchase Agreement).

(iii)            The Industrial Track Agreement shall have been assigned by
Seller to, and assumed by, Project Company.

(s)                Collateral Perfection Matters. The Administrative Agent shall
have received:

(i)                 appropriately completed UCC financing statements (Form
UCC-l), which have been duly authorized for filing by the appropriate Person,
naming Project Company as debtor and Collateral Agent as secured party, in form
appropriate for filing under the UCC of each jurisdiction as may be necessary to
perfect the security interests purported to be created by the Security
Documents, covering the applicable Collateral;

(ii)              copies of UCC, judgment lien, tax lien and litigation lien
search reports, which reports will be dated a recent date reasonably acceptable
to the Administrative Agent, listing all effective financing statements that
name Project Company as debtor and that are filed in the jurisdictions in which
the UCC-1 financing statements will be filed in respect of the Collateral, none
of which shall cover the Collateral except to the extent evidencing Permitted
Liens;

(iii)            appropriately completed copies of all other recordings and
filings of, or with respect to, the Security Documents as may be reasonably
requested by Collateral Agent and necessary to perfect the security interests
purported to be created by the Security Documents as of the Tranche A Funding
Date;

(iv)             evidence that all other actions reasonably requested by
Collateral Agent and necessary to perfect and protect the security interests
purported to be created by the Security Documents have been taken immediately
prior to the occurrence of the Tranche A Funding Date.

(t)                 CCI Hedging Amendment. The Administrative Agent shall have
received an executed copy of the CCI Hedging Amendment, in form and substance
reasonably satisfactory to the Administrative Agent.

 72Bakersfield Refinery – Senior Credit Agreement



(u)               Equity Kicker. In connection with the Tranche A Funding Date,
(i) such Lender (or the Lender Equity Owner Affiliated with such Lender) shall
have been granted Class B Units on the terms set forth in the HoldCo Borrower
LLC Agreement (such Class B Units, the “Equity Kicker”) so that such Lender (or
its Affiliated Lender Equity Owner) holds a proportion of Class B Units
(relative to all Class B Units) equal to the proportion of Loans of such Lender
(relative to all Loans then outstanding), (ii) such Lender and Borrower shall
have agreed in writing as to the portion of such Loan allocated to the purchase
of the corresponding Equity Kicker as required pursuant to Section 2.01(f) and
(iii) if the HoldCo Borrower LLC Agreement has been amended since the Closing
Date, such amendment shall be in form reasonably satisfactory to the Required
Lenders.

Section 4.03        Conditions to Each Funding Date. The occurrence of each
Funding Date and each Lender’s obligations to make the Loans pursuant to
Section 2.01 are subject to the receipt by the Administrative Agent (except as
set forth otherwise below) of each of the following documents, and the
satisfaction of the conditions precedent set forth below, each of which must be
satisfied to the reasonable satisfaction of the Administrative Agent (unless
waived in accordance with Section 10.02):

(a)               Borrowing Request. The Administrative Agent shall have
received a Borrowing Request in accordance with Section 2.01, and the amount of
such Borrowing Request shall not exceed the next ninety (90) days’ worth of
anticipated Project Costs.

(b)               Notes. Each Lender that has requested a Note or Notes, as
applicable, prior to such Funding Date pursuant to Section 2.05(b) shall have
(i) received a duly executed Note or Notes, as applicable, dated the applicable
Funding Date, payable to such Lender in a principal amount equal to such
Lender’s Loan and (ii) a private placement number issued by S&P’s CUSIP Service
Bureau (in cooperation with the SVO) with respect to such Notes.

(c)               Application of Prior Loans. Other than in connection with the
Tranche A Funding Date, Borrower shall have delivered to the Administrative
Agent and the Independent Engineer evidence reasonably satisfactory to the
Administrative Agent (in consultation with the Independent Engineer) that
amounts withdrawn from the Construction Account prior to such Funding Date have
been applied (or have been committed to be applied) to pay Project Costs.

(d)               Representations and Warranties. The representations and
warranties of each Loan Parties set forth in the Financing Documents shall be
true and correct in all material respects (except where already qualified by
materiality or Material Adverse Effect, in which case, such representations and
warranties shall be true and correct in all respects) on and as of such Funding
Date (unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date).

(e)               No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing on such Funding Date.

(f)                Fees and Expenses. Borrower has arranged for payment on such
Funding Date (including through the application of Loan proceeds on such Funding
Date) of all reasonable and documented out-of-pocket fees and expenses then due
and payable pursuant to the Financing

 73Bakersfield Refinery – Senior Credit Agreement



Documents (including any fees and expenses in connection with the Title Policy)
to the extent invoiced prior to the date the Borrowing Request is delivered in
connection with such Funding Date.

(g)               Equity Kicker. In connection with each Funding Date, (i) such
Lender (or the Lender Equity Owner Affiliated with such Lender) shall have been
granted Class B Units on the terms set forth in the HoldCo Borrower LLC
Agreement so that such Lender (or its Affiliated Lender Equity Owner) holds a
proportion of Class B Units (relative to all Class B Units) equal to the
proportion of Loans of such Lender (relative to all Loans then outstanding)
(and, if required under the Holdco Borrower LLC Agreement, such Lender shall
sign a joinder to such agreement), (ii) such Lender and Borrower shall have
agreed in writing as to the portion of such Loan allocated to the purchase of
the corresponding Equity Kicker as required pursuant to Section 2.01(f) and
(iii) if the HoldCo Borrower LLC Agreement has been amended since the Closing
Date, such amendment shall be in form reasonably satisfactory to the Required
Lenders.

(h)               Tranche B Lender Joinders. Solely in connection with the first
Funding Date which Tranche B Loans are required to be funded hereunder, the
Administrative Agent shall have received one or more fully executed Tranche B
Lender Joinders providing for additional Tranche B Commitments in an aggregate
amount at least equal to $51,700,000.

Section 4.04        Conditions to Each Disbursement from the Construction
Account. The occurrence of each disbursement from the Construction Account (the
date of each such disbursement, a “Disbursement Date”), are subject to the
receipt by the Administrative Agent (except as set forth otherwise below) of
each of the following documents, and the satisfaction of the conditions
precedent set forth below, each of which must be satisfied to the reasonable
satisfaction of the Administrative Agent (unless waived in accordance with
Section 10.02):

(a)               Construction Requisition and IE Requisition Certificate.

(i)                 At least seven (7) Business Days prior to such disbursement,
Borrower shall have provided to Administrative Agent and Independent Engineer a
Construction Requisition certified by an Authorized Representative of Borrower,
dated the date of delivery of such certificate and completed to the reasonable
satisfaction of Administrative Agent, setting forth:

(A)             the Disbursement Date;

(B)              in the case of payments to be made under the Material
Construction Contracts, copies of all documentation related to such payments
required to be provided by the relevant Material Project Counterparty to
Borrower under such Material Construction Contracts;

(C)              in the case of payments to be made to any other vendors or
contractors, copies of all documentation related to such payments required to be
provided by such Person to Borrower under the relevant contract; and

(D)             a certification as to the matters set forth in Sections 4.04(e)
and 4.04(f).

 74Bakersfield Refinery – Senior Credit Agreement



(ii)              At least four (4) Business Days prior to such disbursement,
Administrative Agent shall have received an IE Requisition Certificate, dated
the date of delivery of such certificate, which shall include, without
limitation:

(A)             a certification as to the last date the Independent Engineer was
on the Site;

(B)              a verification of the payments referenced in Section
4.04(a)(i)(B) and (C) above;

(C)              a certification as to the matters set forth in Sections 3.29;
and

(D)             attaching the monthly progress report for the period in respect
of which payments are being requested in the applicable Construction
Requisition.

(b)               Title Policy. Title Company shall have issued (or shall have
irrevocably committed to issue) to Administrative Agent an endorsement to the
Title Policy substantially in the form of Exhibit P, confirming that no Liens
are disclosed by public records as encumbering the Real Property, except for
Permitted Liens and any other exceptions to title as are reasonably acceptable
to Administrative Agent.

(c)               Lien Releases; No Liens. Borrower shall have delivered to
Administrative Agent to the extent required to be delivered by the applicable
counterparty pursuant to the terms of the applicable Material Construction
Contract, a duly executed conditional waiver and release of liens on progress
payment (for purposes of this Section 4.04(c), a “lien waiver”) from each of the
EPC Contractors and, to the extent the aggregate contract price under any
contract entered into with a subcontractor or supplier exceeds $500,000 for any
interim payment or $500,000 for any final payment, from each such subcontractor
or supplier under the Material Construction Contracts providing for construction
services on, or delivery of, any equipment or materials to, any Real Property
(including any subcontractor or supplier engaged pursuant to a subcontract with
a contractor under the Material Construction Contracts other than any such
subcontractor or supplier that is not required to deliver such lien waivers by
the terms of the Material Construction Contracts) to be paid from funds
requested under the related disbursement, which lien waivers shall each be dated
no earlier than the invoice delivered by the applicable counterparty which is to
be paid from the requested disbursement and shall be substantially consistent
with any relevant requirements of the applicable Material Construction Contract
and in the form required pursuant to California law; provided that any such lien
waiver may be contingent upon receipt of payment with respect to the work,
services and materials to be paid for with the requested funds.

(d)               Authorizations. All Authorizations set forth in Part I of
Schedule 3.04 hereto (i) have been duly obtained and validly issued, (ii) are in
full force and effect and not subject to any pending or, to the knowledge of any
Loan Party threatened, appeal, (iii) are issued to, assigned to, or otherwise
assumed by, a Loan Party (or such Loan Party is entitled to the benefit
thereof), (iv) are not subject to any current legal proceeding to which any Loan
Party is a party, (v) are free from any unsatisfied condition the failure of
which to satisfy could reasonably be expected to have a Material Adverse Effect
and (vi) there is no reason to believe that any such Authorization may be
withdrawn, cancelled, varied, suspended or revoked.

 75Bakersfield Refinery – Senior Credit Agreement



(e)               Representations and Warranties. The representations and
warranties of each Loan Parties set forth in the Financing Documents shall be
true and correct in all material respects (except where already qualified by
materiality or Material Adverse Effect, in which case, such representations and
warranties shall be true and correct in all respects) on and as of such
Disbursement Date (unless stated to relate solely to an earlier date, in which
case such representations and warranties were true and correct as of such
earlier date).

(f)                No Default or Event of Default; No Material Adverse Effect.
No Default or Event of Default shall have occurred and be continuing on such
Disbursement Date. As of such Disbursement Date, no development, event or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect shall have occurred and be continuing.

(g)               Debt Service Reserve Account. The Debt Service Reserve Account
shall have been funded in an amount equal to or greater than the Debt Service
Reserve Funding Amount.

Section 4.05        Conditions to Term Conversion. The occurrence of the Term
Conversion Date is subject to the receipt by the Administrative Agent (except as
set forth otherwise below) of each of the following documents, and the
satisfaction of the conditions precedent set forth below, each of which must be
satisfied to the reasonable satisfaction of the Administrative Agent (unless
waived in accordance with Section 10.02):

(a)               Notice of Term Conversion. Borrower shall have delivered a
duly executed notice of Term Conversion to Administrative Agent substantially in
the form of Exhibit E.

(b)               Substantial Completion. The Project shall have achieved
Substantial Completion, as certified in writing by an Authorized Representative
of Borrower in a certificate substantially in the form of Exhibit O-1 and
confirmed in a certificate from the Independent Engineer substantially in the
form of Exhibit O-2.

(c)               Acceptable Work; No Liens; Project Costs.

(i)                 All work on the Project has been completed other than work
that has been taken into consideration in establishing the Remaining Costs. All
work previously done on the Project funded with the proceeds of the Loans has
been done in all material respects in accordance with the applicable Material
Project Documents. There has not been filed with or served upon any Loan Party
or the Project (or any part thereof) notice of any Lien or claim of Lien
affecting the right to receive payment of any of the moneys payable to any of
the Persons named on such request which has not been released or will not be
released on the Term Conversion Date by payment or bonding on terms reasonably
satisfactory to Administrative Agent, other than Permitted Liens.

(ii)              All Project Costs other than Remaining Costs shall have been
paid for or, in the case of the Remaining Costs, reserved for in the
Construction Account in accordance with this Agreement.

(d)               Insurance Deliverables.

 76Bakersfield Refinery – Senior Credit Agreement



(i)                 Borrower shall have obtained the insurance required to be in
effect under Section 5.06 to the extent required as of the Term Conversion Date
and such insurance shall be in full force and effect, and Borrower shall have
furnished the Administrative Agent with certificates signed by the insurer or an
agent authorized to bind the insurer, together with loss payee endorsements in
favor of the Collateral Agent, evidencing such insurance, identifying
underwriters, the type of insurance, the insurance limits and the policy terms,
and stating that such insurance (x) is, in each case, in full force and effect
and (y) complies with Section 5.06 and that all premiums then due and payable on
such insurance have been paid.

(ii)              The Administrative Agent shall have received reasonably
satisfactory evidence that Borrower has in place insurance required to be in
effect under Section 5.06.

(e)               Title Policy. Title Company shall have issued (or shall have
irrevocably committed to issue) to Administrative Agent an endorsement to the
Title Policy substantially in the form of Exhibit P, confirming that no Liens
are disclosed by public records as encumbering the Real Property, except for
Permitted Liens and any other exceptions to title as are reasonably acceptable
to Administrative Agent.

(f)                Operating Budget. Borrower shall have delivered to
Administrative Agent and Administrative Agent shall have approved the first
Operating Budget, which shall cover the period from the Term Conversion Date
through the first full calendar year after the Term Conversion Date, in
accordance with Section 5.20.

(g)               Notes. Each Lender that has requested a Note or Notes, as
applicable, pursuant to Section 2.05(b) shall have received a duly executed Note
or Notes, as applicable, payable to such Lender in a principal amount equal to
such Lender’s Loan.

(h)               Required Documentation. Administrative Agent shall have
received on or prior to the Term Conversion Date a copy of each Material Project
Document executed after the Closing Date (certified by an Authorized
Representative of Borrower that such Material Project Documents previously
delivered to Administrative Agent by Borrower are correct and complete) and any
related Consent to Assignment to the extent required pursuant to
Section 4.02(r)(ii), 5.26 and 6.09(a)(iii), in each case if and to the extent
that a copy thereof has not previously been delivered to Administrative Agent.

(i)                 Authorizations. All Authorizations set forth in Parts I and
II of Schedule 3.04 hereto (i) have been duly obtained and validly issued,
(ii) are in full force and effect and not subject to any pending or, to the
knowledge of any Loan Party threatened, appeal, (iii) are issued to, assigned
to, or otherwise assumed by, a Loan Party (or such Loan Party is entitled to the
benefit thereof), (iv) are not subject to any current legal proceeding to which
any Loan Party is a party (v) are free from any unsatisfied condition the
failure of which to satisfy could reasonably be expected to have a Material
Adverse Effect and (vi) there is no reason to believe that any such
Authorization may be withdrawn, cancelled, varied, suspended or revoked.

(j)                 Event of Loss. No Event of Loss shall have occurred and not
been resolved or corrected pursuant to a completed Restoration in accordance
with this Agreement to the extent that

 77Bakersfield Refinery – Senior Credit Agreement



such Event of Loss could reasonably be expected to have an impact on the Project
of more than $2,500,000 or prevent the Project from operating in all material
respects in a safe and reliable manner or in accordance in all material respects
with the requirements of the Project Documents.

(k)               Representations and Warranties. The representations and
warranties of each Loan Parties set forth in the Financing Documents shall be
true and correct in all material respects on and as of the Term Conversion Date
(except where already qualified by materiality or Material Adverse Effect, in
which case, such representations and warranties shall be true and correct in all
respects); provided that if any such representation or warranty relates solely
to an earlier date, then such representation or warranty shall be true and
correct in all material respects as of such earlier date.

(l)                 No Default or Event of Default; No Material Adverse Effect.

(i)                 No Default or Event of Default shall have occurred and be
continuing on the Term Conversion Date.

(ii)              As of the Term Conversion Date, no development, event or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect shall have occurred and be continuing.

(m)             Debt Service Reserve Account. The Debt Service Reserve Account
shall have been funded in an amount equal to or greater than the Debt Service
Reserve Funding Amount.

Article V 

AFFIRMATIVE COVENANTS

Each Loan Party hereby agrees that (i) from and after the Closing Date and prior
to the Tranche A Funding Date, to the extent applicable (it being acknowledged
and agreed that, prior to the Tranche A Funding Date, the Acquisition has not
occurred, Project Company is not a Loan Party, and neither Borrower nor Holdings
have rights to the Site or the Project or under any Material Project Document)
(other than any Material Project Document to which Borrower is a party on the
Closing Date) and (ii) on the Tranche A Funding Date (following the Acquisition)
and thereafter, in all respects:

Section 5.01        Corporate Existence; Etc. Each Loan Party shall at all times
preserve and maintain in full force and effect (a) subject to the proviso of
Section 6.07(b), its existence as a corporation or a limited liability company,
as applicable, in good standing under the laws of the jurisdiction of its
organization and (b) except as would not reasonably be expected to cause a
Material Adverse Effect, its qualification to do business and its good standing
in each jurisdiction in which the character of properties owned by it or in
which the transaction of its business as conducted or proposed to be conducted
makes such qualification necessary.

Section 5.02        Conduct of Business. Each Loan Party shall operate, maintain
and preserve or cause to be operated, maintained and preserved, the Site in
accordance in all material respects with the requirements of the Material
Project Documents to which it is a party and in compliance,

 78Bakersfield Refinery – Senior Credit Agreement



in all material respects, with Applicable Laws and Authorizations by
Governmental Authorities and the terms of its insurance policies.

Section 5.03        Compliance with Laws and Obligations. Each Loan Party shall
comply in all material respects with applicable Environmental Laws, including
occupational health and safety regulations and all other Applicable Laws and
Authorizations. Each Loan Party shall comply with and perform its respective
contractual obligations in all material respects, and enforce against other
parties their respective contractual obligations in all material respects, under
each Material Project Document to which it is a party. Each Loan Party shall
comply with and not violate applicable Sanctions, Anti-Money Laundering Laws,
the FCPA or any other Anti-Corruption Laws or undertake or cause to be
undertaken any Anti-Corruption Prohibited Activity.

Section 5.04        Governmental Authorizations. Each Loan Party shall: (a)
obtain and maintain in full force and effect (or where appropriate, promptly
renew in a timely manner), or cause to be obtained and maintained in full force
and effect all Authorizations set forth on Schedule 3.04 (including all
Authorizations required by Environmental Law) required under any Applicable Law
for the Project and such Loan Party’s business and operations generally, in each
case, at or before the time the relevant Authorization becomes necessary for
such purposes , (b) obtain and maintain in full force and effect (or where
appropriate, promptly renew in a timely manner), or cause to be obtained and
maintained in full force and effect all Authorizations set forth required under
any Applicable Law for each Loan Party’s business and operations generally, in
each case, at or before the time the relevant Authorization becomes necessary
for such purposes and (c) preserve and maintain all other Authorizations
required for the Project, in either case, in all material respects.

Section 5.05        Maintenance of Title. Each Loan Party shall maintain (a)
good title to the material property owned by such Loan Party free and clear of
Liens, other than Permitted Liens; (b) legal and valid and subsisting leasehold
interests to the material properties leased by such Loan Party, free and clear
of Liens, other than Permitted Liens; and (c) legal and valid possessory rights
to the material properties possessed and not otherwise held in fee or leased by
such Loan Party.

Section 5.06        Insurance.

(a)               Each Loan Party shall maintain or cause to be maintained in
all material respects on its behalf in effect at all times the types of
insurance required pursuant to Schedule 5.06, in the amounts and on the terms
and conditions specified therein, from the quality of insurers specified in such
Schedule or other insurance companies of recognized responsibility reasonably
satisfactory to Administrative Agent in consultation with the Insurance Advisor.

(b)               Each Loan Party shall maintain or cause to be maintained the
insurance required to be maintained pursuant to the Material Project Documents
in accordance with the terms of the same.

(c)               Loss Proceeds of the insurance policies provided or obtained
by or on behalf of the Loan Parties shall be required to be paid by the
respective insurers directly to the Extraordinary Receipts Account. If any Loss
Proceeds that are required under the preceding sentence to be paid to the
Extraordinary Receipts Account are received by the Loan Parties or any other
Person, such

 79Bakersfield Refinery – Senior Credit Agreement



Loss Proceeds shall be received in trust for the Collateral Agent, shall be
segregated from other funds of the recipient, and shall be forthwith paid into
the Extraordinary Receipts Account, in the same form as received (with any
necessary endorsement). Amounts in the Extraordinary Receipts Account shall be
applied in accordance with Section 5.29(f).

Section 5.07        Keeping of Books. Each Loan Party shall maintain an
accounting and control system, management information system and books of
account and other records, which together adequately reflect truly and fairly
the financial condition of such Loan Party and the results of operations in
accordance with GAAP and all Applicable Laws.

Section 5.08        Access to Records. Each Loan Party shall permit (i) officers
and designated representatives of the Administrative Agent to visit and inspect
the Site accompanied by officers or designated representatives of such Loan
Party and (ii) officers and designated representatives of the Administrative
Agent to examine and make copies of the books of record and accounts of such
Loan Party (provided that such Loan Party shall have the right to be present)
and discuss the affairs, finances and accounts of such Loan Party with the chief
financial officer, the chief operating officer and the chief executive officer
of such Loan Party (subject to reasonable requirements of safety and
confidentiality, including requirements imposed by Applicable Law or by
contract, provided the Loan Parties will use reasonable efforts to obtain relief
from any contractual confidentiality restrictions that prohibit the
Administrative Agent or any Lender from obtaining information), in each case,
with at least three (3) Business Days advance notice to such Loan Party and
during normal business hours of such Loan Party; provided that, (i) such Loan
Party shall not be required to reimburse the Administrative Agent for more than
one (1) inspection per year as long as no Event of Default has occurred and is
continuing and (ii) such visits by officers and designated representatives of
the Administrative Agent shall not occur more frequently than twice per year as
long as no Event of Default has occurred and is continuing.

Section 5.09        Payment of Taxes, Etc.

(a)               Each Loan Party shall pay and discharge, before the same shall
become delinquent: (i) all material taxes, assessments and governmental charges
or levies imposed upon it or upon its property to the extent required under the
Transaction Documents to which such Loan Party is a party or under Applicable
Law and (ii) all material lawful claims that, if unpaid, might become a Lien
(other than a Permitted Lien of the type referenced in clause (a)(i) of the
definition of Permitted Lien) upon its property; provided that such Loan Party
shall not be required to pay or discharge any such tax, assessment, charge or
claim for so long as such Loan Party satisfies the Permitted Contest Conditions
in relation to such tax, assessment, charge or claim.

(b)               Each Loan Party shall continue to be properly treated as a
disregarded entity or a partnership for U.S. federal income tax purposes and no
Loan Party shall file an election pursuant to Treasury Regulation Section
301.7701-3(c) to be treated as an association taxable as a corporation.

Section 5.10        Financial Statements; Other Reporting Requirements. Each
Loan Party shall furnish to the Administrative Agent:

 80Bakersfield Refinery – Senior Credit Agreement



(a)               (i) commencing with the first full month after the Closing
Date, as soon as available and in any event within forty five (45) days after
the end of each month, the monthly unaudited consolidated financial statements
of the Loan Parties, including the unaudited consolidated balance sheet as of
the end of such month and the related unaudited statements of income, retained
earnings and cash flows for such monthly period and for the portion of such
fiscal year ending on the last day of such period, all in reasonable detail and
(ii) commencing with the first full month after the Closing Date, as soon as
available and in any event within forty five (45) days after the end of each
month, a monthly report containing, to the extent applicable (A) such detailed
information as Borrower customarily relies upon to monitor the operational
performance of the Project, (B) information on the financial performance of the
Project, (C) an update as to the “Cleaning Plan” (as defined in the SPA),
including all notices and reporting relating thereto delivered under the SPA,
(D) payments, royalties, volumes and costs relating to the SusOils License
Agreement and (E) other key business performance indicators, in each case, in a
form reasonably satisfactory to the Administrative Agent;

(b)               commencing with the first full fiscal quarter after the
Closing Date, as soon as available and in any event within sixty (60) days after
the end of each fiscal quarter, quarterly unaudited consolidated financial
statements of the Loan Parties, including the unaudited consolidated balance
sheet as of the end of such quarterly period and the related unaudited
statements of income, retained earnings and cash flows for such quarterly period
and for the portion of such fiscal year ending on the last day of such period,
all in reasonable detail;

(c)               commencing with fiscal year ending on December 31, 2020, as
soon as available and in any event within one hundred fifty (150) days after the
end of each fiscal year, audited consolidated financial statements for such
fiscal year for the Loan Parties, including therein the consolidated balance
sheet as of the end of such fiscal year and the related statements of income,
retained earnings and cash flows for such year, a comparison of actual
performance of the Loan Parties with the projected performance set out in the
Operating Budget for the relevant fiscal year and the respective directors’ and
auditors’ reports, all in reasonable detail and accompanied by an audit opinion
thereon by the Independent Auditor, which opinion shall state that said
financial statements present fairly, in all material respects, the financial
position of the Loan Parties, as the case may be, at the end of, and for, such
fiscal year in accordance with GAAP;

(d)               within forty-five (45) days following the end of each fiscal
quarter, an environmental, social and governance report in respect of the
applicable fiscal quarter in the form attached hereto as Exhibit H;

(e)               at the time of the delivery of the financial statements under
Sections 5.10(a), (b) and (c) above, a certificate of an Authorized
Representative of such Loan Party (i) certifying to the Administrative Agent and
the Lenders that such financial statements fairly present in all material
respects the financial condition and results of operations of such Loan Party
and its Affiliates on the dates and for the periods indicated in accordance
with GAAP, subject, in the case of interim financial statements, to the absence
of footnotes and normally recurring year-end adjustments and (ii) certifying to
the Administrative Agent and the Lenders that no Default or Event of Default has
occurred and is continuing, or if a Default or Event of Default has occurred and
is continuing, a statement as to the nature thereof;

 81Bakersfield Refinery – Senior Credit Agreement



(f)                within thirty (30) days after each annual policy renewal
date, a certificate of an Authorized Representative of Borrower certifying that
the insurance requirements of Section 5.06 have been implemented and are being
complied with by the Loan Parties and on or prior to the expiration of each
policy required to be maintained pursuant to Section 5.06, certificates of
insurance with respect to each renewal policy and each other insurance policy
required to be in effect under this Agreement that has not previously been
furnished to the Administrative Agent under this Agreement. If at any time
requested by the Administrative Agent (acting reasonably), Borrower shall
deliver to the Administrative Agent a duplicate of any policy of insurance
required to be in effect under this Agreement;

(g)               concurrently with delivery under a Permitted Working Capital
Facility, each other report delivered to lenders or agents under such Permitted
Working Capital Facility;

(h)               concurrently with delivery under the SPA, written reports
concerning the status of the Cleaning Work (as defined in the SPA) and Cleaning
Plan (as defined in the SPA) delivered to Seller under the SPA;

(i)                 Borrower shall, until the Term Conversion Date, deliver or
cause to be delivered to Administrative Agent and the Independent Engineer on or
before the 30th day following the last day of each calendar month, monthly
reports describing the progress of the construction of the Project substantially
in a form reasonably satisfactory to the Administrative Agent (together with
copies of the most recently available monthly progress report received by
Borrower under each of the EPC Agreements);

(j)                 within thirty (30) days following the end of each fiscal
quarter, quarterly information relating to each of SusOils and Sponsor
substantially in a form reasonably satisfactory to the Administrative Agent;

(k)               concurrently with the notice delivered under Section 5.11, all
material documentation related to any notice given under Section 5.11; and

(l)                 promptly after Administrative Agent’s request therefor, such
other information regarding the business, assets, operations or financial
condition of the Loan Parties as the Administrative Agent may reasonably
request.

Section 5.11        Notices. The Loan Parties shall promptly (and in any event
within five (5) Business Days) upon an Authorized Representative of any Loan
Party obtaining knowledge thereof, give notice to the Administrative Agent of:

(a)               notice of the occurrence of any force majeure claim, change
order request, indemnity claim, material dispute, breach or default under any of
the Material Project Documents;

(b)               details of any change of Applicable Law that would reasonably
be expected to have a Material Adverse Effect (including material changes to the
California Low Carbon Fuel Standard or the Federal Renewable Fuel Standard);

(c)               any material notice or communication given to or received (i)
from creditors of any Loan Party generally or (ii) in connection with any
Material Project Document;

 82Bakersfield Refinery – Senior Credit Agreement



(d)               notice received by it with respect to the cancellation of,
adverse change in, or default under, any insurance policy required to be
maintained in accordance with Section 5.06;

(e)               the filing or commencement of any litigation, investigation,
action or proceeding of or before any court, arbitrator or Governmental
Authority against or affecting any Loan Party, the Site or the Project that, if
adversely determined, could reasonably be expected to result in liability to any
Loan Party in an aggregate amount exceeding $500,000 or be materially adverse to
the interests of the Loan Parties;

(f)                the occurrence of a Default or an Event of Default or an
incipient or mature event of default or termination event under a Permitted
Working Capital Facility;

(g)               any amendment of any Material Project Document, and correct
and complete copies of any Material Project Documents executed after the Closing
Date;

(h)               any Environmental Claim by any Person against, or with respect
to the activities of, the Loan Parties or the Project and any alleged violation
of or non-compliance with any Environmental Laws or any Authorizations required
by Environmental Laws applicable to any Loan Party or the Project that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect;

(i)                 the occurrence of any ERISA Event in excess of $500,000,
together with a written notice setting forth the nature thereof and the action,
if any, that such Loan Party or ERISA Affiliate proposes to take with respect
thereto;

(j)                 the sale, lease, transfer or other Disposition of, in one
transaction or a series of transactions, all or any part of its property in
excess of $500,000 per individual Disposition or $1,000,000 in the aggregate per
annum in the aggregate per annum for all such Dispositions and/or Events of
Loss;

(k)               the occurrence of a Bankruptcy of any Loan Party or Material
Project Counterparty;

(l)                 the resignation, removal, incapacitation or death of any
Qualified CEO or Qualified Officer;

(m)             any notices provided under any Permitted Working Capital
Facility, other than routine or ministerial notices relating to the borrowing of
loans thereunder; and

(n)               notice of any condemnation, taking by eminent domain or other
taking or seizure by a Governmental Authority with respect to a material portion
of the Project or the Site.

Section 5.12        Scheduled Calls and Meetings.

Borrower shall arrange to have either (x) a telephonic conference call or (y) if
requested by the Administrative Agent, an in-person meeting at the Site, in each
case, with the Administrative Agent and Lenders no earlier than fifteen (15)
Business Days after the end of each calendar month, which shall be coordinated
with the Administrative Agent during normal business hours upon reasonable prior
notice to the Lenders, to discuss (i) prior to the Term Conversion Date, the
most

 83Bakersfield Refinery – Senior Credit Agreement



recent construction report delivered pursuant to Section 5.10(i) (ii) after the
Term Conversion Date, the matters contained in the various financial statements
and reports delivered pursuant to Section 5.10, including the status of the Loan
Parties and the affairs, finances and accounts of the Loan Parties; provided
that, the Administrative Agent shall not request more than two (2) in-person
meetings at the Site in any calendar year pursuant to this Section 5.12.

Section 5.13        Use of Proceeds.

(a)               Borrower shall apply the proceeds of the Loans solely (i) to
consummate the Acquisition and pay the Purchase Price (as defined in the SPA),
(ii) for the payment of Project Costs, (iii) for a payment to GCE Holdings, in
an amount not to exceed $4,500,000, in connection with the CCI Hedging
Documentation, without limiting the aggregate amount that may be transferred to
GCE Holdings pursuant to Section 5.29(b)(ii)(H), (iv) to cash collateralize
bonds or other surety obligations and letters of credit to the extent permitted
under clause (j) of the definition of Permitted Lien and (v) as otherwise
permitted by the Financing Documents.

(b)               The proceeds of the Loans will not be used in violation of
Anti-Corruption Laws or applicable Sanctions.

Section 5.14        Security. The Loan Parties shall preserve and maintain the
security interests granted under the Security Documents and undertake all
actions which are necessary or appropriate to: (a) subject to Permitted Liens,
maintain the Collateral Agent’s security interest in the Collateral in full
force and effect at all times (including the priority thereof) and (b) subject
to Permitted Liens, preserve and protect the Collateral and protect and enforce
the Loan Parties’ rights and title and the rights of the Collateral Agent and
the other Secured Parties to the Collateral, including the making or delivery of
all filings and recordations, the payment of all fees and other charges and the
issuance of supplemental documentation.

Section 5.15        Further Assurances. The Loan Parties shall execute,
acknowledge where appropriate, and deliver, and cause to be executed,
acknowledged where appropriate, and delivered, from time to time promptly at the
reasonable request of any Agent all such instruments and documents as are
necessary or appropriate to carry out the intent and purpose of the Financing
Documents (including filings, recordings or registrations required to be filed
in respect of any Security Document or assignment thereto) necessary to
maintain, to the extent permitted by Applicable Law, the Collateral Agent’s
perfected security interest in the Collateral (subject to Permitted Liens) to
the extent and in the priority required pursuant to the Security Documents.

Section 5.16        Security in Newly Acquired Property and Revenues. Without
limiting any other provision of any Financing Document, if any Loan Party shall
at any time (a) acquire any interest in a single item of property (other than
any Excluded Property) with a value of at least $250,000 or any interest (other
than any Excluded Property) in revenues that could aggregate during the term of
the agreement under which such receivables arise to over $250,000; or (b)
acquire interests in property (other than any Excluded Property) in a single
transaction or series of transactions not otherwise subject to the Lien created
by the Security Documents having a value of at least $250,000 in the aggregate,
in each case not otherwise subject to a Lien pursuant to, and in accordance
with, the Security Documents, promptly upon such acquisition, such Loan Party

 84Bakersfield Refinery – Senior Credit Agreement



shall execute, deliver and record a supplement to the Security Documents or
other documents, subjecting such interest to the Lien created by the Security
Documents.

Section 5.17        Material Project Documents. Each Loan Party shall (i) duly
and punctually perform and observe all of its material covenants and obligations
contained in each Material Project Document to which it is a party, (ii) take
all reasonable and necessary action to prevent the termination or cancellation
of any Material Project Document in accordance with the terms of such Material
Project Document or otherwise (except for the expiration of any Material Project
Document in accordance with its terms and not as a result of a breach or default
thereunder) and (iii) enforce against the relevant Material Project Counterparty
each material covenant or obligation of such Material Project Document, as
applicable, in accordance with its terms.

Section 5.18        Collateral Accounts.

(a)               The Loan Parties shall at all times maintain the Collateral
Accounts and any other account permitted herein in accordance with this
Agreement and the other Financing Documents. The Loan Parties shall not maintain
any securities accounts or bank accounts other than the Collateral Accounts.

(b)               At all times each Loan Party shall deposit and maintain, or
cause to be deposited and maintained, all Project Revenues, insurance proceeds
and other amounts received into the Collateral Accounts in accordance with this
Agreement and the other Financing Documents and request or make only such
payments and transfers out of the Collateral Accounts as permitted by this
Agreement and the other Financing Documents.

Section 5.19        Intellectual Property. The Loan Parties shall own, or be
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary for the Project and their businesses (as
applicable), in each case, as to which the failure of such Loan Party to so own
or be licensed could reasonably be expected to have a Material Adverse Effect,
and the use thereof by such Loan Party does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.20        Operating Budget and Financial Model.

(a)               Submission of Operating Budget and Financial Model. Borrower
shall, as a condition precedent to the occurrence of the Term Conversion Date
under Section 4.05(f) and no later than sixty (60) days before the commencement
of each calendar year thereafter, submit to the Administrative Agent (i) a draft
of its proposed Operating Budget for the succeeding calendar year and (ii) a
draft of its updated Financial Model on a quarterly basis over a period ending
no sooner than the latest scheduled termination date of the Initial Material
Project Documents. Any such Operating Budget and/or updated Financial Model
submitted by Borrower pursuant to this Section 5.20(a) shall not be effective
until approved by the Administrative Agent in accordance with Section 5.20(b) or
5.20(c) below.

(b)               Approval of Operating Budget. Each Operating Budget delivered
pursuant to Section 5.20(a) shall not be effective until approved by the
Administrative Agent, such approval not to be unreasonably withheld,
conditioned, or delayed. The Operating Budget will be deemed

 85Bakersfield Refinery – Senior Credit Agreement



to be approved unless the Administrative Agent objects in writing to such
Operating Budget within twenty (20) days of receipt thereof. In the event that,
pursuant to the immediately preceding sentence, the Operating Budget is not
approved by the Administrative Agent (which approval shall not be unreasonably
withheld, conditioned, or delayed) or Borrower has not submitted a proposed
Operating Budget in accordance with the terms and conditions herein, an
operating budget including the greater of (x) the sum of 100% of the then-actual
costs of feedstock, consumables and other variable costs for such calendar year
and 105 % of the other costs set forth in the Operating Budget for the
immediately preceding calendar year and (y) the amounts specified in the
Financial Model delivered on the Closing Date for such calendar year (or any
updated Financial Model approved by the Administrative Agent), in any case,
shall apply until the Operating Budget for the then current calendar year is
approved. Copies of each final Operating Budget adopted shall be furnished to
the Administrative Agent promptly upon its adoption.

(c)               Intra-year Adjustments to Operating Budget. Operating Expenses
and Capital Expenditures shall be made in accordance with such Operating Budget,
except as set forth in this Section 5.20(c). Borrower may from time to time
adopt an amended Operating Budget for the remainder of any calendar year to
which the amended Operating Budget applies, and such amended Operating Budget
shall be effective as the Operating Budget for the remainder of such calendar
year upon the consent of the Administrative Agent (in consultation with the
Independent Engineer) to such amendment, such consent not to be unreasonably
withheld, conditioned, or delayed. Notwithstanding the foregoing and without
necessitating any such amendment, but without limiting the applicability of
Section 6.07(d), the Loan Parties may exceed the aggregate annual Operating
Expenses and Capital Expenditures set forth in any Operating Budget by an amount
not to exceed 5% of the aggregate budgeted amount of Operating Expenses and
Capital Expenditures for the applicable calendar year.

Section 5.21        Collateral Account Report. Borrower shall provide to the
Administrative Agent, within three (3) business days of the end of each calendar
month, in electronic format, an itemized summary of all withdrawals from the
Collateral Accounts made during such calendar month.

Section 5.22        Construction of the Project; Final Completion.

(a)               Borrower shall construct, or cause the construction of, the
Project in all material respects in accordance with the Material Construction
Contracts and the approved plans and specifications thereunder, Prudent Industry
Practices, Authorizations by Governmental Authorities and Legal Requirements.

(b)               Borrower shall cause Final Completion (other than any
immaterial Punch List items) to be achieved prior to the “Guaranteed Final
Acceptance Date” (howsoever defined in each of the EPC Agreements), as such date
may be adjusted in accordance with the terms of such EPC Agreements and this
Agreement.

Section 5.23        Independent Engineer; Performance Test. Borrower shall
permit Administrative Agent, the Lenders and their respective representatives
and technical advisors and the Independent Engineer to witness and verify the
Performance Tests to the extent reasonably requested by Administrative Agent,
acting at the direction of the Required Lenders, and the

 86Bakersfield Refinery – Senior Credit Agreement



Independent Engineer in each case subject to the terms of the applicable
Material Construction Contracts. Borrower shall give Administrative Agent, the
Lenders and the Independent Engineer notice regarding any proposed Performance
Test promptly following Borrower’s receipt of such notice (and, in any event, no
less than three (3) Business Days prior to any Performance Test). Borrower shall
forward to Administrative Agent and the Independent Engineer the procedures to
be used in the conduct of the Performance Test in connection with such notice.
If, upon completion of any Performance Test, Borrower believes that such
Performance Test has been satisfied, it shall so notify Administrative Agent and
the Independent Engineer and shall deliver a copy of all test results supporting
such conclusion, accompanied by reasonable supporting data.

Section 5.24        Operation and Maintenance of Project. Project Company shall
construct, keep, operate and maintain the Project, or cause the same to be
constructed, kept, maintained and operated (ordinary wear and tear excepted), in
a manner consistent in all material respects with this Agreement and Prudent
Industry Practices, and make or cause to be made all repairs (structural and
non-structural, extraordinary or ordinary) necessary to keep the Project in such
condition.

Section 5.25        Certain Post-Closing Obligations.

(a)               Borrower shall design and implement the Feedstock Execution
Plan as specified therein and provide evidence of such implementation reasonably
satisfactory to the Administrative Agent.

(b)               Borrower shall cause GCE Operating to implement the Executive
Hiring Plan as specified therein and provide evidence of such implementation
reasonably satisfactory to the Administrative Agent.

(c)               Borrower shall complete the Rail Development Milestones as
specified therein and provide evidence of such completed milestones reasonably
satisfactory to the Administrative Agent.

(d)               Borrower shall complete the Gas Supply Commercial Milestones
as specified therein and provide evidence of such completed milestones
reasonably satisfactory to the Administrative Agent.

(e)               Borrower shall complete the Environmental and Permitting
Milestones as specified therein and provide evidence of such completed
milestones reasonably satisfactory to the Administrative Agent.

(f)                Borrower shall use commercially reasonable efforts to enter
into a Permitted Working Capital Facility within three hundred sixty-five (365)
days following the Closing Date.

(g)               Borrower shall enter into a product marketing agreement or an
offtake agreement with ExxonMobil, in a form reasonably satisfactory to the
Administrative Agent within two hundred forty (240) days following the Closing
Date.

(h)               Borrower shall enter into a franchise agreement with the
County of Kern, in a form reasonably satisfactory to the Administrative Agent
within ninety (90) days following the Tranche A Funding Date.

 87Bakersfield Refinery – Senior Credit Agreement



(i)                 Borrower shall use commercially reasonable efforts to obtain
a Consent to Collateral Assignment in respect of the Industrial Track Agreement
by the date that is ninety (90) days following the Closing Date.

(j)                 The Collateral Agent shall have received the certificates
representing the shares of Capital Stock of Holdings, Borrower and the Project
Company pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly Authorized Representative
of the Holdings, Borrower or the Project Company, as applicable, within thirty
(30) days following the Tranche A Funding Date.

(k)               Borrower shall deliver to Administrative Agent evidence from
the CA Secretary of State of filing of the CA Foreign Qualification upon
receipt, but in any event within forty-five (45) days after the Tranche A
Funding Date (as extended by the Administrative Agent in its reasonable
discretion).

(l)                 Borrower shall enter into agreements with each of Richard
Palmer and Noah Verleun, in forms reasonably satisfactory to the Administrative
Agent, prior to the Tranche A Funding Date that restrict the Disposition by such
Persons of any Capital Stock in Sponsor or any of its Subsidiaries prior to the
date on which the Class B MOIC (as defined in the HoldCo Borrower LLC Agreement
in effect as of the date hereof) is at least 1.33x; unless (x) such Disposition
is for estate planning purposes to an entity that is and remains controlled by
such person or (y) all of the cash proceeds from any such Dispositions are used
to pay costs and expenses (specifically including amounts needed to purchase any
Capital Stock or to cover any resultant tax liabilities) incurred in connection
with the exercise of options to purchase Capital Stock.  The foregoing
restrictions in such agreements shall apply for so long as each of Richard
Palmer and Noah Verleun, respectively, remain employed by the Sponsor or any of
its Subsidiaries and shall continue following any separation of such Persons
from the Sponsor or any of its Subsidiaries.  Following the execution of the
foregoing agreements, the Borrower shall use all commercially reasonable efforts
to promptly enforce the terms of such agreements and pursue all available rights
and remedies following any breach thereof by either counterparty.

(m)             The Borrower shall, within ninety (90) days following the
Tranche A Funding Date, amend the ARB EPC Agreement as follows, in each case,
pursuant to an amendment or Change Order in form and substance reasonably
satisfactory to the Administrative Agent (in consultation with the Independent
Engineer):

(i)                 to add to the scope of work the design, procurement,
delivery and installation of a membrane separation unit related to hydrogen
production at the Project;

(ii)              to add Compressor 15 (C-15) into the overall process;

(iii)            to add to the scope of work the inspection and either
refurbishment of existing desulfurizers or installation of new purge-gas
pre-treatment systems (also known as an ‘iron-sponge’); and

(iv)             if reasonably expected to be required to meet the Significant
Milestones, to add to the scope of work the design, procurement, delivery, and
installation of any free-standing structure to support platforms around the
Reactors;

 88Bakersfield Refinery – Senior Credit Agreement



provided, that one or more of the foregoing shall not be required if TechnipFMC
(or the engineer of record working under the ARB EPC Agreement) and the
Administrative Agent (at the direction of the Independent Engineer) mutually
determine that any such items are not necessary to achieve Substantial
Completion by the Date Certain.

(n)               The Borrower shall, within sixty (60) days following the
Closing Date, deliver an updated construction budget to the Administrative Agent
(the “Updated Construction Budget”), in a form reasonably satisfactory to the
Required Lenders, which Updated Construction Budget shall demonstrate a total
specified contingency of at least $5,000,000; provided that, if the Borrower
fails to deliver such Updated Construction Budget satisfying the foregoing
requirements, then the Borrower shall use best efforts to, within two hundred
forty (240) days following the Closing Date, cause Equity Contributions to be
deposited into the Revenue Account in an amount equal to or greater than the
positive difference between (x) $5,000,000 and (y) the contingency specified in
the Updated Construction Budget (such requirements in this proviso, the “Equity
Contribution Requirement”).  Notwithstanding the foregoing, the parties agree
that no Default shall have occurred under this Section 5.25(n) prior to the date
which the Borrower has failed to satisfy the Equity Contribution Requirement.

Section 5.26        Independent Engineer; Performance Testing.

(a)               Borrower shall permit each Lender and the Independent Engineer
to witness and verify the Performance Tests to the extent requested by the
Administrative Agent (acting at the reasonable direction of the Required
Lenders) and the Independent Engineer, in each case subject to the terms of the
applicable EPC Agreement. Borrower shall give each Lender and the Independent
Engineer notice regarding any proposed Performance Test promptly following
Borrower’s receipt of such notice (and, in any event, no less than three (3)
Business Days prior to any Performance Test). Borrower shall forward to
Administrative Agent and the Independent Engineer the procedures to be used in
the conduct of the Performance Test in connection with such notice. If, upon
completion of any Performance Test, Borrower believes that such Performance Test
has been satisfied, it shall so notify each Lender and the Independent Engineer
and shall deliver a copy of all test results supporting such conclusion,
accompanied by reasonable supporting data.

(b)               Borrower shall: (i) in connection with satisfying the
conditions for Substantial Completion and/or Final Completion, perform a
Refinery Performance Test, (ii) provide Administrative Agent, the Lenders and
the Independent Engineer notice of each Refinery Performance Test no less than
ten (10) Business Days prior to the conducting of such Refinery Performance Test
and permit the Independent Engineer to witness and verify such Refinery
Performance Test, (iii) conduct each Refinery Performance Test in material
compliance with the EPC Agreements and (iv) deliver a copy of each Refinery
Performance Test results, accompanied by supporting data and calculations (each,
an “Refinery Performance Test Report”), and the Independent Engineer shall,
within fifteen (15) Business Days after the receipt of such Refinery Performance
Test Report, which report shall (1) verify for Administrative Agent and the
Lenders the results contained in such Refinery Performance Test Report and
confirm to Administrative Agent and the Lenders that such Refinery Performance
Test was performed in materially compliance with the EPC Agreements or (2)
deliver a report to Administrative Agent, the Lenders and Borrower setting forth
in reasonable detail any objections of the Independent Engineer to such

 89Bakersfield Refinery – Senior Credit Agreement



Refinery Performance Test Report. If any objections are made by the Independent
Engineer or the Required Lenders, then Borrower shall address such objections to
the reasonable satisfaction of the Independent Engineer and the Required Lenders
or re-conduct such Refinery Performance Test in accordance with this Section
5.26(b).

Section 5.27        As-Built Surveys; Title Endorsement. Borrower shall, no
later than ninety (90) days after the Term Conversion Date, deliver to
Administrative Agent (a) an ALTA as-built survey (or other survey approved by
Administrative Agent (such approval not to be unreasonably withheld,
conditioned, or delayed) or the most recent draft of any such ALTA as-built
survey or other survey approved by the Administrative Agent in the event the
final version of such survey is not yet available) of the Site, reasonably
satisfactory in form and substance to Administrative Agent, such survey
certified to Administrative Agent, Collateral Agent, Borrower and Title Company
by a surveyor licensed in the state where the Project is located and reasonably
satisfactory to the Lenders in a manner sufficient to delete any general survey
exception with respect to the Site from the Title Policy and (b) an endorsement
to the Title Policy issued by the Title Company substantially in the form of
Exhibit T.

Section 5.28        Qualified CEO and Qualified Officers(a). The Loan Parties
shall cause the Qualified CEO and each Qualified Officer to dedicate
substantially all of their time and effort to the business of the Loan Parties
and the ownership, construction, operation and maintenance of the Project;
provided that (i) Richard Palmer and Noah Verleun shall be permitted to continue
dedicating such time and effort to the business and operations of Sponsor and
SusOils as are reasonably necessary to perform and satisfy their respective
duties and responsibilities in respect of the business and operations of Sponsor
and SusOils, (ii) in the event of the death, resignation, removal,
incapacitation, death or other cessation of performance of duties (as a result
of a family emergency, a personal matter or otherwise) of the Qualified CEO or
Qualified Officer (so long as such cessation exceeds a period of consecutive
forty-five (45) days) (any such occurrence, a “Qualified Officer Event”),
Project Company shall, within (i) ninety (90) days in the case of a Qualified
Officer Event affecting the Qualified CEO and (ii) sixty (60) days in the case
of a Qualified Officer Event affecting any Qualified Officer, appoint a natural
person in replacement thereof (which may be the Qualified CEO or another
Qualified Officer, to the extent such natural person assumes the role of the
Qualified Officer affected by such Qualified Officer Event); provided, further,
that (i) any such replacement shall be reasonably acceptable to the
Administrative Agent (such acceptance not to be unreasonably withheld,
conditioned or delayed) and (ii) no Default or Event of Default shall occur
under this Section 5.28 until the one-hundred eightieth (180th) day following
any Qualified Officer Event so long as Project Company is diligently attempting
to comply with this Section 5.28 and no Material Adverse Effect is or would
reasonably be expected to occur from any failure to comply with this Section
5.28.

Section 5.29        Accounts.

(a)               Construction Account.

(i)                 Deposits into the Construction Account. Except as otherwise
specified in this Section 5.29, Borrower shall deposit, and shall use all
reasonable efforts to cause third parties that would otherwise make payments
directly to Borrower to deposit, all revenues, payments, cash and proceeds
(including Loan proceeds and any tax credit proceeds,

 90Bakersfield Refinery – Senior Credit Agreement



including from the Federal blender’s tax credit) from whatever source received
by it after the Closing Date and prior to the Term Conversion Date to be
deposited into the Construction Account; provided that on the Tranche A Funding
Date, the proceeds of the Loans shall be deposited and/or transferred in
accordance with the Funds Flow Memorandum.

(ii)              Transfers from the Construction Account.

(A)             After the Closing Date and on and prior to the Final Completion
Date subject to the satisfaction or waiver of the conditions set forth in
Section 4.04, Borrower may cause to be transferred from the Construction Account
an amount equal to the Project Costs then due and payable or becoming due and
payable within the next thirty (30) days (and the Administrative Agent shall, to
the extent the conditions set forth in Section 4.04 have been satisfied or
waived, countersign any withdrawal certificates required under any Control
Agreements to allow such transfers).

(B)              On each Funding Date prior to the Term Conversion Date,
Borrower shall cause, and the Administrative Agent and the Lenders hereby
consent to Borrower causing, funds to be transferred from the Construction
Account to the Debt Service Reserve Account so that the amount then on deposit
in the Debt Service Reserve Account equals the Debt Service Reserve Funding
Amount after giving effect to such transfer (and the Administrative Agent shall
countersign any withdrawal certificates required under any Control Agreements to
allow such transfers).

(C)              On the Final Completion Date, Borrower shall cause any
remaining amounts on deposit in the Construction Account to be transferred to
the Revenue Account (and the Administrative Agent shall countersign any
withdrawal certificates required under any Control Agreements to allow such
transfers) and, promptly thereafter, permanently close the Construction Account.

(b)               Revenue Account.

(i)                 Deposits into the Revenue Account. Except as otherwise
specified in this Section 5.29, Borrower shall deposit, and shall use all
reasonable efforts to cause third parties that would otherwise make payments
directly to Borrower to deposit, all revenues, payments, cash and proceeds
(including Loan proceeds and any tax credit proceeds, including from the Federal
blender’s tax credit) from whatever source received by it on and after the Term
Conversion Date to be deposited into the Revenue Account.

(ii)              Transfers from the Revenue Account. Following the Term
Conversion Date, subject to delivery of a Revenue Transfer Certificate to
Administrative Agent, Borrower shall direct the applicable Depositary Bank to
transfer amounts from the Revenue Account at the following times and in the
following order of priority (subject, however, to Section 2.12(b)) (and the
Administrative Agent shall, to the extent the conditions for such

 91Bakersfield Refinery – Senior Credit Agreement



transfers have been satisfied, countersign any withdrawal certificates required
under any Control Agreements to allow such transfers):

(A)              first, on each Monthly Date, transfer, to (1) the Operating
Account an amount equal to, together with the amounts then on deposit in or
credited to the Operating Account, the sum (without duplication) of (x) the
Operating Expenses and Capital Expenditures then due and payable (including
Operating Expenses and Capital Expenditures owing from a prior month) in
accordance with the then applicable Operating Budget, (y) 110% of the Operating
Expenses and Capital Expenditures reasonably expected to be due and payable
before the next Monthly Date as set forth in the then applicable Operating
Budget, and (z) an amount determined by Borrower in accordance with Prudent
Industry Practice to represent a reasonable working capital reserve (taking into
account reasonably anticipated Operating Expenses of Borrower), but in any event
not to exceed, together with amounts then on deposit in the Liquidity and Capex
Project Account, forty-five (45) days’ worth of anticipated Operating Expenses
(the “Maximum Liquidity and Capex Amount”), and (2) the Liquidity and Capex
Project Account, an amount that, taken together with the amounts under Section
5.29(b)(ii)(A)(1)(z) and the amounts then on deposit in or credit to the
Liquidity and Capex Project Account, does not exceed the Maximum Liquidity and
Capex Amount;

(B)              second, on each Monthly Date and after giving effect to the
transfers specified in clause (A) above, (1) first, to Agent (for the benefit of
Agent) an amount equal to the sum (without duplication) of all fees, costs and
expenses and indemnification payments then due and payable to Agent under the
applicable Financing Documents and (2) second, to the Administrative Agent (for
the benefit of the applicable Lenders) an amount equal to the sum (without
duplication) of all fees, costs and expenses and indemnification payments then
due and payable to the Lenders under the applicable Financing Documents;

(C)              third, on each Quarterly Date and after giving effect to the
transfers specified in clauses (A) and (B) above, (I) first, to Agent (for the
benefit of the Lenders) an amount equal to the interest on the Loans then due
and payable by Borrower hereunder and (II) second, to the HoldCo Borrower in an
amount equal to amount of reasonable operating expenses and fees in accordance
with the HoldCo Credit Agreement in effect as of the date hereof;

(D)              fourth, on the Maturity Date (or any other date on which
principal on the Loans becomes due and payable hereunder) (other than amounts
payable pursuant to clause (E) below) and after giving effect to the transfers
specified in clauses (A) through (C) above, to Agent (for the benefit of the
Lenders) an amount equal to the principal on the Loans then due and payable by
Borrower hereunder;

(E)               fifth, on each Quarterly Date and after giving effect to the
transfers specified in clauses (A) through (D) above, transfer to the Debt
Service Reserve Account the amount (if any, and to the extent of funds available
at this clause (E)) necessary to fund the Debt Service Reserve Account so that
the amount then on deposit in the Debt Service

 92Bakersfield Refinery – Senior Credit Agreement



Reserve Account equals the Debt Service Reserve Funding Amount as of such
Quarterly Date;

(F)               sixth, thirteen (13) Business Days following each Quarterly
Date and after giving effect to the transfers specified in clauses (A) through
(E) above, transfer to Agent (for the benefit of the Lenders) an amount equal to
the ECF Sweep Amount that is accepted for mandatory prepayment by Lenders
pursuant to Section 2.06(b)(v) and 2.06(c) as of such applicable Quarterly Date;

(G)              seventh, thirteen (13) Business Days following each Quarterly
Date and after giving effect to the transfers specified in clauses (A) through
(F) above, to any other person to whom a payment in respect of accrued and
unpaid interest and/or principal amount of any Permitted Indebtedness (other
than Permitted Indebtedness under Section 6.02(b)) is then due and payable (if
any) and any ordinary course settlements to any Permitted Hedging Counterparties
under any Swap Agreements;

(H)              eighth, thirteen (13) Business Days following each Quarterly
Date, and after giving effect to the transfers specified in clauses (A) through
(G) above, transfer to GCE Holdings the amount due and payable under the CCI
Hedging Documentation (in effect as of the date hereof and the amount of such
transfers pursuant to this Section 5.29(b)(ii)(H) not to exceed, in the
aggregate, $20,250,000);

(I)                 ninth, thirteen (13) Business Days following each Quarterly
Date and after giving effect to the transfers specified in clauses (A) through
(H) above, transfer to the Distribution Suspense Account all amounts remaining
on deposit in the Revenue Account.

On any Monthly Date or Quarterly Date, if the amount required to be transferred
from the Revenue Account pursuant to any applicable clause of Section
5.29(b)(ii) exceeds the amount then on deposit in or credited to the Revenue
Account after the transfers made pursuant to all applicable preceding clauses
are completed, the amount on deposit in the Revenue Account at the time of
application pursuant to such clause shall be transferred pro rata to each of the
Persons specified in such clause based on the respective amounts owed to such
Persons pursuant to such clause.

(c)               Operating Account.

(i)                 Deposits into the Operating Account. Amounts shall be
deposited into the Operating Account in accordance with Section
5.29(b)(ii)(A)(1).

(ii)              Transfers from the Operating Account. Borrower shall cause
amounts on deposit in the Operating Account to be applied to Operating Expenses
and Capital Expenditures then due and payable in accordance with the Operating
Budget (and the Administrative Agent shall countersign any withdrawal
certificates required under any Control Agreements to allow such application).

(d)               Liquidity and Capex Project Account.

 93Bakersfield Refinery – Senior Credit Agreement



(i)                 Deposits into the Liquidity and Capex Project Account.
Amounts shall be deposited into the Liquidity and Capex Project Account in
accordance with Section 5.29(b)(ii)(A)(2).

(ii)              Transfers from the Liquidity and Capex Project Account.
Borrower shall cause amounts on deposit in the Liquidity and Capex Project
Account to be used by Borrower to pay Operating Expenses or Capital Expenditures
then due and payable (in accordance with the then applicable Operating Budget,
in each case, for the Project in accordance with Prudent Industry Practice and
subject to Administrative Agent’s reasonable discretion).

(e)               Debt Service Reserve Account.

(i)                 Deposits into the Debt Service Reserve Account. Amounts
shall be deposited into the Debt Service Reserve Account in accordance with
Section 5.29(b)(ii)(E).

(ii)              Transfers from the Debt Service Reserve Account.

(A)             If Borrower determines that the cash on deposit in the Revenue
Account is not anticipated to be adequate to pay all amounts due and payable to
the Secured Parties required to be paid pursuant to the Financing Documents on
any Quarterly Date (such insufficiency, the “Debt Payment Deficiency”), Borrower
shall promptly direct the applicable Depositary Bank to transfer an aggregate
amount equal to the Debt Payment Deficiency (or, if less, the aggregate amount
of cash then on deposit in the Debt Service Reserve Account) from the Debt
Service Reserve Account to Agent to pay, on behalf of Borrower, the Debt Payment
Deficiency.

(B)              If on any Quarterly Date following the Term Conversion Date the
aggregate amount of cash then on deposit in the Debt Service Reserve Account is
in excess of the Debt Service Reserve Funding Amount at such time, Borrower
shall be entitled to direct the applicable Depositary Bank to transfer such
excess to the Revenue Account.

(f)                Extraordinary Receipts Account.

(i)                 Deposits into the Extraordinary Receipts Account.

(A)             After the Closing Date, Borrower shall deposit, and shall use
all reasonable efforts to cause third parties that would otherwise make payments
directly to Borrower to deposit, into the Extraordinary Receipts Account (1) the
Net Available Amount of any Disposition (or series of related Dispositions), (2)
the Net Available Amount of any Event of Loss, (3) the Net Available Amount of
any Extraordinary MPD Proceeds and/or (4) the proceeds of any Indebtedness
(other than Permitted Indebtedness) (such amounts described in this clause (A),
“Extraordinary Receipts”).

(B)              Other than Extraordinary Receipts described in clause (4) of
the definition thereof, if Borrower receives Net Available Amount of any

 94Bakersfield Refinery – Senior Credit Agreement



Extraordinary Receipts in an amount less than $1,000,000 in the aggregate,
Borrower shall be permitted to transfer such amounts to the Revenue Account and
use such Net Available Amount as permitted under Section 5.29(a).

(C)              If Borrower receives Net Available Amount of any Extraordinary
Receipts in an amount equal to or in excess of $1,000,000 in the aggregate,
Borrower shall either:

(I)                other than in the case of the proceeds of Extraordinary
Receipts described in clause (A)(4) above, submit to Administrative Agent and
the Lenders a Reinvestment Notice setting forth, in reasonable detail, a
reinvestment plan in respect of such Net Available Amount (such plan, a
“Reinvestment Plan”) within the earlier of (x) fifteen (15) days following the
receipt of such Net Available Amount and (y) forty-five (45) days following the
Disposition or Event of Loss, as applicable; or

(II)              use such Net Available Amount to repay the Loans in accordance
with Section 2.06(b).

(ii)              Transfers from the Extraordinary Receipts Account.

(A)             If the events in clause (i)(C)(I) above occur and the
Administrative Agent, acting at the direction of the Required Lenders (and in
consultation with the Independent Engineer) approves the applicable Reinvestment
Plan (such approval not to be unreasonably withheld, conditioned or delayed),
then Borrower shall be permitted to cause such Net Available Amount to be
transferred from the Extraordinary Receipts Account from time to time to use in
accordance with such Reinvestment Plan (and the Administrative Agent shall, to
the extent the conditions (if any) set forth in the Reinvestment Plan for such
transfers have been satisfied, countersign any withdrawal certificates required
under any Control Agreements to allow such transfers). In the event any
Reinvestment Plan is not approved by the Administrative Agent, acting at the
direction of the Required Lenders, Borrower may elect to re-submit Reinvestment
Plans until a Reinvestment Plan is approved or to use such Net Available Amount
to repay the Loans in accordance with Section 2.06(b); provided that, Borrower
shall not be permitted to re-submit the Reinvestment Notice following the date
on which the Administrative Agent, acting at the direction of the Required
Lenders, has rejected the third (3rd) Reinvestment Notice submitted by Borrower.

(B)              If funds remain on deposit in the Extraordinary Receipts
Account following Borrower’s certification to Administrative Agent of its
completion of the reinvestment activities described in such Reinvestment Plan
(as confirmed to the Administrative Agent by Independent Engineer), Borrower
shall promptly cause such funds to be transferred to the Revenue Account (and
the Administrative Agent shall countersign any withdrawal certificates required
under any Control Agreements to allow such transfers).

 95Bakersfield Refinery – Senior Credit Agreement



(g)               Distribution Suspense Account.

(i)                 Deposits into the Distribution Suspense Account.

(A)             The Distribution Suspense Account shall be unfunded on the
Closing Date.

(B)              Amounts shall be deposited into the Distribution Suspense
Account in accordance with Section 5.29(b)(ii)(H).

(ii)              Transfers from the Distribution Suspense Account. So long as
(1) no Default or Event of Default has occurred and is continuing, or would
result therefrom (as certified by an Authorized Representative of Borrower at
least five (5) days prior to the proposed date of such Restricted Payment) and
(2) such Restricted Payment occurs on the earlier of (a) the date that is
thirteen (13) Business Days after each Quarterly Date and (b) the date that the
ECF Prepayment Offer for the applicable quarter has been accepted or rejected in
accordance with Section 2.06(c), and in any event, not more than forty-five (45)
days after any Quarterly Date, then Borrower shall be permitted to cause amounts
then on deposit in the Distribution Suspense Account to be transferred in the
amounts, and to the recipients, specified by Borrower (and the Administrative
Agent shall countersign any withdrawal certificates required under any Control
Agreements to allow such transfers).

Article VI 

NEGATIVE COVENANTS

Each Loan Party hereby agrees that (i) from and after the Closing Date and prior
to the Tranche A Funding Date, to the extent applicable (it being acknowledged
and agreed that, prior to the Tranche A Funding Date, the Acquisition has not
occurred, Project Company is not a Loan Party, and neither Borrower nor Holdings
have rights to the Site or the Project or under any Material Project Document)
(other than any Material Project Document to which Borrower is a party on the
Closing Date) and (ii) on the Tranche A Funding Date (following the Acquisition)
and thereafter, in all respects:

Section 6.01        Subsidiaries; Equity Issuances. No Loan Party shall (a) form
or have any Subsidiary (other than (i) in the case of Holdings, Borrower and
(ii) in the case of Borrower, Project Company) or (b) subject to Section 6.04
hereof, own, or otherwise Control any Capital Stock in, any other Person.

Section 6.02        Indebtedness. Each Loan Party shall not create, incur,
assume or suffer to exist any Indebtedness, other than (without duplication)
(each of the following, “Permitted Indebtedness”):

(a)               Indebtedness incurred under the Financing Documents;

(b)               (i) Capital Lease Obligations to the extent incurred in the
ordinary course of business or (ii) purchase money obligations to the extent
incurred in the ordinary course of business to finance the acquisition or
licensing of intellectual property or discrete items of equipment or

 96Bakersfield Refinery – Senior Credit Agreement



assets; provided that the aggregate principal amount and the capitalized portion
of each such lease or purchase money obligation do not at any one time exceed
$5,000,000 in the aggregate for the Loan Parties (in the aggregate) and any such
obligation’s collateral is limited to solely the equipment or asset being
financed therewith;

(c)               current accounts payable not more than ninety (90) days past
due or which are being contested in accordance with the Permitted Contest
Conditions, interest thereon, regulatory bonds, surety obligations and accrued
expenses incurred, in the ordinary course of business;

(d)               obligations to pay rent under a lease other than a capital
lease (to the extent constituting Indebtedness) that do not require payments by
such Loan Party in any calendar year in excess of $1,000,000;

(e)               Indebtedness incurred under one or more Permitted Working
Capital Facilities not to exceed, in the aggregate, the amount set forth in the
definition thereof;

(f)                (i) Indebtedness incurred under any Permitted Hedging
Activities approved by the Administrative Agent pursuant to Section 6.14 and
(ii) on and after the Commodity Hedging Program Date, Indebtedness permitted
under the Commodity Hedging Program (up to the amount approved by the Required
Lenders pursuant to its approval right in the definition thereof);

(g)               Indebtedness between the Loan Parties; provided that all such
Indebtedness shall be fully subordinated in priority and payment to the
Obligations on terms that are reasonably acceptable to the Required Lenders;

(h)               other Indebtedness that does not constitute debt for borrowed
money not to exceed $1,000,000 in the aggregate at any time outstanding;

(i)                 (i) Indebtedness associated with bonds or other surety
obligations required by Governmental Authorities in connection with the
operation of the business of Loan Parties in the ordinary course of business and
(ii) reimbursement obligations with respect to letters of credit issued to
support such Indebtedness, such reimbursement obligations not to exceed $600,000
in the aggregate;

(j)                 Guarantees by a Loan Party of Indebtedness of another Loan
Party that is otherwise permitted to be incurred under this Section 6.02;

(k)               obligations in respect of rights-of-way, easements and
servitudes, in each case, to the extent permitted hereunder; and

(l)                 unsecured Indebtedness in an aggregate principal amount not
exceeding $250,000 at any time outstanding.

Section 6.03        Liens, Etc. No Loan Party shall create, incur, assume or
suffer to exist any Lien upon or with respect to any of its properties of any
character (including accounts receivables) whether now owned or hereafter
acquired, or assign any accounts or other right to receive income, other than
Permitted Liens.

Section 6.04       

 97Bakersfield Refinery – Senior Credit Agreement



Investments, Advances, Loans. Each Loan Party shall not make any advance, loan
or extension of credit to, or make any acquisitions of or Investments (whether
by way of transfers of property, contributions to capital, acquisitions of
stock, securities, evidences of Indebtedness or otherwise) in, or purchase any
stock, bonds, notes, debentures or other securities of, any other Person, other
than:

(a)               a Loan Party (other than Holdings);

(b)               (i) Cash Equivalents and (ii) the investments, if any, made
by, or with the consent of, the Administrative Agent under, and in accordance
with, any Control Agreement with respect to the accounts on deposit in the
applicable Collateral Account subject to such Control Agreement;

(c)               extensions of trade credit in the ordinary course of business
to the extent otherwise permitted under the Financing Documents; and

(d)               to the extent constituting investments, investments in
contracts to the extent otherwise permitted under the Financing Documents.

Section 6.05        Principal Place of Business; Business Activities.

(a)               Each Loan Party shall not change its principal place of
business from the State of California and shall not maintain any place of
business outside of the State of California respectively unless it has given at
least thirty (30) days’ prior notice thereof to the Administrative Agent and the
Collateral Agent, and each Loan Party has taken all steps then required pursuant
to the Security Documents to ensure the maintenance and perfection of the
security interests created or purported to be created thereby. Each Loan Party
shall maintain at its principal place of business originals or copies of its
principal books and records.

(b)               No Loan Party shall at any time conduct any activities other
than those related to the Project and the other Material Project Documents and
any activities incidental to the foregoing.

Section 6.06        Restricted Payments. Each Loan Party shall not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
other than:

(a)               Restricted Payments to Borrower or Project Company;

(b)               Restricted Payments to the extent permitted under Section
6.10;

(c)               Restricted Payments to GCE Holdings in accordance with (i)
Section 5.13(a)(iii) and (ii) Section 5.29(b)(ii)(H);

(d)               Restricted Payments to the extent permitted under Section
5.29(b)(ii)(C)(II); and

(e)               Restricted Payments to the extent permitted under Section
5.29(g)(ii).

Section 6.07        Fundamental Changes; Asset Dispositions and Acquisitions.
Each Loan Party shall not:

 98Bakersfield Refinery – Senior Credit Agreement



(a)               in one transaction or a series of transactions, merge into or
consolidate with, or acquire all or any substantial part of the assets or any
class of stock or other ownership interests of, any other Person or sell,
transfer or otherwise dispose of all or substantially all of its assets to any
other Person;

(b)               change its legal form, liquidate or dissolve; provided that,
for a period ending thirty (30) Business Days following the Tranche A Funding
Date, Borrower shall be permitted to (i) convert Project Company to a Delaware
limited liability company and (ii) change the name of Project Company, in each
case, with five (5) Business Days’ prior written notice to the Administrative
Agent;

(c)               make or agree to make any amendment to its Organizational
Documents to the extent that such amendment could reasonably be expected to be
materially adverse to the interests of the Agents or the Lenders;

(d)               with respect to any Loan Party, purchase, acquire or lease any
assets other than: (i) the purchase or lease of assets reasonably required for
the Project in accordance with, as applicable, the Construction Budget or
Operating Budget (as adjusted in accordance with the provisions of this
Agreement) or required under the Material Project Documents to which it is a
party, (ii) the purchase or lease of assets reasonably required in connection
with the Restoration of the Project in accordance with the this Agreement, (iii)
any Capital Expenditures or otherwise investments in assets necessary or useful
for the business of the Project from the proceeds of any Disposition to the
extent permitted hereunder, (iv) the purchase or lease of assets otherwise
permitted by the Material Project Documents to which it is a party that do not
in the aggregate exceed the amount budgeted for such purchases or leases in the
most recently approved Construction Budget or Operating Budget, as applicable,
(v) additional purchases, leases of assets or other Capital Expenditures not to
exceed $5,000,000 in the aggregate prior to the Maturity Date, (vi) any
assignment of an Initial Material Project Document by GCE Holdings or Borrower
(as applicable) to Borrower or Project Company (as applicable) and (vii) any
Permitted Account Transfer;

(e)               with respect to any Loan Party, convey, sell, lease, transfer
or otherwise dispose of, in one transaction or a series of transactions, all or
any part of its property in excess of $1,000,000 per year in the aggregate other
than: (i) sales or other Dispositions of worn out or defective equipment, or
other equipment no longer used or useful to the Project that is, in each case
(other than in respect of equipment no longer used or useful to the Project),
promptly replaced by such Loan Party with suitable substitute equipment of
substantially the same character and quality and at least equivalent useful life
and utility to the extent required by the Project or for performance under the
Material Project Documents to which it is a party; provided that if the
aggregate fair market value of all such Dispositions exceeds $1,000,000 in any
fiscal year, the Administrative Agent and the Collateral Agent shall have
received a certificate of an Authorized Representative of Borrower certifying
that such assets are worn out, defective or no longer used or useful in the
Project prior to the consummation of any such Disposition, (ii) sales or other
Dispositions of equipment or other property in the ordinary course of the
business of such Loan Party in accordance with the Material Project Documents to
which it is a party and the Financing Documents, (iii) Dispositions resulting
from any taking or condemnation of any property of any Loan Party by any
Governmental Authority, or any assets subject to a casualty, (iv) Dispositions
of assets by any Loan Party to Borrower or Project Company (as applicable), (v)
Restricted

 99Bakersfield Refinery – Senior Credit Agreement



Payments permitted under Section 6.06, (vi) the granting of any Permitted Liens
permitted by Section 6.03, (vii) any assignment a Material Project Document by
GCE Holdings or Borrower (as applicable) to Borrower or Project Company (as
applicable) and (viii) any Permitted Account Transfer; or

(f)                convey, sell, lease, transfer or otherwise dispose of
equipment or other Property directly purchased by Borrower using the proceeds of
loans and credit extensions under any Permitted Working Capital Facility so long
as such proceeds are applied to the repayment of obligations under such
Permitted Working Capital Facility.

Section 6.08        Accounting Changes. Each Loan Party shall not change its
fiscal year.

Section 6.09        Amendment or Termination of Material Project Documents;
Other Restrictions on Material Project Documents.

(a)               No Loan Party shall:

(i)                 without the prior written consent of the Administrative
Agent (acting at the reasonable direction of the Required Lenders, in
consultation with the Independent Engineer), directly or indirectly amend,
modify, supplement or grant a consent, approval or waiver under, or permit or
consent to the amendment, modification, supplement, consent, approval or waiver
of any provision of any Material Project Document (each such amendment,
modification, supplement, consent, approval or waiver, a “Project Document
Modification”), except any Project Document Modification which, taken as a whole
(and together with each other contemporaneous Project Document Modification),
could not reasonably be expected to be materially adverse to the Loan Parties or
the Lenders; provided that any Project Document Modification which (1) extends
or postpones the date of or amends the definition of “Mechanical Completion”,
“Substantial Completion”, “Final Acceptance”, “Guaranteed Substantial Completion
Date”, “Guaranteed Final Acceptance Date” or any related concepts under the
Material Construction Contracts, (2) extends the deadline for payment of any
liquidated damages under the Material Construction Contracts, (3) modifies any
performance guarantee to reduce the level of such guaranteed performance
thereunder, (4) reduces any liquidated damage amount under the Material
Construction Contracts, (5) changes the definition of, procedures for or results
of the Performance Tests, (6) amends or modifies the Material Construction
Contracts or the ExxonMobil Offtake Agreement (other than (x) ministerial or
administrative amendments, modifications, waivers, consents and approvals and
(y) in the case of any amendment or modification of the Material Construction
Contracts, any Change Order permitted under clause (b) below) or (7) could
otherwise reasonably be expected to have a Material Adverse Effect shall, in
each case, require the consent of the Administrative Agent (acting at the
reasonable direction of the Required Lenders, in consultation with the
Independent Engineer);

(ii)              directly or indirectly transfer, terminate, cancel or permit
or consent to the transfer, termination or cancellation of any Material Project
Document (including by exercising any contractual option to terminate, or
failing to exercise any contractual option to extend); or

 100Bakersfield Refinery – Senior Credit Agreement



(iii)            enter into an Additional Material Project Document, unless (A)
such Additional Material Project Document could not reasonably be expected to be
materially adverse to the Loan Parties or the Lenders and (B) in connection
therewith, such Loan Party shall use commercially reasonable efforts to enter
into a Consent to Assignment within thirty (30) days of entering into the
relevant Material Project Document substantially on the terms and provisions set
forth in Exhibit D with the relevant Material Project Counterparty and the
Collateral Agent or upon such other terms and provisions as are reasonably
satisfactory to the Administrative Agent.

(b)               Notwithstanding anything to the contrary in Section
6.09(a)(i), no Loan Party shall be permitted to accept, approve or otherwise
enter into any change order or similar document or instrument under any Material
Project Document (each a “Change Order”) without the prior written consent of
the Administrative Agent (acting at the reasonable direction of the Required
Lenders in consultation with the Independent Engineer), unless such Change Order
(i) does not utilize any of the contingency specified in the Construction Budget
and (ii) does not adversely affect or delay the reasonably anticipated timing of
the completion of any Significant Milestone or Substantial Completion.

Notwithstanding anything to the contrary in this Section 6.09, each assignment
of an Initial Material Project Document by GCE Holdings or Borrower (as
applicable) to Borrower or Project Company (as applicable) as contemplated by
Article IV shall be permitted.

Section 6.10        Transactions with Affiliates. Each Loan Party shall not
directly or indirectly enter into any transaction or series of related
transactions with an Affiliate of such Loan Party without the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed), except for (i) transactions set forth on
Schedule 3.23, (ii) Restricted Payments permitted under Section 6.06, (iii)
equity contributions from one or more parent companies of Pledgor and (iv)
transactions in the ordinary course of such Loan Party’s (and such Affiliate’s)
business and upon fair and reasonable terms no less favorable to such Loan Party
than it would obtain in comparable arm’s-length transactions with a Person
acting in good faith which is not an Affiliate; provided, solely with respect to
the foregoing clause (iv), any transaction or series of related transactions
with any Affiliate on or after the Closing Date that are not set forth on
Schedule 3.23 or contemplated by Article IV shall require the consent of the
Administrative Agent.

Notwithstanding anything to the contrary in this Section 6.10, each assignment
of an Initial Material Project Document by GCE Holdings or Borrower (as
applicable) to Borrower or Project Company (as applicable) as contemplated by
Article IV shall be permitted.

Section 6.11        Other Accounts. No Loan Party shall open, or instruct the
Depositary Bank or any other Person to open, any bank accounts other than the
Collateral Accounts and any other account permitted under this Agreement.

Section 6.12        Guarantees. Each Loan Party shall not assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable for
Indebtedness or obligations of any other Person except as otherwise permitted
under the terms of the Financing Documents.

Section 6.13       

 101Bakersfield Refinery – Senior Credit Agreement



Hazardous Materials. Each Loan Party will not cause any Releases of Hazardous
Materials at, on or under the Site except to the extent such Release (a) is
otherwise in compliance in all material respects with all Applicable Laws,
including Environmental Laws, and applicable insurance policies or (b) could not
otherwise reasonably be expected to have a Material Adverse Effect.

Section 6.14        No Speculative Transactions. No Loan Party shall (a) enter
into any Swap Agreement, foreign currency trading or other speculative
transactions other than (i) with the prior written consent of the Required
Lenders, Permitted Hedging Activities and (ii) on and after the Commodity
Hedging Program Date, as contemplated by the Commodity Hedging Program approved
by the Required Lenders and (b) directly or indirectly amend, modify, supplement
or grant a consent, approval or waiver under, or permit or consent to the
amendment, modification, supplement, consent, approval or waiver of any
provision of the Commodity Hedging Program approved by the Required Lenders (i)
with respect to any approval of any such amendment, modification, supplement,
consent, approval or waiver that is material, in its sole discretion and (ii)
with respect to any approval of any such amendment, modification, supplement,
consent, approval or waiver that is material, such approval not to be
unreasonably withheld, conditioned or delayed.

Section 6.15        Change of Auditors. No Loan Party shall, without the prior
written consent of the Administrative Agent, change its Independent Auditor.

Section 6.16        Purchase of Capital Stock. Each Loan Party shall not, nor
shall it permit any party to, purchase, redeem or otherwise acquire any of such
Loan Party’s issued Capital Stock (other than (i) in connection with Borrower’s
acquisition of the Capital Stock of Project Company in accordance with the SPA
and (ii) in connection with the contribution of equity to Borrower by Holdings
(as long as such equity remains subject to the Security Documents) and,
following the consummation of the Acquisition, by Borrower to Project Company)
or otherwise reduce its Capital Stock; provided that the foregoing shall in no
way be construed to limit such Loan Party’s ability to make Restricted Payments.

Section 6.17        Collateral Accounts. No Loan Party shall make any
withdrawals from the Collateral Accounts that are not in accordance with the
Operating Budget, or Financial Model or as otherwise contemplated in the
Financing Documents. No Loan Party shall open a deposit account or securities
account, or change the account number of any Collateral Account, without first
obtaining a Control Agreement in respect of such account in favor of the
Collateral Agent.

Section 6.18        Performance Tests and Substantial Completion. Borrower shall
not materially revise any procedures in respect of the Performance Tests or
accept the results of any Performance Test or any notice of Substantial
Completion under the EPC Agreements without the prior consent of the Required
Lenders in consultation with the Independent Engineer.

Section 6.19        Permitted Working Capital Facility and Commodity Hedging
Documentation. Borrower shall not amend, restate, modify or otherwise supplement
any documentation of any Permitted Working Capital Facility or the Commodity
Hedging Documentation in any way prohibited by the Intercreditor Agreements
during the period following the execution thereof; provided that (A) any such
amendment, modification or supplement does

 102Bakersfield Refinery – Senior Credit Agreement



not increase the Indebtedness thereunder to an aggregate principal amount
greater than the amount permitted pursuant to Section 6.02(e) or Section
6.02(f), respectively, (B) such amendment, modification or supplement maintains
a final maturity later than, and has a weighted average life that is longer than
or at least equal to, as in effect on the Closing Date (or, in the case of the
Permitted Working Capital Facility, the date on which the definitive
documentation in respect thereof is executed), (C) such Permitted Working
Capital Facility and/or the Commodity Hedging Documentation, as amended,
modified or supplemented, shall not be secured by any Liens on any Collateral
unless such Liens shall be subject to the Intercreditor Agreements, (D) such
Permitted Working Capital Facility and/or the Commodity Hedging Documentation,
as amended, modified or supplemented, shall not be guaranteed by any Person
unless such Person also guarantees the Indebtedness hereunder and under the
other Financing Documents, (E) Borrower has provided to the Administrative Agent
a copy of the proposed amendment, modification or supplement at least two (2)
Business Days prior to the effectiveness thereof and (F) in the reasonable
judgment of the Required Lenders, the representations and warranties, covenants,
events of default, and other provisions thereof (including any guarantees
thereof and mandatory prepayment and cash dominion provisions thereof) shall be,
in the aggregate, not materially less favorable to the Lenders than those
contained in the documentation of such Permitted Working Capital Facility and/or
the Commodity Hedging Documentation as in effect on the Closing Date (or, in the
case of the Permitted Working Capital Facility, the date on which the definitive
documentation in respect thereof is executed).

Section 6.20        Qualified President. No Loan Party shall cause any Qualified
President to cease to serve as the president of Borrower (other than by
termination for cause (as reasonably determined by such Loan Party)), in each
case, without the prior written consent of the Required Lenders.

Article VII 

EVENTS OF DEFAULT

Section 7.01        Events of Default. If any of the following events (“Events
of Default”) shall occur:

(a)               Borrower shall fail to pay any principal of any Loan
(including any Accrued Interest that has been added to principal) when and as
the same shall become due and payable, whether at the due date thereof or, in
the case of payments of principal due pursuant to Section 2.06(b), at a date
fixed for prepayment thereof; or

(b)               Borrower shall fail to pay, when the same shall be due and
payable, (i) any interest on any Loan and such failure is not cured within five
(5) Business Days or (ii) any fee or any other amount (other than an amount
referred to in clause (a) or (b)(i) of this Section) payable under this
Agreement or under any other Financing Document when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of ten (10) Business Days; or

(c)               any representation or warranty made by or deemed made by any
Loan Party in this Agreement or any other Financing Document, or in any
certificate or other document furnished to any Secured Party by or on behalf of
such Loan Party in accordance with the terms hereof or

 103Bakersfield Refinery – Senior Credit Agreement



thereof shall prove to have been incorrect in any material respect as of the
time made or deemed made, confirmed or furnished; provided that such
misrepresentation or such incorrect statement shall not constitute an Event of
Default if (i) such condition or circumstance is not reasonably expected to
result in a Material Adverse Effect and (ii) the facts or conditions giving rise
to such misstatement are cured in such a manner as to eliminate such
misstatement (or as to cure the adverse effects of such misstatement) within ten
(10) Business Days after obtaining notice of such Default; or

(d)               any Loan Party shall fail to observe or perform any covenant
or agreement, as applicable, contained in:

(i)                 Sections 5.01 (as to existence), 5.11(f), 5.13 or Article
VI; or

(ii)              (A) Section 5.10(a), 5.10(b) or 5.10(c), and such failure has
continued unremedied for a period of ten (10) Business Days, or (B) Section
5.06(a), and such failure has continued unremedied for a period of fifteen
(15) Business Days; or

(iii)            Section 5.10(f) and such failure has continued unremedied for
thirty (30) days; or

(e)               any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Financing
Document (other than those specified in clause (a), (b), (c) or (d) of this
Section) and such failure shall continue unremedied for a period of thirty
(30) days; provided that, if (A) such failure is not reasonably susceptible to
cure within such thirty (30) days, (B) such Loan Party is proceeding with
diligence and good faith to cure such Default and such Default is susceptible to
cure and (C) the existence of such failure has not resulted in a Material
Adverse Effect, such thirty (30) day period shall be extended as may be
necessary to cure such failure, such extended period not to exceed sixty (60)
days in the aggregate (inclusive of the original thirty (30) day period); or

(f)                a Bankruptcy occurs with respect to any Loan Party; or

(g)               a final non-appealable judgment or order for the payment of
money is entered against any Loan Party in an amount exceeding $2,000,000
(exclusive of judgment amounts covered by insurance or bond where the insurer or
bonding party has admitted liability in respect of such judgment), and such
judgment remains unsatisfied without any procurement of a stay of execution for
a period of sixty (60) days or more after the date of entry of judgment; or

(h)               (i) any Security Document (A) is revoked, terminated or
otherwise ceases to be in full force and effect (except in connection with its
expiration in accordance with its terms in the ordinary course (and not related
to any default thereunder)), or the enforceability thereof shall be challenged
in writing by any Loan Party, (B) ceases to provide (to the extent permitted by
law and to the extent required by the Financing Documents) a first priority
perfected Lien on the assets purported to be covered thereby in favor of the
Collateral Agent, free and clear of all other Liens (other than Permitted
Liens), or (C) becomes unlawful or is declared void or (ii) any Financing
Document (A) is revoked, terminated or otherwise ceases to be in full force and
effect (except in connection with its expiration in accordance with its terms in
the ordinary course (and not related to any default thereunder)), or (B) becomes
unlawful or is declared void; or

 104Bakersfield Refinery – Senior Credit Agreement



(i)                 an ERISA Event has occurred which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
or

(j)                 a Change of Control has occurred; or

(k)               (i) Borrower shall be in breach in any material respect of, or
in default in any material respect under, a Material Project Document and such
breach or default shall continue unremedied for the period of time (without
giving effect to any extension given to Collateral Agent under any applicable
Consent to Assignment with respect thereto) under such Material Project Document
which Borrower has available to it in which to remedy such breach or default;
provided that, if (A) such breach or default cannot be cured within the period
of time provided in the applicable Material Project Document, (B) such breach or
default is susceptible of cure within thirty (30) days after such breach or
default, (C) Borrower is proceeding with diligence and in good faith to cure
such breach or default, (D) the existence of such breach or default has not had
and could not, after considering the nature of the cure, be reasonably expected
to give rise to a Material Adverse Effect, and (E) Administrative Agent shall
have received a certificate of an Authorized Representative of Borrower to the
effect of clauses (A), (B), (C) and (D) above and stating what action Borrower
is taking to cure such breach or default, then such thirty (30) day cure period
(or such lesser period of time, as the case may be) shall be extended to such
date, not to exceed a total of sixty (60) days, as shall be necessary for
Borrower diligently to cure such breach or default;

(ii)              (A) any Material Project Counterparty shall be in breach of,
or in default under, a Material Project Document and such breach or default
could reasonably be expected to have a Material Adverse Effect; (B) any Material
Project Counterparty shall disaffirm or repudiate in writing its material
obligations under any Consent to Assignment and such disaffirmation or
repudiation is not rescinded and revoked in writing by such Material Project
Counterparty within ninety (90) days thereof; (C) any representation or warranty
made by any Material Project Counterparty in a Consent to Assignment shall be
untrue or misleading in any material respect as of the time made and such untrue
or misleading representation or warranty could reasonably be expected to result
in a Material Adverse Effect; or (D) a Material Project Counterparty shall
breach any material covenant of a Consent to Assignment and such breach could
reasonably be expected to have a Material Adverse Effect;

(iii)            (x) any Material Project Document shall terminate or shall be
declared null and void (except upon fulfillment of such party’s obligations
thereunder or the scheduled expiration of the term of such Material Project
Document) or (y) any provision of any Material Project Document shall for any
reason cease to be valid and binding on any party thereto (other than Borrower),
other than any such failure to be valid and binding which could not reasonably
be expected to have a Material Adverse Effect; or

(iv)             a Bankruptcy occurs with respect to any Material Project
Counterparty;

provided that no Event of Default shall have occurred under this Section 7.01(k)
if (i) to the extent the Term Conversion Date has occurred, the applicable
Material Project

 105Bakersfield Refinery – Senior Credit Agreement



Counterparty has finished performing all of its material obligations under such
Material Project Document or (ii) Borrower shall have replaced the applicable
Material Project Document with a Replacement Project Document within ninety (90)
days.

(l)                 any Authorization necessary for the execution, delivery and
performance of any material obligation under the Transaction Documents is
terminated or ceases to be in full force or is not obtained, maintained, or
complied with, unless such failure (i) could not reasonably be expected to
result in a Material Adverse Effect or (ii) is remedied within ninety (90) days;

(m)             an uninsured Event of Loss or a Condemnation in an amount
exceeding $2,000,000, in each case with respect to a material portion of the
Site, shall occur;

(n)               an Event of Abandonment shall occur;

(o)               (i) Term Conversion shall not have occurred by the Date
Certain or (ii) any Significant Milestone shall have not been achieved by the
date relating thereto in the Construction Schedule;

(p)               any Loan Party shall (i) default in making any payment of any
principal, interest or premium of any Indebtedness (excluding the Loans and
other Obligations) on the scheduled or original due date with respect thereto,
in each case, beyond any grace periods applicable thereto; or (ii) default in
the observance or performance of any other agreement or condition relating to
any such Indebtedness (excluding the Obligations) or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, in each case, beyond any grace periods applicable
thereto, the effect of which default or other event or condition is to cause, or
to permit the holder or beneficiary of such Indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause, with or without the giving of
notice, the lapse of time or both, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or (in the case of any such Indebtedness constituting a
Guarantee) to become payable; provided that a default, event or condition
described in clause (i) or (ii) of this paragraph (p) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i) and (ii) of this
paragraph (p) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $1,000,000;
provided that a breach or default by any Loan Party with respect to any
Permitted Working Capital Facility of the type described above will not
constitute an Event of Default unless (A) such breach or default has continued
for sixty (60) consecutive days without being cured, waived or otherwise
resolved or (B) the agent and/or the lenders thereunder have accelerated any of
the Indebtedness or other obligations thereunder (and terminated the commitments
thereunder); provided, further, that clause (ii) of this paragraph (p) will not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property securing such Indebtedness if such sale or transfer
is permitted hereunder;

then, and in every such event (other than an event with respect to a Loan Party
described in clause (f) of this Section), and at any time thereafter during the
continuance of such event, the Administrative Agent shall by notice to Borrower,
take any or all of the following actions, at the same or different times:
(i)terminate the Commitments, and thereupon the

 106Bakersfield Refinery – Senior Credit Agreement



Commitments shall terminate immediately; and (ii) declare the Loan and all other
amounts due under the Financing Documents (including the Prepayment Premium)
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loan so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of Borrower accrued hereunder or under the Financing Documents
(including the Prepayment Premium), shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties; and in case of any event with respect to
a Loan Party described in clause (f) of this Section, the Commitments shall
automatically terminate and the principal of the Loan then outstanding, together
with accrued interest thereon and all fees and other obligations of Borrower
accrued hereunder and under the Financing Documents (including the Prepayment
Premium), shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties. Upon the occurrence and during the continuance of any Event of
Default, in addition to the exercise of remedies set forth in clauses (i) and
(ii) above, each Secured Party shall be, subject to the terms of the Security
Documents, entitled to exercise the rights and remedies available to such
Secured Party under and in accordance with the provisions of the other Financing
Documents to which it is a party or any Applicable Law.

Article VIII 

THE AGENTS

Section 8.01        Appointment and Authorization of the Agents.

(a)               Each of the Lenders hereby irrevocably appoints each Agent to
act on its behalf as its agent hereunder and under the other Financing Documents
and authorizes each Agent in such capacity, to take such actions on its behalf
and to exercise such powers as are delegated to it by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each Agent, by executing this Agreement, hereby accepts such
appointment. The provisions of this Article are solely for the benefit of the
Agents and the Lenders (other than the express rights of Borrower under Section
8.07), and none of the Loan Parties shall have rights as a third party
beneficiary of any of such provisions.

(b)               Each Agent is hereby authorized to execute, deliver and
perform each of the Financing Documents to which such Agent is intended to be a
party. Each Agent hereby agrees, and each Lender hereby authorizes such Agent,
to enter into the amendments and other modifications of the Security Documents
(subject to Section 10.02(b)). In addition, prior to the Discharge of Secured
Obligations (as defined in the Security Agreement), without further written
consent or authorization from the Lenders, the Collateral Agent may execute any
documents or instruments necessary in connection with a sale or disposition of
assets permitted by this Agreement and permitted by the other applicable Secured
Obligation Documents (as defined in the Security Agreement), to release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which the requisite Lenders have otherwise
consented.

Section 8.02       

 107Bakersfield Refinery – Senior Credit Agreement



Rights as a Lender. Each Agent shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such Person and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Borrower or any
of Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Section 8.03        Duties of Agent; Exculpatory Provisions. No Agent shall have
any duties or obligations except those expressly set forth herein and in the
other Financing Documents. All communications, notices, financial statements,
projections, reports and other information received by any Agent in relation to
Financing Documents must be provided to each Lender within one (1) Business Day
after receipt. Without limiting the generality of the foregoing, no Agent (a)
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default or Event of Default has occurred and is continuing, (b) shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Financing Documents that such Agent is required to exercise, and (c)
shall, except as expressly set forth herein and in the other Financing
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Subsidiaries that
is communicated to or obtained by the financial institution serving as an Agent
or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Lenders or in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
decision. No Agent shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof is given to such Agent by
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Financing Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein or therein, other than to confirm
receipt of items expressly required to be delivered to such Agent.

Section 8.04        Reliance by Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. Each Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 8.05        Delegation of Duties. Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding

 108Bakersfield Refinery – Senior Credit Agreement



paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities as
well as activities as each Agent.

Section 8.06        Withholding of Taxes by the Administrative Agent;
Indemnification. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Taxes. If any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Taxes
from amounts paid to or for the account of any Lender because the appropriate
form was not delivered or was not properly executed or because such Lender
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Taxes ineffective or
for any other reason, or if the Administrative Agent reasonably determines that
a payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall promptly
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Taxes or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred. Each Lender shall
severally indemnify the Administrative Agent, within ten days after demand
therefor, for (i) any Indemnified Taxes or Other Taxes attributable to such
Person (but only to the extent that Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of Borrower to do so), (ii) any Taxes attributable to
such Person’s failure to comply with the provisions of Section 10.04(f) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Person, in each case, that are payable or paid by the
Administrative Agent in connection with any Financing Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 8.06.

Section 8.07        Resignation of Agent. Each Agent may resign at any time upon
thirty days’ notice by notifying the Lenders and Borrower, and any Agent may be
removed at any time by the Required Lenders (with a prior written notice to
Borrower). Upon any such resignation or removal, the Required Lenders shall have
the right, with the consent of Borrower (such consent not to be unreasonably
withheld), to appoint a successor Agent. If no successor shall have been so
appointed by the Required Lenders and approved by Borrower and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation or after the Administrative Agent’s removal of the
retiring Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender with an office in New York, New York,
an Affiliate of a Lender or a financial institution with an office in New York,
New York having a combined capital and surplus that is not less than
$250,000,000. Upon the acceptance of its appointment as Agent hereunder by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired) Agent and the
retiring Agent shall be discharged from its duties and obligations hereunder (if
not already discharged therefrom as provided above in this Section 8.07). The
fees payable by Borrower to a successor Agent shall be the same as those payable
to its predecessor unless

 109Bakersfield Refinery – Senior Credit Agreement



otherwise agreed between Borrower and such successor. After the Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Agent.

Section 8.08        Non-Reliance on Agent or Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent, the
Affiliates of any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent, the Affiliates of any
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other
Financing Document or any related agreement or any document furnished hereunder
or thereunder.

Section 8.09        No Other Duties; Etc. The parties agree that neither the
Administrative Agent nor the Collateral Agent shall have any obligations,
liability or responsibility under or in connection with this Agreement and the
other Financing Documents and that none of the Agents shall have any
obligations, liabilities or responsibilities except for those expressly set
forth herein and in the other Financing Documents. The Collateral Agent shall
have all of the rights (including indemnification rights), powers, benefits,
privileges, exculpations, protections and immunities granted to the Collateral
Agent under the other Financing Documents, all of which are incorporated herein
mutatis mutandis.

Section 8.10        Certain ERISA Matters.

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of the Administrative Agent, the Collateral
Agent and each of their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of Borrower or any other Loan Party, that at least
one of the following is and will be true:

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
employee benefit plans (as defined in Section 3(2) of ERISA) in connection with
the Loans or the Commitments;

(ii)              the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable so as to exempt from the prohibitions of ERISA Section 406 and
Code Section 4975, such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement;

 110Bakersfield Refinery – Senior Credit Agreement



(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

(b)               In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, the Collateral Agent and each of their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower or any other Loan Party, that none of the Administrative Agent, the
Collateral Agent or their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Financing Document or any documents related to hereto or thereto).

Article IX 

GUARANTY

Section 9.01        Guaranty.

(a)               For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of Holdings and, following
the execution of the Project Company Joinder, Project Company (together with
Holdings, the “Guarantors”), jointly and severally, hereby unconditionally and
irrevocably guarantees the full and punctual payment and performance (whether at
stated maturity, upon acceleration or otherwise) of all Guaranteed Obligations,
in each case as primary obligor and not merely as surety and with respect to all
such Guaranteed Obligations howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due. This is a guaranty of payment and not merely of collection.

(b)               All payments made by the Guarantors under this Article IX
shall be payable in the manner required for payments by Borrower hereunder,
including: (i) the obligation to make all such payments in Dollars, free and
clear of, and without deduction for, any Taxes (including withholding taxes),
(ii) the obligation to pay interest at the Post-Default Rate and (iii) the
obligation to pay all amounts due under the Loan in Dollars.

 111Bakersfield Refinery – Senior Credit Agreement



(c)               Any term or provision of this guaranty to the contrary
notwithstanding the aggregate maximum amount of the Guaranteed Obligations for
which any Guarantor shall be liable (in the case of Holdings, subject to Section
9.07) under this guaranty shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this guaranty or any other Financing
Document, as it relates to such Guarantor void or voidable under Applicable Law
relating to fraudulent conveyance or fraudulent transfer.

Section 9.02        Guaranty Unconditional. The Guaranteed Obligations shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a)       any extension, renewal, settlement, compromise, waiver or release in
respect of any obligations of any Loan Party under the Financing Documents
and/or any Commitments under the Financing Documents, by operation of law or
otherwise (other than with respect to any such extension, renewal, settlement,
compromise, waiver or release agreed in accordance with the terms hereunder as
expressly applying to the Guaranteed Obligations);

(b)       any modification or amendment of or supplement to this Agreement or
any other Financing Document (other than with respect to any modification,
amendment or supplement agreed in accordance with the terms hereunder as
expressly applying to the Guaranteed Obligations);

(c)       any release, impairment, non-perfection or invalidity of any
Collateral;

(d)       any change in the corporate existence, structure or ownership of any
Loan Party or any other Person, or any event of the type described in Sections
5.01, 6.01 or 6.07 with respect to any Person;

(e)       the existence of any claim, set-off or other rights that the
Guarantors may have at any time against any Loan Party, any Secured Party or any
other Person, whether in connection herewith or with any unrelated transactions;

(f)       any invalidity or unenforceability relating to or against any Loan
Party for any reason of any Financing Document, or any provision of Applicable
Law purporting to prohibit the performance by any Loan Party of any of its
obligations under the Financing Documents (other than any such invalidity or
unenforceability with respect solely to the Guaranteed Obligations);

(g)       the failure of any Material Project Counterparty to make payments owed
to any Loan Party; or

(h)       any other act or omission to act or delay of any kind by any Loan
Party, any Secured Party or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Section 9.02, constitute a
legal or equitable discharge of the obligations of any Loan Party under the
Financing Documents.

Section 9.03       Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The Guaranteed Obligations shall remain in full force and effect
until all of Borrower’s obligations under the Financing Documents shall have
been paid or otherwise

 112Bakersfield Refinery – Senior Credit Agreement



performed in full and all of the Commitments shall have terminated. If at any
time any payment made under this Agreement or any other Financing Document is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, reorganization or similar event of any Loan Party or any other
Person or otherwise, then the Guaranteed Obligations with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.

Section 9.04        Waiver by the Guarantors.

(a)               Each Guarantor hereby irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law: (i) notice of acceptance of
the guaranty provided in this Article IX and notice of any liability to which
this guaranty may apply, (ii) all notices that may be required by Applicable Law
or otherwise to preserve intact any rights of any Secured Party against any Loan
Party, including any demand, presentment, protest, proof of notice of
non-payment, notice of any failure on the part of any Loan Party to perform and
comply with any covenant, agreement, term, condition or provision of any
agreement and any other notice to any other party that may be liable in respect
of the Guaranteed Obligations (including any Loan Party) except any of the
foregoing as may be expressly required hereunder, (iii) any right to the
enforcement, assertion or exercise by any Secured Party of any right, power,
privilege or remedy conferred upon such Person under the Financing Documents or
otherwise and (iv) any requirement that any Secured Party exhaust any right,
power, privilege or remedy, or mitigate any damages resulting from a default,
under any Financing Document, or proceed to take any action against any
Collateral or against any Loan Party or any other Person under or in respect of
any Financing Document or otherwise, or protect, secure, perfect or ensure any
Lien on any Collateral.

(b)               Each Guarantor agrees and acknowledges that the Administrative
Agent and each holder of any Guaranteed Obligations may demand payment of,
enforce and recover from each Guarantor or any other Person obligated for any or
all of such Guaranteed Obligations in any order and in any manner whatsoever,
without any requirement that the Administrative Agent or such holder seek to
recover from any particular Guarantor or other Person first or each Guarantor or
other Persons pro rata or on any other basis.

Section 9.05        Subrogation. Upon any Guarantor making any payment under
this Article IX, such Guarantor, as applicable, shall be subrogated to the
rights of the payee against Borrower with respect to such obligation; provided
that no Guarantor shall enforce any payment by way of subrogation, indemnity,
contribution or otherwise, or exercise any other right, against any other Loan
Party (or otherwise benefit from any payment or other transfer arising from any
such right) so long as any obligations under the Financing Documents (other than
on-going but not yet incurred indemnity obligations) remain unpaid and/or
unsatisfied.

Section 9.06        Acceleration. All amounts subject to acceleration under this
Agreement shall be payable by the Guarantors hereunder immediately upon demand
by the Administrative Agent.

Section 9.07        Limited Recourse Against Holdings. Notwithstanding anything
to the contrary in this Article IX, the obligations of Holdings under, and
recourse against Holdings for,

 113Bakersfield Refinery – Senior Credit Agreement



the Guaranteed Obligations shall be limited to the Collateral pledged by
Holdings pursuant to the Security Agreement.

Article X



MISCELLANEOUS

Section 10.01    Notices. Except as otherwise expressly provided herein or in
any Financing Document, all notices and other communications provided for
hereunder or thereunder shall be (i) in writing (including facsimile and email)
and (ii) sent by facsimile, email or overnight courier (if for inland delivery)
or international courier (if for overseas delivery) to a party hereto at its
address and contact number specified below, or at such other address and contact
number as is designated by such party in a written notice to the other parties
hereto:

(a)               Borrower:

BKRF OCB, LLC

c/o Global Clean Energy Holdings, Inc.

2790 Skypark Drive, Suite 105

Torrance, CA 90505

Attention: General Counsel

 

(b)               Holdings:

BKRF OCP, LLC

c/o Global Clean Energy Holdings, Inc.

2790 Skypark Drive, Suite 105

Torrance, CA 90505

Attention: General Counsel

 

(c)               Project Company (following the execution of the Project
Company Joinder):

Bakersfield Renewable Fuels, LLC

c/o Global Clean Energy Holdings, Inc.

2790 Skypark Drive, Suite 105

Torrance, CA 90505

Attention: General Counsel

In each of the foregoing (a) through (c), with a copy to:

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles, CA 90067

Attention: Istvan Benko

Email: ibenko@troygould.com

(d)               Administrative Agent and Collateral Agent:

 114Bakersfield Refinery – Senior Credit Agreement



Orion Energy Partners TP Agent, LLC

350 5th Ave #6740

New York, NY 10118

Attention: Ethan Shoemaker and Mark Friedland

Email: Ethan@OrionEnergyPartners.com; Mark@OrionEnergyPartners.com;
ProjectGoldenBear@orionenergypartners.com

(e)               If to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

All notices and communications shall be effective when received by the addressee
thereof during business hours on a Business Day in such Person’s location as
indicated by such Person’s address in paragraphs (a) to (e) above, or at such
other address as is designated by such Person in a written notice to the other
parties hereto.

Section 10.02    Waivers; Amendments.

(a)               No Deemed Waivers; Remedies Cumulative. No failure or delay on
the part of any Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Financing Document and no course of dealing between
any Loan Party, or any of Borrower’s Affiliates, on the one hand, and any Agent
or Lender on the other hand, shall impair any such right, power or privilege or
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Financing Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Financing Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which any party
thereto would otherwise have. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of any Agent or any
Lender to any other or further action in any circumstances without notice or
demand.

(b)               Amendments. No amendment or waiver of any provision of this
Agreement or any other Financing Document (other than (i) following the
execution of the Term Intercreditor Agreement, any Security Document, each of
which may only be waived, amended or modified in accordance with the Term
Intercreditor Agreement and (ii) the Agent Reimbursement Letter and any fee
letter between one or more Loan Parties and a Lender, each of which may be
waived, amended or modified by the parties thereto in accordance with the terms
thereof), and no consent to any departure by Borrower shall be effective unless
in writing signed by the Administrative Agent, the Required Lenders and
Borrower; provided that no such amendment, waiver or consent shall:

(i)                 change the pro rata agreements in Sections 2.06(b)(v),
2.12(c), 2.12(d) or 5.29(b)(ii) without the consent of each Lender affected
thereby;

(ii)              increase the aggregate amount of any Loans required to be made
by any Lender pursuant to its Commitments, extend the Availability Period of
Loans made by a Lender, extend any Maturity Date for any Lender’s Loan, extend
the maturity of any scheduled principal

 115Bakersfield Refinery – Senior Credit Agreement



payment date, or reduce any fees described in Article II payable to any Lender,
in each case without the consent of such Lender (it being agreed, however, that
any vote to rescind any acceleration made pursuant to Article VII of amounts
owing with respect to the Loans and other Obligations shall only require the
vote of the Required Lenders) (it being understood that waivers or modifications
of conditions precedent, covenants, Defaults or Events of Default or of a
mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender);

(iii)            reduce or forgive the principal amount of or reduce the rate of
interest on any Lender’s Loan or extend the date on which interest, fees, or
premium are payable to any Lender, in each case without the consent of such
Lender (provided that, the vote of Required Lenders shall be sufficient to waive
the payment, or reduce the increased portion, of interest accruing under Section
2.08(b));

(iv)             except as otherwise expressly provided in a Financing Document,
release (i) a Loan Party from its Obligations under the Financing Documents
(including any guaranty) or (ii) all or substantially all of the Collateral, in
each case without the consent of all Lenders; or

(v)               waive the conditions precedent set forth in Section 4.03(b) or
Section 4.03(g) without the consent of all Lenders affected thereby;

provided further that (A) no amendment, waiver or consent shall, without the
written consent of the relevant Agent, affect the rights or duties of such Agent
under this Agreement or any other Financing Document and (B) any separate fee
agreement between Borrower and the Administrative Agent in its capacity as such
or between Borrower and the Collateral Agent in its capacity as such may be
amended or modified by such parties. Notwithstanding anything herein or in any
other Financing Document to the contrary, the Loan Parties and the Agents may
(but shall not be obligated to) amend or supplement any Security Document
without the consent of any Lender to cure any ambiguity, defect or inconsistency
which is not material, or to make any change that would provide any additional
rights or benefits to the Lenders.

Notwithstanding anything to the contrary in any Loan Document, the Borrower, the
Administrative Agent and the Collateral Agent may, without the need to obtain
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents to (i) correct or cure any ambiguities, errors, omissions,
mistakes, inconsistencies or defects jointly identified by the Borrower and the
Administrative Agent, (ii) to effect administrative changes of a technical or
immaterial nature, or (iii) to fix incorrect cross-references or similar
inaccuracies in this Agreement or the applicable Loan Document.

Section 10.03    Expenses; Indemnity; Etc.

(a)               Costs and Expenses.

(i)                 Borrower agrees to pay or reimburse each of the Agents and
the Lenders for: (I) all reasonable and documented out-of-pocket costs and
expenses of the Agents and the Lenders (including the reasonable fees and
expenses of Latham & Watkins LLP, New York counsel to the Administrative Agent
and the Collateral Agent (or such other external counsel that the Agents may
select from time to time) and experts engaged by the

 116Bakersfield Refinery – Senior Credit Agreement



Agents or the Lenders from time to time in connection with (A) the negotiation,
preparation, execution, delivery and performance of this Agreement and the other
Financing Documents and the extension of credit under this Agreement (whether or
not the transaction contemplated hereby and thereby shall be consummated) or (B)
any amendment, modification or waiver of any of the terms of this Agreement or
any other Financing Documents); (II) all reasonable costs and expenses of the
Lenders (including payment of the fees provided for herein) and the Agents
(including external counsels’ fees and expenses and reasonable experts’ fees and
expenses) in connection with (A) any Default or Event of Default and any
enforcement or collection proceedings resulting from such Default or Event of
Default or in connection with the negotiation of any restructuring or “work-out”
(whether or not consummated) of the obligations of the Loan Parties under this
Agreement or any other Financing Document or Material Project Documents and (B)
the enforcement of this Section 10.03 or the preservation of their respective
rights; and (III) all costs, expenses, Taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein (including all costs, expenses and other charges
procured with respect to the Liens created pursuant to the Mortgage).
Notwithstanding anything to the contrary in this Agreement, the costs and
expenses reimbursable pursuant to this Section 10.03(a)(i) shall be subject to
the limitations set forth in the Agent Reimbursement Letter.

(ii)              Borrower agrees to pay all reasonable and documented
out-of-pocket fees and expenses of (a) the Independent Engineer and (b) any
other project/construction management consultants selected by the Administrative
Agent (collectively with Independent Engineer, the “Consultants”), in each case
subject to the applicable engagement letter to be executed with such Consultant;
provided that Borrower’s payment of any reasonable fees incurred by any
Consultant to provide services required under the Financing Documents but not
otherwise within the scope of work under such Consultant’s engagement letter
shall be subject to certain annual limits, if any, to be specified in such
engagement letter (except that such annual limits shall not apply in relation to
any work (x) investigating a Default or Event of Default, or (y) in respect of
any waiver request by Borrower, both of which instead shall be subject to
reasonable work plans, budgets and compensation limits to be agreed by the
Independent Engineer and Borrower); provided further that except in the cases of
the foregoing clauses (x) and (y), the consent of Borrower (such consent not to
be unreasonably withheld, conditioned or delayed) shall be required for the
Consultant to perform additional work not otherwise contemplated by the terms of
such Consultant’s engagement letter or that would otherwise cause the reasonable
fees and expenses of such Consultant to exceed the annual limits set forth in
such engagement letter (once executed).

(b)               Indemnification by Borrower. Each Loan Party agrees to
indemnify and hold harmless each of the Agents and the Lenders and their
affiliates and their respective directors, officers, employees, administrative
agents, attorneys-in-fact and controlling persons (each, an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (other than
Excluded Taxes, Indemnified Taxes and Other Taxes), joint or several, to which
such Indemnified Party may become subject related to or arising out of any
transaction contemplated by the Financing Documents or the execution, delivery
and performance of the Financing

 117Bakersfield Refinery – Senior Credit Agreement



Documents or any other document in any way relating to the Financing Documents
and the transactions contemplated by the Financing Documents (including, for
avoidance of doubt, any liabilities arising under or in connection with
Environmental Law) and will reimburse any Indemnified Party for all expenses
(including reasonable and documented out-of-pocket external counsel fees and
expenses) as they are incurred in connection therewith. Borrower will not be
liable under the foregoing indemnification provision to an Indemnified Party to
the extent that any loss, claim, damage, liability or expense (x) is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted directly and primarily from such Indemnified Party’s gross negligence
or willful misconduct or (y) is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from disputes among Indemnified
Parties (other than any claims arising out of any act or omission on the part of
any Loan Party or its respective Affiliates). Borrower also agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to it, or any of its security holders or
creditors related to or arising out of the execution, delivery and performance
of any Financing Document or any other document in any way relating to the
Financing Documents or the other transactions contemplated by the Financing
Documents, except to the extent that any loss, claim, damage or liability is
found in a final non-appealable judgment by a court to have resulted directly
and primarily from such Indemnified Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable decision. To the extent permitted by Applicable Law, Borrower
shall not assert and hereby waives, any claim against any Indemnified Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any Financing Document or any agreement
or instrument contemplated hereby, any Loan or the use of the proceeds thereof.

(c)               Indemnification by Lenders. To the extent that Borrower fails
to pay any amount required to be paid to any Agent, their affiliates or agents
under Section 10.03(a) or 10.03(b), each Lender severally agrees to pay ratably
in accordance with the aggregate principal amount of the Loan held by the Lender
to such Agent, affiliate or agent such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent,
affiliate or agent in its capacity as such.

(d)               Settlements; Appearances in Actions. Borrower agrees that,
without each Indemnified Party’s prior written consent, it will not settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding in respect of which indemnification could be sought
by or on behalf of such Indemnified Party under this Section (whether or not any
Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liability arising out
of such claim, action or proceeding. In the event that an Indemnified Party is
requested or required to appear as a witness in any action brought by or on
behalf of or against Borrower or any Affiliate thereof in which such Indemnified
Party is not named as a defendant, Borrower agrees to reimburse such Indemnified
Party for all reasonable expenses incurred by it in connection with such
Indemnified Party’s appearing and preparing to appear as such a witness,
including the reasonable and documented out-of-pocket fees and disbursements of
its external legal counsel. In the case of any claim brought against an
Indemnified Party for which Borrower may be responsible under this
Section 10.03, the Agents and Lenders agree (at the expense of Borrower) to
execute such instruments and documents and

 118Bakersfield Refinery – Senior Credit Agreement



cooperate as reasonably requested by Borrower in connection with Borrower’s
defense, settlement or compromise of such claim, action or proceeding.

Section 10.04    Successors and Assigns.

(a)               Assignments Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Loan
Parties may not assign or otherwise transfer, directly or indirectly, any of
their respective rights or obligations hereunder or under any other Financing
Document without the prior written consent of each Lender (and any attempted
assignment or transfer by such Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer, directly or
indirectly, any of its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 10.04(f)) and, to the extent expressly contemplated hereby,
the Indemnified Parties referred to in Section 10.03(b) and the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)               Assignments by Lenders. Any Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loan at the time owing to it); provided that:

(i)                except in the case of an assignment to a Lender or an
Affiliate or Related Fund of a Lender, the amount of the Loan of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $500,000 unless Borrower and the
Administrative Agent otherwise consent;

(ii)            except in the case of an assignment to a Lender or an Affiliate
or Related Fund of a Lender, the Administrative Agent must give its prior
written consent to such assignment, not to be unreasonably withheld, conditioned
or delayed;

(iii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(iv)            except in the case of an assignment to an Affiliate, the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500;

(v)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(vi)             the Borrower's consent shall be required if the assignee is (x)
a direct competitor of ExxonMobil (or any Person that owns, directly or
indirectly, at least majority of the Capital Stock of any such direct
competitor) or (y) any Person whose primary investment strategy is purchasing
credits of companies in financial distress, including any

 119Bakersfield Refinery – Senior Credit Agreement



such Person that is or would reasonably be recognized or categorized as a
vulture fund by reputable institutions that are participants in the financial
markets;

provided further that any consent of Borrower otherwise required under this
clause (b) shall not be required if any Event of Default under paragraphs (a),
(b) or, solely with respect to Borrower, (f) has occurred and is continuing and
shall be deemed given if Borrower has not responded to a request for such
consent within five (5) Business Days of the request. Upon acceptance and
recording pursuant to Section 10.04(d), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12 and 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.04(f).

 

(c)               Maintenance of Register by the Administrative Agent. The
Administrative Agent, acting for this purpose as an agent of Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, principal amount of the Loan owing to each Lender
pursuant to the terms hereof from time to time and the amount of any Accrued
Interest owing from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. The Administrative Agent shall
give to any Lender promptly upon request therefor, a complete and correct copy
of the names and addresses of all registered Lenders.

(d)               Effectiveness of Assignments. Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in Section 10.04(b) and any written consent to such assignment
required by Section 10.04(b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 10.04(d).

(e)               Limitations on Rights of Assignees. An assignee Lender shall
not be entitled to receive any greater payment under Section 2.11 or 2.12 than
the assigning Lender would have been entitled to receive with respect to the
interest assigned to such assignee (based on the circumstances existing at the
time of the assignment), unless Borrower’s prior written consent has been
obtained therefor.

 120Bakersfield Refinery – Senior Credit Agreement



(f)                Participations. Any Lender may, without the consent of
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement and the other Financing Documents
(including all or a portion of the Loan owing to it); provided that (i) such
Lender’s obligations under this Agreement and the other Financing Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Documents. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Financing Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Financing
Document; provided that, such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Subject to Section 10.04(g), Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11 and 2.12 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.04(b). Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loan or other obligations under the Financing Documents held by it (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loan or its other obligations under any Financing Document) to
any Person except to the extent that such disclosure is necessary to establish
that such participation complies with this Section 10.04 and that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations and Section
1.163-5(b) of the proposed United States Treasury Regulations (or any amended or
successor version thereof). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g)               Limitations on Rights of Participants. A Participant shall not
be entitled to receive any greater payment under Sections 2.11 or 2.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless (i) the sale of the participation
to such Participant is made with Borrower’s prior written consent, or (ii) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
A Participant shall not be entitled to the benefits of Section 2.11 unless the
Participant agrees, for the benefit of Borrower, to comply with Section 2.11(e)
as though it were a Lender (it being understood that the documentation required
under Section 2.11(e) shall be delivered to the participating Lender).

(h)               Certain Pledges.

 121Bakersfield Refinery – Senior Credit Agreement



(i)                 Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, the European Central Bank or any other central bank or similar
monetary authority in the jurisdiction of such Lender, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto; and provided further that any payment in respect
of such pledge or assignment made by any Loan Party to or for the account of the
pledging or assigning Lender in accordance with the terms of this Agreement
shall satisfy such Loan Party’s obligations hereunder in respect of such pledged
or assigned Loan to the extent of such payment.

(ii)              Notwithstanding any other provision of this Agreement, any
Lender may, without informing, consulting with or obtaining the consent of any
other party to the Financing Documents and without formality under any Financing
Documents, assign by way of security, mortgage, charge or otherwise create
security by any means over, its rights under any Financing Document to secure
the obligations of that Lender to any Person that would be a permitted assignee
(without the consent of Borrower or any Agent) pursuant to Section 10.04(b)
including (A) to the benefit of any of its Affiliates and/or (B) within the
framework of its, or its Affiliates, direct or indirect funding operations.

(i)                 No Assignments to Borrower or Affiliates. Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to any Loan Party or any Affiliate of
Borrower without the prior written consent of each other Lender.

Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loan,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid. The provisions of Sections 2.09, 2.11,
2.12, 10.03, 10.05, 10.12, 10.13, 10.14, 10.15 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loan, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Financing Documents to which a Loan Party is party constitute the entire
contract between and among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective

 122Bakersfield Refinery – Senior Credit Agreement



when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or scanned
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and any of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held, and any other indebtedness at any time owing, by
such Lender or any such Affiliate to or for the credit or the account of
Borrower against any of and all the obligations of Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured or denominated in a currency other than
Dollars. The rights of each Lender or any such Affiliate under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 10.09    Governing Law; Jurisdiction; Etc.

(a)               Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY DISPUTE OF CLAIMS ARISING IN
CONNECTION THEREWITH SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)               Submission to Jurisdiction. Any legal action or proceeding
with respect to this Agreement or any other Financing Document to which a Loan
Party is a party shall, except as provided in clause (d) below, be brought in
the courts of the State of New York, or of the United States District Court for
the Southern District of New York, in each case, seated in the County of New
York and, by execution and delivery of this Agreement, each party hereto hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each party hereto
agrees that a judgment, after exhaustion of all available appeals, in any such
action or proceeding shall be conclusive and binding upon it, and may be
enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.

(c)               Waiver of Venue. Each party hereto hereby irrevocably waives
any objection that it may now have or hereafter have to the laying of the venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Financing Document to which it is a party brought in the Supreme
Court of the State of New York or in the United States District Court for

 123Bakersfield Refinery – Senior Credit Agreement



the Southern District of New York, in each case, seated in the County of New
York and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(d)               Rights of the Secured Parties. Nothing in this Section 10.09
shall limit the right of the Secured Parties to refer any claim against a Loan
Party to any court of competent jurisdiction in any State where any Collateral
is located, nor shall the taking of proceedings by any Secured Party before the
courts in one or more jurisdictions preclude the taking of proceedings in any
other jurisdiction whether concurrently or not.

(e)               WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

(f)                Waiver of Immunity. To the extent that a Loan Party has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution, execution, sovereign immunity or otherwise) with
respect to itself or its property, it hereby irrevocably waives such immunity,
to the fullest extent permitted by law, in respect of its obligations under this
Agreement and the other Financing Documents.

Section 10.10    Acknowledgment Regarding Any Supported QFCs. To the extent that
the Financing Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Financing
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States).

(a)               In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing

 124Bakersfield Refinery – Senior Credit Agreement



such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Financing
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Financing
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

(b)               As used in this Section 10.10, the following terms have the
following meanings:

(i)                “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such part.

(ii)             “Covered Entity” means any of the following:

(A)        a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(B)        a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(C)        a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

(iii)            “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)             “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees, board members (and members of committees thereof), managers, members,
partners, equity holders, agents, consultants, Persons providing administration
and settlement services and other professional advisors, including accountants,
auditors, legal counsel, investment advisers or managers (to the extent
providing investment advice relating to the transactions contemplated by this
Agreement) and other advisors with a need to know (it being understood that the
Persons to whom such disclosure is made will

 125Bakersfield Refinery – Senior Credit Agreement



be informed of the confidential nature of such Information and instructed to
keep such Information confidential), (ii) to the extent requested by any
applicable regulatory or supervisory body or authority (including, without
limitation, the National Association of Insurance Commissioners, the SVO or any
similar organization, and any nationally recognized rating agency that requires
access to information about any Lender’s investment portfolio), by Applicable
Laws or regulations or by any subpoena, oral question posed at any deposition,
interrogatory or similar legal process (including, for the avoidance of doubt,
to the extent requested in connection with any pledge or assignment pursuant to
Section 10.04(h)); provided that the party from whom disclosure is being
required shall give notice thereof to Borrower as soon as practicable (unless
restricted from doing so and except where disclosure is to be made to a
regulatory or supervisory body or authority during the ordinary course of its
supervisory or regulatory function), (iii) to any other party to this Agreement,
(iv) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (v) with the consent of Borrower, (vi) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 10.12 or (B) becomes available to any Agent or any Lender on a
nonconfidential basis from a source other than Borrower or (vii) to any Person
with whom Borrower, an Agent or a Lender has entered into (or potentially may
enter into), whether directly or indirectly, any transaction under which
payments are to be made or may be made by reference to, one or more Financing
Documents and/or Borrower and/or Holdings and/or Project Company or to any of
such Person’s Affiliates, representatives, agents or professional advisors. For
the purposes of this Section 10.12, “Information” means all information received
from the Loan Parties relating to such Loan Party’s business or otherwise
furnished pursuant to this Agreement or any other Financing Document, other than
any such information that is available to the Agents or any Lender on a
nonconfidential basis prior to disclosure by Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 10.13    Non-Recourse. Anything herein or in any other Financing
Document to the contrary notwithstanding, the obligations of the Loan Parties
under this Agreement and each other Financing Document to which each Loan Party
is a party, and any certificate, notice, instrument or document delivered
pursuant hereto or thereto, are obligations solely of such Loan Party and do not
constitute a debt, liability or obligation of (and no recourse shall be made
with respect to) any of their respective Affiliates (including Sponsor and its
Affiliates (other than any Loan Party or any party to, or guarantor in respect
of, the HoldCo Lender Backstop Agreement)), or any shareholder, partner, member,
officer, director or employee of the Loan Parties or such Affiliates
(collectively, the “Non-Recourse Parties”), except that the foregoing shall not
limit the obligations or liabilities of any Non-Recourse Party under any
Financing Document to which such Non-Recourse Party is a party. No action under
or in connection with this Agreement or any other Financing Document to which
each Loan Party is a party shall be brought against any Non-Recourse Party, and
no judgment for any deficiency upon the obligations hereunder or thereunder
shall be obtainable by any Secured Party against any Non-Recourse Party, except
that the foregoing shall not limit the obligations or liabilities of any
Non-Recourse Party under any Financing Document to which such Non-Recourse Party
is a party. Notwithstanding any of the foregoing, it is expressly understood and
agreed that nothing contained in this Section shall in any

 126Bakersfield Refinery – Senior Credit Agreement



manner or way (i) restrict the remedies available to any Agent or Lender to
realize upon the Collateral or under any Financing Document, or constitute or be
deemed to be a release of the obligations secured by (or impair the
enforceability of) the Liens and security interests and possessory rights
created by or arising from any Financing Document or (ii) release, or be deemed
to release, any Non-Recourse Party from liability for its own willful
misrepresentation, fraudulent actions, gross negligence or willful misconduct or
from any of its obligations or liabilities under any Financing Document to which
such Non-Recourse Party is a party.

Section 10.14    No Third Party Beneficiaries. The agreement of the Lenders to
make the Loan to Borrower on the terms and conditions set forth in this
Agreement, is solely for the benefit of the Loan Parties, the Agents and the
Lenders, and no other Person (including any Material Project Counterparty,
contractor, subcontractor, supplier, workman, carrier, warehouseman or
materialman furnishing labor, supplies, goods or services to or for the benefit
of the Project) shall have any rights under this Agreement or under any other
Financing Document or Material Project Document as against the Agent or any
Lender or with respect to any extension of credit contemplated by this
Agreement.

Section 10.15    Reinstatement. The obligations of Borrower under this Agreement
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of Borrower in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings in Bankruptcy or
reorganization or otherwise, and Borrower agrees that it will indemnify each
Secured Party on demand for all reasonable costs and expenses (including fees of
external counsel) incurred by such Secured Party in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Bankruptcy, insolvency or
similar law.

Section 10.16    USA PATRIOT Act. Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”), it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

Section 10.17    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 127Bakersfield Refinery – Senior Credit Agreement



[Remainder of page intentionally left blank]

 

 128Bakersfield Refinery – Senior Credit Agreement



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BKRF OCB, LLC, as Borrower     By: /s/ RICHARD PALMER   Name: Richard Palmer  
Title: President

 

 

 

 

 129Bakersfield Refinery – Senior Credit Agreement



 

 

BKRF OCP, LLC, as Holdings     By: /s/ RICHARD PALMER   Name: Richard Palmer  
Title: President

 

 

 130Bakersfield Refinery – Senior Credit Agreement



 

 

ORION ENERGY PARTNERS TP AGENT, LLC as Administrative Agent and Collateral Agent
    By: /s/ GERRIT NICHOLAS   Name: Gerrit Nicholas   Title: Managing Partner

 

 

 

 131Bakersfield Refinery – Senior Credit Agreement



 

LENDERS

 

ORION ENERGY CREDIT OPPORTUNITIES

FUND II, L.P.,

a Delaware limited partnership

By: Orion Energy Credit Opportunities Fund II

GP, L.P., its general partner

By: Orion Energy Credit Opportunities Fund II

Holdings, LLC, its general partner

By: /s/ Gerrit Nicholas

Name: Gerrit Nicholas

Title: Managing Partner

 

ORION ENERGY CREDIT OPPORTUNITIES

FUND II PV, L.P.,

a Delaware limited partnership

By: Orion Energy Credit Opportunities Fund II

GP, L.P., its general partner

By: Orion Energy Credit Opportunities Fund II

Holdings, LLC, its general partner

By: /s/ Gerrit Nicholas

Name: Gerrit Nicholas

Title: Managing Partner

 

ORION ENERGY CREDIT OPPORTUNITIES

FUND II GPFA, L.P.,

a Delaware limited partnership

By: Orion Energy Credit Opportunities Fund II

GP, L.P., its general partner

By: Orion Energy Credit Opportunities Fund II

Holdings, LLC, its general partner

By: /s/ Gerrit Nicholas

Name: Gerrit Nicholas

Title: Managing Partner

 

ORION ENERGY CREDIT OPPORTUNITIES

GCE CO-INVEST, L.P.,

a Delaware limited partnership

By: Orion Energy Credit Opportunities Fund II

GP, L.P., its general partner

By: Orion Energy Credit Opportunities Fund II

Holdings, LLC, its general partner

By: /s/ Gerrit Nicholas

Name: Gerrit Nicholas

Title: Managing Partner

 

 132Bakersfield Refinery – Senior Credit Agreement



Voya Retirement Insurance and Annuity Company

ReliaStar Life Insurance Company

By: Voya Investment Management LLC, as Agent

By: /s/ Thomas Emmons

Name: Thomas Emmons

Title: Senior Vice President

Labor Impact Fund, L.P.
By: GCM Investments GP, LLC, its General Partner
By: /s/ Todd Henigan
Name: Todd Henigan
Title: Authorized Signature

 

 

 

 133Bakersfield Refinery – Senior Credit Agreement